Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 1 of 205




            Exhibit C
               Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 2 of 205                                   68
Shirk, Georgette L

From:                                  Gentry, Anthony E
Sent:                                  Monday, May 21, 2018 2:04 PM
To:                                    Gaffin, Elizabeth S; Elder, Phillip D; Hinds, Ian G
Subject:                               RE:Social media - FORMS project - LPRs



The document (not really a formal memo) was created in January 2018 and last modified on 1/10/18, by Dylan Cors of
the National Security Division (NSD). His on line bio at Linked In is as follows: Dylan Cors - International Director,
National Security Division at U.S. Department of Justice. I concur with Phillip's comments (e.g., we looked at the
comments and OCC's opinion has not changed).



        From: Gaffin, Elizabeth S
        Sent: Monday, May 21, 2018 2:25 PM
        To: Elder, Phillip D; Gentry, Anthony E; Hinds, Ian G
        Subject: RE: Social media - FORMS project - LPRs                           (b )(5)




        Elizabeth Gaffin
        USCISOffice of the Chief Counsel

        I                   I    (b )(6)

        From: Elder, Phillip D
        Sent: Monday, May 21, 2018 2:23 PM
        To: Gentry, Anthony E; Gaffin, Elizabeth S; Hinds, Ian G
        Subject: RE: Social media - FORMS project - LPRs

        Do we need to respond? We can say we have looked at the DOJ memo and it doesn't change our opinion.


        From: Gentry, Anthony E
        Sent: Monday, May 21, 2018 11:52 AM
        To: Elder, Phillip D; Gaffin, Elizabeth S; Hinds, Ian G
        Subject: FW: Social media - FORMS project - LPRs

        OCC only                                                                     (b)(5)




        -----Original Message-----
        From: Sterling, Brian
        Sent: Monday, May 21, 2018 10:27 AM
        To: Gentry, Anthony E; Brand, Jennifer S; Friedmann, Pamela; Pachon, Marc; Kaplan, Randall; Dermody, John;
        Elder, Phillip D; Quinn, Kevin T; Brown, Sara C; Harp, Bradley J; Rigdon, Jerry L
        Cc: Johnson, Erik; Lester-Saura, Victoria; Gaffin, Elizabeth S; Hinds, Ian G; Bergman, Kristin
        Subject: RE: Social media - FORMS project - LPRs

                                                                   1
                     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 3 of 205                                                69
              Good Morning All,               (b)(5)




              + Kristin Bergman {OGC-ILD) for John Dermody

              Regards,
              Brian

              Brian Sterling
              Senior Policy Advisor
              Office for CivilRiebts and 1ivil Liberties U.S. Department of Homeland Security


          I
          .                             _       (b)(6)


              -----Original Message-----
              From: Gentry, Anthony E
              Sent: Friday, May 18, 2018 6:46 PM                                                                             (b )(6)
              To: Brand, Jennifer S <I                                      kiedmann      Pamela\                                         \
              Pachon Marc ~                                      IKaplan, Randall./                                      \Dermody, John
                                                                                                    1. cterling, Brian
(b )(6)                                      ; Quinn, Kevin T ~                                       IBrown, Sara C
                                             . IJ~~- 0 radleyl                                         !Rigdon, Jerry L

              Cc: Johnson, Erik I
                                                         r         I Lester-Saura, Victoria
          I
              Subject. RE. Social media - FORMS project - LPRs

              Jennifer,

              Yes, it would be helpful to have the memo.

              Thanks.

              Tony

              Anthony E. Gentry
              Counsel for Intelligence & Operations
              Office of Chief Counsel
              US Citizenship and Immigration Services        I
                                                                   (b )(6)

                                                                             2
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 4 of 205                                           70

                                (b )(6)



This e-mail (including any attachments) is intended for the use of the individual or entity to which it is
addressed. It may contain Attorney Work Product information that is privileged, confidential, or otherwise
protected by applicable law. If the reader of this e-mail is not the intended recipient or the employee or agent
responsible for delivering the e-mail to the intended recipient, you are hereby notified that any dissemination,
distribution, copying or use of this e-mail or its contents is strictly prohibited. If you have received this e-mail in
error, please notify us immediately by replying to this message, and please destroy all copies of this e-mail.




-----Original Message-----
From: Brand, Jennifer S
Sent: Friday, May 18, 2018 5:30 PM
To: Friedmann, Pamela; Pachon, Marc; Kaplan, Randall; Dermody, John; Elder, Phillip D; Sterling, Brian; Quinn,
Kevin T; Brown, Sara C; Harp, Bradley J; Rigdon, Jerry L
Cc: Johnson, Erik; Lester-Saura, Victoria; Gaffin, Elizabeth S; Hinds, Ian G; Gentry, Anthony E
Subject: RE: Social media - FORMS project - LPRs

Hi All,
The issue was one that was raised by DOJ folks in a memo in the context of issues for enhanced vetting at NVC
but it appears relevant regardless of where the vetting takes place. I can dig up the memo and share it on
Monday if that is helpful.




Jennifer S. Brand
Section Chief
Security, Intelligence, and Information Policy Office for Civil Rights and Civil Liberties

                    I
From: Friedmann, Pamela
Sent: Friday, May 18, 2018 5:00:24 PM
To: Pachon, Marc; Kaplan, Randall; Dermody, John; Elder, Phillip D; Brand, Jennifer S; Sterling, Brian; Quinn,
Kevin T; Brown, Sara C; Harp, Bradley J; Rigdon, Jerry L
Cc: Johnson, Erik; Lester-Saura, Victoria; Gaffin, Elizabeth S; Hinds, Ian G; Gentry, Anthony E
Subject: Social media - FORMS project - LPRs

                                                    (b)(5)
All,




                                                         3
                    Case 3:19-cv-00290-EMC
                          (b)(5)           Document 109-3 Filed 03/25/21 Page 5 of 205                                        71




                                                                                                                                   t




          If OGC or CRCLhave remaining concerns, please advise and PLCYwill set up a conference call for early next
          week.

          Many thanks for your consideration.    Have a nice weekend, everyone.
          Pamela



          From: Friedmann, Pamela                                                   (b )(6)
          Sent: Tuesday, Ma 15 2018 12:00 PM
          To: Pachon Mar                                 >; Kapl                                                 ; Dermody,
          J;::,o.'....'.h.'....'.n....1..
                     _________              ......-....t----.--.,..~=-=-~=-=-=-::.=-=-=-=-=-=-::..::...=-=-=-=-=-=-=--.
                                                                                           rand, Jennifer S
                                            · Sterling, Brianj1-------------I                  Quinn, Kevin T
                                             Brown, Sara C _                                  IHarp, Bradley J
(b )(6)   ------------                      ; Rigdon, Jerry L'---~-~-~---~--"
                                                                                                                          (b)(6)


          Cc: Johnson, Erik ~-----~----                     Lester-Saura, Victoria
                                                                                  ~-~-----------~
          Subject: Today's 4 pm cont. call re social media and LPRsis postpone1-r---------------~

          DHS PLCYwill reschedule.
          Thank you.
          Pamela

          Pamela Friedmann
          Director, Screening Coordination Office
          Threat Prevention and Security Policy
          Office of Policy
                                                              (b )(6)




                                                                 4
              Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 6 of 205                                                       205



    Homeland                                                                                                      The Privacy Office
                                                                                                U.S. Depa11mcnt of Homeland Security


    Security                                                                                                  Washington, DC 20528
                                                                                                          703-235-0780, pia@dhs.gov
                                                                                                                www.dhs.gov/privacy


                                                                                          Version date: January 25, 2017
                                                                                                               Page 1 of
                                                                                                                      14
                                                 For Official Use Only


                     DHS OPERATIONAL USE OF SOCIAL MEDIA
       This template is used to assess the Department's Operational Use of Social Media,
                         consistent with Management Directive 110-01.
         The OHS Privacy Office has created this template to determine privacy compliance with
Management Directive 110-01, Privacy Policyfor Operational Use of SocialMedia. For the purposes of the
Management Directive and this template, "Operational Use" means authorized use of social media to
collect personally identifiable information for the purpose of enhancing situational awareness,
investigating an individual in a criminal, civil, or administrative context, making a benefit determination
about a person, making a personnel determination about a Department employee, making a suitability
determination about a prospective Department employee, or for any other official Department purpose
that has the potential to affect the rights, privileges, or benefits of an individual. Operational use does not
include the use of search engines for general Internet research, nor does it include the use of social media
for professional development such as training and continuing education or for facilitating internal
meetings.    The following uses of social media are exempt from the Management Directive and are not
subject to this requirement 1:

               a) Communications and outreach with the public authorized by the Office of Public Affairs
                   (covered by the existing PIAs: DHS/ALL/PIA-031 - Use of Social Networking Interactions
                   and Applications Communications/Outreach/Public                Dialogue and DHS/ALL/PIA-036 -
                   Use of Unidirectional Social Media Applications);

              b) The conduct of authorized intelligence activities carried out by the Office of Intelligence
                   and Analysis, the intelligence and counterintelligence elements of the United States
                   Coast Guard, or any other Component performing authorized foreign intelligence or
                   counterintelligence functions, in accordance with the provisions of Executive Order
                   12333, as amended.

         This template shall be used to document the process to be followed by all programs engaging in
operational uses of social media; to identify information technology systems, technologies, rulemakings,
programs, or pilot projects that involve PII and other activities that otherwise impact the privacy of
individuals as determined by the Chief Privacy Officer; and to assess whether there is a need for
additional Privacy Compliance Documentation.               Components may appeal to the Deputy Secretary for



1 Gathering information by the Office of Operations Coordination and Planning (OPS) to enhance situational awareness is exempt

from this requirement and is covered by the existing PIA: DHS/OPS/PIA-004(d) - Publicly Available Social Media Monitoring and
Situational Awareness Initiative Update.




                                                 For Official Use Only
            Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 7 of 205                                        206



   Homeland                                                                                      The Privacy Office
                                                                               U.S. Depa11mcnt of Homeland Security


   Security                                                                                  Washington, DC 20528
                                                                                         703-235-0780, pia@dhs.gov
                                                                                               www.dhs.gov/privacy


                                                                          Version date: January 25, 2017
                                                                                               Page2of
                                                                                                      14
                                          For Official Use Only

Homeland Security if there is disagreement over the DHS Privacy Office determination of privacy
compliance for the operational use of social media.




                                          For Official Use Only
                Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 8 of 205                                                                207



      Homeland                                                                                                               The Privacy Office
                                                                                                           U.S. Depa11mcnt of Homeland Security


      Security                                                                                                           Washington, DC 20528
                                                                                                                     703-235-0780, pia@dhs.gov
                                                                                                                           www.dhs.gov/privacy


                                                                                                      Version date: January 25, 2017
                                                                                                                           Page3 of
                                                                                                                                  14
                  (b)(5)                                 For Official Use Only

                      DHS OPERATIONAL USE OF SOCIAL MEDIA
             Please complete this form and send it to your Component Privacy Officer.
     Upon receipt, your Component Privacy Officer and the DHS Privacy Office will review this
                           form and may request additional information.


                                               SUMMARY INFORMATION

Date submitted        for review: 1/25/2017
Name of Component:        U.S. Citizenship                       and Immigration           Services,       Fraud       Detection         and
National Security Directorate (FDNS)

Contact Information:            Kevin T. Quin

Counsel    2   Contact Information:        ::i:::g.:Q.


                                                                                            (b )(6)
    Craig Symons      Chief Counsel        USCISl~-----~

IT System(s)       where social media data is stored: FDNS-DS

Applicable       Privacy Impact Assessment(s)                  (PIA):

DHS/USCIS/PIA-013-01              - Fraud Detection             and National         Security    Directorate        (FDNS)

DHS/USCIS/PIA-013(a)              - Fraud Detection            and National        Security     Data System (FDNS-DS)

Applicable       System of Records Notice(s)                 (SORN):

DHS/USCIS/ICE/CBP-001    - Alien File, Index, and National                               File Tracking         System of Records,
November 21, 2013, 78 FR 69864

DHS/USCIS-006              - Fraud Detection       and National           Security     Records        (FDNS) August           8, 2012, 77
FR 47411




2Counsel listed here must certify that appropriate       authority exists to engage in particular operational activities involving social
media.




                                                         For Official Use Only
                 Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 9 of 205                                                                    208



      Homeland                                                                                                              The Privai.:y Office
                                                                                                      US. Dcpm1rncnt of 1-lornclandSecurity


      Security                                                                                                       Washington, DC 20528
                                                                                                                70.3-235-0780, pia(i!;dh~.gov
                                                                                                                      W\\   w.dhs.gov 1privacy


                                                                                                Version date: January 25, 2017
                                    (b)(S)                                                                            Page 4 of
                                                                                                                            14
                                                     For Official Use Only


                      DHS OPERATIONAL USE OF SOCIAL MEDIA

                                                 SPECIFIC QUESTIONS
     1.     Describe the category of use for collecting personally identifiable information from social
            media sources. Examples include: law enforcement intelligence, criminal investigations,
            background investigations, administrative investigations, professional responsibility
            investigations, benefit or employment determinations, or situational awareness. If use does
            not fit into one of these categories, please describe in full below. If your component has
            multiple categories of use, please submit separate template for each category.




                                    ~ministrative investigations for cases involving possible fraud, national
          '--se_c_u_r_1~ty-,-o-r
                         _p_u~1b~
                               JJC_s_.a
                                    fety concerns.

            During the adjudication of immigration benefits, users~~            111'3.ydis~oye_ri':11i~aYJ1:S.
                                                                                                            of
            potential fraud, criminal, public safety, or national security concerns. Cases where these concerns
            are identified are referred to local FDNS lmmination Officers (FONS IOs\ for administrative
            ;_             A''"--~--'""-~       on    J                                                                                            I




             J                                                                         ladministrative
             investi2:ati01l                                  LFONS IO~                                ill either
             provide the results to the referring adjudicator, who adjudicates the
           I                    limmigration service request on its merits, or refer~th_e_c_a_s_e_t_o_I_C_E_f_o_r_r_e_m_o_v_a_l~
            or criminal prosecution. This    users administrative            review during adjudication         is foundational             to
            future criminal prosecution.

            FONS IOs follow detailed guidance when handling cases involving potential fraud, criminal,
            public safety, or national security concerns. Additional security and background checks are
            performed. USCIS records, documents, and materials may be reviewed for consistency with
            material and information provided by the applicant. 1 While initial concerns may be resolved with
            these efforts alone, additional information from outside sources is often required.




3
    As used in this document,   the term applicant    includes applicants,    petitioners   and requestors




                                                     For Official Use Only
                        Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 10 of 205                                                                                        209



                 Homeland                                                                                                    The Privai.:y Office
                                                                                                       US. Dcpm1rncnt of 1-lornclandSecurity


                 Security                                                                                             Washington, DC 20528
                                                                                                                 70.3-235-0780, pia(i!;dh~.gov
                                                                                                                       W\\   w.dhs.gov 1privacy


                                                                                                 Version date: January 25, 2017
                             (b )(5)
                                                                                                                                  Page 5 of
                                                                                                                                        14
                                                           For Official Use Only
                                                                                                         (b)(7)(e)
                                                                                                                                                        ,,                    thV7V.,,
                     The internet is a resource that provides access to subscription data sources and publicly available                             Corilrh'e'~t[KTQS]: Accept edit.
                     information. Some publicly available information resides on social media websites. users
                     requires the ability to consider that information as it may contradict land/-or substantiate I
                     information provided to USC!S by the applicant. Information from social media also enables
                     users to build lines of inquiry when requesting evidence and during ~.,....-------~
                     As with all derogatory information uncovered by users that may have an impact on
                     adjudication, applicants will have the opportunity to explain or refute any adverse information
                     discovered through social media research.                                                                                       Formatted: Indent: First line: 0.5''


                     As noted in thQFDNS          Privacy Impact Assessment
                     , in compliance with OHS Directive 110-01, Privacy Policy for Operational Use of Social Media
                     and Instruction 110-01-001, FONS IOs will be permitted to access social media sites when
                     conducting administrative investigations only after they have                     -om ,[eted
                     lrequiredl ,training on the use of social media and signed the "Rules of Behavior,'
                                                                                                         ~------~
                     FONS !Os will then complete refresher training and sign the Rules of Behavior annually.

                     When conducting official government business, FONS IOs may not provide false or misleading
                     information about their identity to applicants, petitioners, or anybody else under investigation.
                     However, FONS IOs with the a roval of their su ervisor ma establish accounts on social
                     media sites using fictitious nam ~------------~                                  here otherwise publicly-
                     available information (information for which the account holder has not invoked privacy
                     protection settings) is only availfll.!-'-"--"-'-='-"""--'-'-'-''-'-'.l.\'ve
                                                                                           an account with the service provider or
(b )(7)(e)           social media latform. FONS iI                                    ust have approval from their supervisor not
                     to use their official title or agency affiliation,;---and to use fictitious names and contact information:
                     when creating accounts.           I               I  fictitious




                     FONS IOsG#i€ei-s_mayshallOfficers may not use personal social media accounts for official
                     government business. FONS ~O~ must usegovernment-issued           equipment to access social media.
                     FONS IOs EaRRetshall not communicate with users of social media sites and shall not engage
                     other users in any way (e.g., "like" someone's comments),, and may only passively review social
                     mediainformation. Further, any information, whether it is derogatory or not, found on a social                                 l Comment [OCC15]:     No ob1ect1on
                     media site that is used in an investigation must be printed and saved in appropriate systems of
                     records, including but not limited to the applicant's alien file and the Fraud Detection and
                     National Security Data System (FDNS-DS). 4
                                                                                                                                                     Comment [AEG17]: See KTQ14



             4
              Privacy Impact Assessment for the Fraud Detection and National Security Data System, DHS/USCIS/PIA-013(a),
             May 18, 2016.




                                                           For Official Use Only

                                                                                                                                      (b )(7)(e)
                    Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 11 of 205                                                         210



             Homeland                                                                                             The Privacy Office
                                                                                                U.S. Depa11mcnt of Homeland Security


             Security                                                                                         Washington, DC 20528
                                                                                                          703-235-0780, pia@dhs.gov
                                                                                                                www.dhs.gov/privacy


                                                                                           Version date: January 25, 2017
                                                                                                                Page 6 of
                                                                                                                       14
                                                     For Official Use Only

                 As noted above USCIS FDNS TOswill never directly interact with social media users. They will
                 noJ                                    ~use their official government email address when an
                 account must be created to access a social media site[-,unless authorized by their supervisor. ~
(b)(5)
             .________          _,!F~D~N=S~r=O~s~w~il=l~n=ot
                                                     place their official title or agency affiliation in their scree~ .....
                 names. A screen name that includes an officer's true name or agency affiliation presents potential
                 hazards to personnel and may hamper administrative investigations by:

                * Providing untraceable and unidentifiable persons who may be interested in harming the                                (b)(5)
                Department of Homeland Security and its employees the ability to associate specific personnel
                with their DHS employer;

                * Encouraging those who would intentionally mislead officers by sharing false information;                 QI


                ,_Alerting an individual to the fact that they are being scrutinized by DHS. While de-confliction
                with law enforcement agencies is always undertaken by users to avoid interference with Law
                Enforcement investigations, 5 users may be the first USG entity to identify information that
                suggests an individual may be engaged in fraudulent or criminal behavior or a risk to national
                security and/or public safety.

                Examples of information that can be gathered through social media include, but are not limited
                to:

                •   Addresses (Pertinent to relationship verification for family-based benefits).
                •    Stated relationships (Pertinent to relationship verification for family-based benefits).
                •   Biographical data (Pertinent to multiple benefit and action determinations).
                •    Educational and vocational attainment (Pertinent to employment based benefits).
                •   Professional and business involvement and associations (Pertinent to employment based
                    benefits).
                •   Travel information (Pertinent to multiple benefit and action determinations).
                •    Corporate, school and company information-many       utilize social media pages rather than
                     commercial websites (Pertinent to multiple benefit and action determinations).
                •    Resume postings (Pertinent to multiple benefit and action determinations).
                •   Blog and "Twitter" entries contrary to     j       finformation submitted by the applicant.c
                    (Pertinent to multiple benefit and action determinations).



         5
           In accordance with the September 25, 2008 Memorandum           of Agreement   between    USCIS and ICE on the
         Investigation of Immigration Benefit Fraud.




                                                     For Official Use Only
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 12 of 205                                                                                211



 Homeland                                                                                           The Privacy Office
                                                                                  U.S. Depa11mcnt of Homeland Security


 Security                                                                                       Washington, DC 20528
                                                                                            703-235-0780, pia@dhs.gov
                                                                                                  www.dhs.gov/privacy


                                                                             Version date: January 25, 2017
                                                                                                  Page 7of
                                         (b)(5)                                                          14
                                         For Official Use Only

     •   Location information and street-views of specific addresses: May suggest an address is not a
         business/industry, not a residence, not a school, not a law office, not a place of worship, or
         not industrial., etc. (Pertinent to multiple benefit and action determinations).
     •   An organization's stated purposes and activities (Pertinent to terrorist and/or other
         inadmissibility grounds in multiple benefit and action determinations).
     •   An organization's stated membership (Pertinent to determining an individual's past activity,
         location or membership in a group, which may then concern national security and/or other
         inadmissibility grounds in benefit determinations


2.   Based on the operational use of social media listed above, please provide the appropriate
     authorities.
     • Homeland Security Act of 2002, as amended, Pub. L. No. 107-296, 116 Stat. 2135 (2002)
     .,__Immigration and Nationality Act of 1952J Pub. L. No. 82-414, §§ 103 and 287ji1J(l}ilrl9,_(l:>},t>t>
                                                                                                           / /( Formatted: Highlight
                           Stat. 163, as amended!              I                                            · ·.· ..(Formatted: Highlight
     •   .(8u.s.c.§L----.----------"~_n_d~l,3r                   (a)/1) andjb ), Powersof immigration                         (>aF~o~rm~at~t~ed~:~H~ig~h~lig~h~t~~~~~~~-
                            1                                ·                                                           \_   ( Formatted: Highlight
     •   8 C.F.R. §§LJ    103.2(b)(16)(i) and (ii)
                                                                                                                                Formatted: Indent: Left: 0.5'', Hanging: 1.5",
     •   DHS Delegation No. 0150.1, Delegation of Authority to the Director of U.S. Citizenship and                             Tab stops: 0.75", List tab+ Not at 2"
         Immigration Services
     •   DHS Delegation No. 15002, Delegation to the Director of U.S. Citizenship and Immigration
         Services to Conduct Certain Law Enforcement Activities
     •   DHS Directive 110-01, Privacy Policy for Operational Use of Social Media
     •   DHS Instruction 110-01-001, Privacy Policy for Operational Use of Social Media
     •                                                    ..~!:.0:~.~---PB.?
         USCIS Acting Director re-delegation of.~~.!:h~~~tr.           ..P.~J_~g-~~~~~-}.?.9.Q?
                                                                                        __  ~E-~.~4
                                                                                         !g__    ...                          "[ Formatted: Highlight
         Detection and National Security and Office of Security and Integrity, dated March 28, 2017,
         entitled, "Delegation of Authority to Conduct Certain Law Enforcement Activities Including,
         But Not Limited to, Accessing the Internet and Publicly Available Social Media Content
         Using a Fictitious Account or Identity.
                                                                                                                                Formatted: Indent: Left: 0.75", No bullets or
                                                                                                                                numbering, Tab stops: Not at 2"
         a) Has Counsel listed above reviewed these authorities for privacy issues and
            determined that they permit the Program to use social media for the listed operational
            use?
             [61Yes.                    0No.
3.   Is this use of social media in development     or operational?
                                                                                                              (b)(5)
             D In development.          [61 Operational.   Date first launched: Unknown




                                         For Official Use Only
                    Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 13 of 205                                                                               212



           Homeland                                                                                            The Privacy Office
                                                                                             U.S. Depa11mcnt of Homeland Security


           Security                                           (b)(7)(e)
                                                                                                           Washington, DC 20528
                                                                                                       703-235-0780, pia@dhs.gov
                                                                                                             www.dhs.gov/privacy


                                                                                        Version date: January 25, 2017
                                                                                                             Page So/
(b )(5)                                                                                                             14
                                                     For Official Use Only
                                                                                                                                         (b )(5)                  (b)(7)(e)




          _4.
               4.
                     ~---1
           __ Please attach a copy of the Rules of Behavior that outline the requirements
                         See attached Rules of Behavior (RoB) for FDNS
                                                                                                   below.




          5.   Please describe the Rules of Behavior in effect for the listed operational use of social media. If
               users do NOT follow a particular Rule, please detail reasoning for not following that Rule:                          ·lFormatted: Indent: Left: 0.5'', No bullets or
                                                                                                                                      numbering
                    a)   Equipment.Use only government-issued         equipment when engaging in the operational
                         use of social media;
                         cg]Yes.             D No.   If not, please explain:


                    b)   Emailand accounts.Use online screen names or identities that indicate an official DHS
                         affiliation and use DHS email addresses to open accounts used when engaging in social
                         media in the performance of their duties;
                         No. -furst1arit to[)J::ISDelegatiC>n 1500?, ;ind lJ:,c::ISre~delegation of I)HS Delegation __              ··( Formatted: Font color: Auto
                         15002, re-delegation dated March 28, 2017, properly trained and authorized officers
                         or employees of USCIS within or officially detailed to FDNS may access the internet
                         and publicly available social media using a fictitious account or identity. The use of a
                                                                                                                                                               (b)(7)(e)
                         fictitious account or identity may only be used involving matters under the
                         ·urisdiction of FDNS to rotect the national securit and ublic safet . This ma -
                         ·nclude                                              alle ations of
                         verification of information to establish eligibility for an immigration benefit.


                                 ~ screen name that includes an officer's name or agency affiliation presents
                    ~-p-o..,.te-n""'t"'ial
                                     hazards to personnel and may hamper administrative investigations by:
                         * Providing untraceable and unidentifiable     persons who may be interested in
                         harming the Department of Homeland Security and its employees the ability to
                         associate specific personnel with their DHS employer;
                         * Encouraging those who would intentionally mislead officers by sharing false
                         information;   QI




                                                     For Official Use Only
                  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 14 of 205                                                     213



             Homeland                                                                                      The Privacy Office
                                                                                         U.S. Depa11mcnt of Homeland Security


             Security                                                                                  Washington, DC 20528
                                                                                                   703-235-0780, pia@dhs.gov
                                                                                                         www.dhs.gov/privacy


                                                                                    Version date: January 25, 2017
(b )(7)(e)                                                                                               Page 9of
                                                                                                                14              (b )(5)
                                                 For Official Use Only

                       * Alerting an individual to the fact that they are being scrutinized by DHS. While de-
                       confliction with law enforcement agencies is always undertaken by users to avoid
                       interference with blaw I-;~nforcement investigations,6 users may be the first USG
                       entity to identify information that suggests an individual may be engaged in
                       fraudulent or criminal behavior or a risk to national security and/or public safety.




                  c)    Public interaction. Access publicly available information through social media only by
                       reviewing posted information without interacting with any individual who posted the
                       information;

                       [8JYes.         D No.    If not, please explain:

                   d) Privacy settings. Respect individuals' privacy settings and access only information that is
                      publicly available;

                       [8J Yes.        D No.    If not, please explain:

                   e) PII collection: Collect the minimum PII necessary for the proper performance of their
                      authorized duties except for systems subject to Final Rules for Exemption from certain
                      aspects of the Privacy Act;

                       [8J Yes.        D No.    If not, please explain:

                  f)   PII safeguards. Protect PII as required by the Privacy Act (if applicable) and DHS privacy
                       policy;

                       [8J Yes.        D No.    If not, please explain:

                  g) Documentation. Document operational use of social media, including date, site(s)
                     accessed, information collected and how it was used.

                       [8J Yes.        D No.    If not, please explain:

                  h)   Training. Users complete annual privacy training which has been approved by
                       Component Privacy Officer (or Privacy Point of Contact) based upon training materials
                       provided by the DHS Privacy Office. Training must include, at minimum: legal


        6
         rn accordance with the September 25, 2008 Memorandum of Agreement between USCIS and ICE on the
        Investigation of Immigration Benefit Fraud.



                                                 For Official Use Only
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 15 of 205                                                        214



  Homeland                                                                                    The Privacy Office
                                                                            U.S. Depa11mcnt of Homeland Security


  Security                                                                                Washington, DC 20528
                                                                                      703-235-0780, pia@dhs.gov
                                                                                           www.dhs.gov/privacy


                                                                       Version date: January 25, 2017
                                                                                           Page 10 of
                                                                            (b)(7)(e)              14
                                       For Official Use Only

           authorities, acceptable operational uses of social media, access requirements, and
           requirements for documenting operational uses of social media.
           The Users must also complete any required trainings by the agency, in conjunction with
(b)(5)     the privacy training for operational use of social media. FDNS Officers who are
           authorized to access the Internet and publicly available social media content using a                             (b )(7)(e)
                                                                                                                   (b )(5)
           fictitious account or identity must be properly trained pursuant to DHS Delegation
           1so02L
           161Yes.           D No.     If not, please explain:

           Mechanisms are (or will be) in place to verify that users have completed training.

           161Yes, employees self-certify that they have read and understood their Component
           Rules of Behavior.

           161Yes, Component Privacy Officers or PPOCs maintain a record of employee
           attendance at privacy training that includes training on the Rules of Behavior.

           D No.     If not, please explain:




                                       For Official Use Only
           Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 16 of 205                                             215



   Homeland                                                                                           The Privacy Office
                                                                                    U.S. Depa11mcnt of Homeland Security


   Security                                                                                       Washington, DC 20528
                                                                                              703-235-0780, pia@dhs.gov
                                                                                                    www.dhs.gov/privacy


                                                                              Version date: January 25, 2017
                                                                                                  Page 11 of
                                                                                                          14
                                          For Official Use Only

                       DHS SOCIAL MEDIA DOCUMENTATION
                            (To be Completed    by the DHS Privacy       Office)


DATE reviewed     by the DHS Privacy      Office:


NAME of the DHS Privacy        Office Reviewer:     <Please enter name of reviwer.>


                                            DESIGNATION
This program is covered by the following        Privacy Impact Assessment          and Privacy Act
System of Records Notice:


        PIA:    <If applicable, include PIA name and number here.>
        SORN: <If applicable, include SORN name and number here.>


   1.   Category of Use:
        D Law Enforcement Intelligence;
        D Criminal law enforcement investigations;
        D Background investigations;
        D Professional responsibility investigations;
        D Administrative or benefit determinations (including fraud   detection);
        D Situational awareness; and
        D Other. <Please explain "other" category of use here.>

   2.   Has Component Counsel reviewed and determined that there is authority to engage in the
        above Category of Use?
        OYes.          ONo.


   3.   Rules of Behavior     Content:   (Check all items that apply.)

           a.   Equipment.



                                          For Official Use Only
  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 17 of 205                                                 216



Homeland                                                                                         The Privacy Office
                                                                               U.S. Depa11mcnt of Homeland Security


Security                                                                                     Washington, DC 20528
                                                                                         703-235-0780, pia@dhs.gov
                                                                                               www.dhs.gov/privacy


                                                                          Version date: January 25, 2017
                                                                                              Page 12 of
                                                                                                      14
                                   For Official Use Only

               D    Users must use government-issued equipment. Equipment may be non-
               attributable and may not resolve back to DHS/US IP address.
               D   Users must use government-issued        equipment.      Equipment must resolve
               back to DHS/US IP address.
  b.   Emailand accounts.

               D   Users do not have to use government email addresses or official DHS
               accounts online.

               D Users must use government        email addresses or official DHS accounts online.

  c.   Public interaction.

               D   Users may interact with individuals online in relation to a specific law
               enforcement investigation.

               D Users may NOT interact       with individuals online.

  d.   Privacysettings.

               D Users may disregard privacy settings.
               D Users must respect individual privacy        settings.
  e.   PII storage:

               D PII is maintained     in an exempted Privacy Act System of Records.

                          Please list applicable SORN here:

               D PII is maintained     in a Privacy Act Systems of Records.

                          Please list applicable SORN here:

  f.   PII safeguards.

               D PII is protected as required by the Privacy Act and DHS privacy policy.
               D Only a minimal amount of PII is collected and safeguarded, consistent with
               DHS/OPS-004 - Publicly Available Social Media Monitoring and Situational
               Awareness Initiative.

  g.   Documentation.


                                   For Official Use Only
           Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 18 of 205                                                217



  Homeland                                                                                               The Privacy Office
                                                                                       U.S. Depa11mcnt of Homeland Security


  Security                                                                                           Washington, DC 20528
                                                                                                 703-235-0780, pia@dhs.gov
                                                                                                       www.dhs.gov/privacy


                                                                                Version date: January 25, 2017
                                                                                                    Page 13 of
                                                                                                            14
                                         For Official Use Only

                        D   Users must appropriately document their use of social media, and collection
                        of information from social media website.

                        D Documentation     is not expressly required.

           h.   Training.

                        D  All users must complete annual privacy training that has been approved by
                        Component Privacy Officer. Training includes:

                                D Legal authorities;
                                D Acceptable operational uses of social media;
                                D Access requirements;
                                D Applicable Rules of Behavior; and
                                D Requirements for documenting operational uses of social media.
                        D    Mechanisms are (or will be) in place to verify that users have completed
                        training.

                                D Yes, employees self-certify that they have read and understood their
                                Component Rules of Behavior.

                                D  Yes, Component Privacy Officers or PPOCs maintain a record of
                                employee attendance at privacy training that includes training on the
                                Rules of Behavior.

                                D No, certification   of training completion cannot be verified.




DHS Privacy Office Determination
       D  Program has met requirements      to use social            media for the stated authorized
      operational purposes, and must continue compliance             with the requirements above.
       D  Program      has not yet met requirements          to utilize      social    media      for operational
      purposes.
                D Program authorities do not authorize operational        use of social media.
                D Rules of Behavior do not comply. <Please explain        analysis.>



                                         For Official Use Only
    Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 19 of 205                                       218



Homeland                                                                                 The Privacy Office
                                                                       U.S. Depa11mcnt of Homeland Security


Security                                                                             Washington, DC 20528
                                                                                 703-235-0780, pia@dhs.gov
                                                                                       www.dhs.gov/privacy


                                                                  Version date: January 25, 2017
                                                                                      Page 14 of
                                                                                              14
                                  For Official Use Only

        D Training   required.
 Additional Privacy compliance documentation   is required:
        D A PIA is required.
              D New.
              D Updated.         <Please include the name and number of PIA to be updated
                here.>
        D A SORN is required:
              D New.
              D Updated. <Please include       the name and number of SORN to be updated
                here.>


                         DHS PRIVACY OFFICE COMMENTS




                                  For Official Use Only
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 20 of 205             219

                (b)(5)
I Page 5: [1] Comment [OCC13]            IGH                   6/8/2017   1:37:00 PM   I




I Page 5: [2] Comment [KTQ14]      Quinn, Kevin T              5/5/2017   4:28:00 PM




 Page 5: [3] Comment [GES18]      Gaffin, Elizabeth S          5/5/2017   4:28:00 PM   I
             Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 21 of 205                           277
                                                         (b )(7)(e)
                                For Official Use Only - Law Enforcement Sensitive
                                              DRAFT/Pre-Decisional
          Refugee Screening Review: The Defense Advanced Research Projects Agency 2.0 Pilot

  Overview
  In Fiscal Year (FY) 2015, the U.S. Citizenship and Immigration Services (USCIS) deployed
  multiple pilots - in coordination with the Department of Homeland Security (DHS) Office of
  Intelligence and Analysis (I&A), the Intelligence Community (IC), and the Department of
 IDefense /Daill~ to assess the &asibiii1v afnsino social media to screen refooee anniicants ....      I _ __,

'-------~--~-....,_....During           that initial test, USCIS encountered a number of challenges
    and limitations in usin the tool, and determined it did not meet USCIS social media screening
   needs at that time.

  In FY 2016, USCIS initiated pilots, in coordination with DHS Science and Technolo        S&T),
  that used the                latform to screen two different o ulation sets:
 ~------~-------~---~----~USCIS
  sought to determine if reviewing the social media presence of these individuals could provide
  useful information for adjudicating their applications, and gauge how resource intensive this
  screening would be.

  Following a review of the results of th~              lpilots, USCIS initiated a second pilot
  utilizing the revampe<l                platform to screen a new round of refugee applicants~ ....-~
.___
 ___________~I                       This paper captures the results of that pilot.

  In keeping with its previous approach to thel              Ipilots, the USCIS Headquarters Fraud
  Detection and National Security Directorate (HQFDNS) pilot team took a two-fold approach:
  first, determined if any of the applicants could be linked to derogatory information that
  negatively impacted their eligibility or admissibility; and second, evaluated th~....-~~ool for
  USCIS' social media screening requirements.

 ~--~!Elicitation               Pilot
  In April 2016L--~~---~~-....r--""l-----~~-----~,......J                                            ere
  asked about tlieir socrn me                                  rocessmg 1 ~------~              unng
  the elicitation,                                        contractors asked applicants about their use
  of.__________________                             ~ and, when available, the applicants provided
  user names, handles, and Web addresses also known as URLs. The data collected during this
  pilot wa~ 1mlaadP-d  to the._________________________                                       __,and
  given to       1 ]in Excel format for ingestion. Additionally, the elicited data was manually
  vetted and evaluated.

  The results show that elicited data does not replace manual account identification processes or
  produce major efficiencies. United States Digital Service (USDS) evaluated the pre-vetted data
  and came to similar conclusions. 1

     1
         See Refugee Social Media Elicitation Pilot Summary - Pre-Vetted for additional information.

                                                  (b)(7)(e)           2
                                              DRAFT/Pre-Decisional
                                For Official Use Only- Law Enforcement Sensitive
        Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 22 of 205
                                                       (b )(7)(e)
                                                                                                                                    278
                            For Official Use Only - Law Enforcement Sensitive
                                          DRAFT /Pre-Decisional
      as an Entity Identification & Resolution Tool
      is an open-source based social media screening tool, which uses personal identifiers (e.g.,
                        to comb                                                   or otential
user accounts. Note:




Methodology
This pilot focused o~             !applicants, predominant!~        divided into two sets.I
   • Set 1: The first set containedc=Jindividuals referred to HQFDNS forl            Fnhanced
            .   3
        review.
   • Set 2: The second set containea0ndividuals         chosen for the USCIS Elicitation Pilot,
        led by the Department of State, USDS, and USCIS Refugee, Asylum, and International
        Operations Directorate (RAI0). 4




2
    See A   endix A for a descri tion of eac




qi                                       !were associated with 102 Elicitation Pilot cases . .,.,...,..------,--,-------,,---~ of
thc=)ndividuals      participated in the elicitation. Those associated with the cases who did not participate in
elicitation included a number of children who were not asked about social media due to their age.

                                                    3
                                          DRAFT /Pre-Decisional
                            For Official Use Only- Law Enforcement Sensitive
                                                              (b )(7)(e)
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 23 of 205                                            279
                             For Official Use Only - Law Enforcement Sensitive
                                           DRAFT /Pre-Decisional
                    (b )(7)(e)

 The first set of cases c=Jenhanced            review referrals) was processed througlLJusing               a four-
 step process:
               --------------------------------
                 ~ated        phase.
                 L_J     ingested applicant data from WRAPS to help identify social media accounts.




                 •uated       phrise
                 •       searche                                               ~ identify possible social
                   me ra accoun1s associated with the apphcant, usmg vanous b10graphic combinations and
                   email handles drawn from the WRAPS extract.



                 • Manual phase.
                 • Fraud Detection and National Security (FDNS) officers reviewed and scored the social
                   media accounts returned by QED's search as either a "Possible Match" or "No Match" to
                   the applicant.



                 •Manual phase.
                 • FDNS officers assessed the social media postings attributed to each "Possible Match"
                   account to determine if they contained derogatory information.




  In conjunction with this process, FD~S officers also mauua]hr revie:we~ each social media
  account returned b~.__ ____.~hrough thel....
                                          _-------,------,------,---,---,------,---,Jto assist with the account
  confirmation and derogatory resolution steps, and conducted independent searches through
.___
   __ ___.Ito identify other potential social media accounts. 5

  Due to technical issues with the DARPA tool, the second set of cases (Elicitation Pilot) was not
  ingested b~       in time for the cases to be processed according to the methodology described
  above. FDNS officers relied on manual searches usingl               land thq.__~----,,~identify and vet
  social media accounts associated with applicants within this group. Following the completion of
 this ad hoc process,17      subsequently ingested all of the Elicitation Pilot cases,I                I
I                    l
                     wllichallowed FDNS to evaluate the tool's results against the officers' manual
 process.

 Entity Identification and Resolution Results
 Mirroring th              pilot's conclusions, this pilot underscored
                                                                       ~----------~
                            nd highlighted the challenges posed by name-based social media
~-~--~-~-~u-a....,.....s'    privacy settings in conjunction with USCIS' limited authorities.




                                  (b )(7)(e)              4
                                           DRAFT /Pre-Decisional
                             For Official Use Only - Law Enforcement Sensitive
        Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 24 of 205                                             280
                           For Official Use Only - Law Enforcement Sensitive
                                         DRAFT /Pre-Decisional
                     (b )(7)(e)


Combining both sets of cases, totalin~                                          I
                                                                     applicants referred to
HQFDNS for enhanced review and ~----l1-c-.-h-o-se_n_£.,,,...o-r~th,....e---!Elicitation
                                           rl                                   Pilot), FDNS
officers determined that:
    • Dindividuals had confirmed social media accounts, which accounted fo0total
        accounts: Facebo~           InstagrarrQ TwitteO        and YouTubec::=J
    • Oindividuals haLJossible           social media accounts, but due to privacy settings and
        platform restrictions these matches were unable to be confirmed or disproven. 6

Note: Becausd.__ ___,bannot.___
                              ________________________                                                                ___,
to manually review accounts identified for each platform, where privacy settings allowed.

Two of the social media accounts reviewed contained potentially derogatory information:
    •

    •


Overall, th~tool         demonstrated significant limitations identifying potential social media
accounts.c=]yi_elded many results that did not relate to the refugee applicants.            also D
failed to identify accounts that FDNS officers were able to identify via manual methods. While
it was difficult to determine the precise source of these shortfalls, DARPA developers have
acknowledged tha~


       Enhanced Review Cases                        reviewed
    • .....____,identifieQpotential    accounts, all of them on Twitter. FDNS officers
        determined that:
            o Approximatel~                      lof these accounts were No Match to the refugee
                applicant, based on a review of the information associated with the account, such
                as avatar photo, account description, account postings, or usemame.
            o Approximately         I                    I
                                                   of the accounts were Potential Matches, which
                could not be confirmed or disproven in the absence of further identifying
                information.
            o Approximately         I          !of the accounts were Confirmed Matches. 8

6
  This total includes a significant number of possible accounts returned bye=]    which were associated with child-
aged derivatives. In keeping with the team's methodology for scoring accounts, they were scored as possible
matches since they could not be confirmed or disproven.
7
  An account was considered Unknown when the officer was not able to review the account, either because they
could not find it or because privacy restrictions prevented them from viewing it.



                       (b )(7)(e)                  5
                                         DRAFT/Pre-Decisional
                           For Official Use Only- Law Enforcement Sensitive
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 25 of 205                                                                           281
                                   For Official Use Only - Law Enforcement Sensitive
                                                 DRAFT/Pre-Decisional
                             (b )(7)(e)

 Elicitation Casesl                !reviewed)
     • Refugee applicants participating in the Elicitation Pilot provideOsocial                                                 media
          account handles includin :
                0
                0
                0

                    '--------;::====;--:-----'                                                                            ~
     •
                0
             As noted above                                                     only searches agains~              I               Of the   combined
                                                                                 account handles provided via the Elicitation Pilot          only
          ._fi_o_u_n-:_-_-_-_-_-_-_-_-_-_-_-_-_-:uncovereQdditional                                          potential accounts in cases where the
            applicant was unable to remember their account details, and therefore could not provide
            the account handle.
     • Through the manual review process, FDNS officers identifiedOadditional social media
            accounts potentially associated with the Elicitation Pilot participants ~                                                              I
      '--,--..------.-,---,------,,----,--.,...,....-,---,---....,...,....----,,--,.......,
                                                                                                                Many of these accounts were noted by
            the ~-~during                                               their Elicitation Pilot interview but they were unable to remember
            exact account details.
                    I  o                          lfound,....I            ----.I            accounts identified through manual review.
     • FDNS officers found that, of thel                                                                     Iwho claimed to have no social media
            accountQndividuals                                                     actually did have accounts.

 Case Review Metrics - Review Time
 Because the FDNS team used a similar methodology for identifying and vetting the social media
 accounts for each set of cases, the overall time required for reviewing each case was similar.
 The average review time in both sets of cases at HQFDNS was less than a half hour. Please see
 the chart below for additional information.

 I       I               !Enhanced Review Cases                           I                   Elicitation Pilot Cases


 I Average Review Time, Per Case: 28 minutes I Average Review Time, Per Case: 25 minutes




 Case Review Metrics - Elicitation Method
I Dmiua      the first ubase oftbe Fl~citatiou Pilot auulicar~~i:o~~~;:a~~;r~n~~~ing                                             the second       I
 phase of the Elicitation Pilot, applicants were verbally asked to provide thei~                                                             I
.___________                __,if they knew it. In both the log-in elicitation phase and the verbal




                    (b )(7)(e)
                                                                         6
                                                 DRAFT/Pre-Decisional
                                   For Official Use Only- Law Enforcement Sensitive
        Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 26 of 205                                                  282
                 (b)(?)(e)     For Official Use Only - Law Enforcement Sensitive
                                             DRAFT/Pre-Decisional
 elicitation phase,    I                  I
                                   provideq._______             ____.~
                                                                    FDNS' manual review of the
 Elicitation Pilot cases indicated that it was equally challenging to identify and verify the accounts
 elicited in both phases. Please see the chart below for additional information.

       Phase 1 Log-In Elicitation Results -                         Phase 2 Verbal Elicitation Results -
                           I          I                                        I            I                            I
                                I                            I                         I
  Provided toc=]Staff                                           Provided to l_JS'taff
  through Log-In                                                through Verbal Elicitation
  Elicitation
  Account Identification                                        Account Identification
  through FDNS Social                                           through FDNS Social
  Media Review                                                  Media Review

 The high number of possible and unknown accounts identified by FDNS from both phases
 reflects the different levels of access provided to users who are logged in to al
                                                                          .------==========;'
 versus those who are not. The FDNS officers participating in this pilotl




         !Assessment
,...__A....,...lt...,...h_.oug~._
                 __       ____.[as
                                improved thcl7tool since FDNS first piloted it, it is not a viable
   option for semi-automated social m~reening         at this time. The manual review process used
   by FDNS officers proved to be more effective at identifying accounts, and th~,__ __,~ool     yielded
   no gains in efficiency or throughput.

 Among its positive attributes, the0tool:
   • Provided a useful profile for each applicant, drawn froml            data.            I
   • Presented an intuitive user interface and workflow.
   • Offered some capability for,___    _____      __,although this was not tested during this
      pilot.
   • Contained a tailorable report function (also not tested during this pilot).
   • May have potential for bulk data ingestion. 9

 Among its negative attributes, th~    tool:
   • Offered very low match c~nce,          with officers having both to find actual accounts and
      to review accounts that were not matched effectively. As part of its search algorithms,
         D   appears to match based on first and last names, or a combination of initials and
      names - leading to accounts that are entirely unrelated to the applicant.

                                          (b )(7)(e)

~--_.~elieves        it has identified the source of the problem with ingestion and resolved it. They are currently in
 the process of stress-testing the system to confirm this resolution.

                                                            7
                                             DRAFT /Pre-Decisional
                               For Official Use Only- Law Enforcement Sensitive
        Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 27 of 205
                                           (b )(7)(e)
                                                                                                       283
                       For Official Use Only - Law Enforcement Sensitive
                                     DRAFT /Pre-Decisional

    •    Returned zero results fo~~---~~ikely          indicating a systemic problem with the tool's
         search capabilities.
    •    Failed to return the complete set of social media postings that were found during manual
         review of one of the cases for which potentially derogatory findings emerged, which
         could indicate issues with other accounts.
    •    Represented a static display of social media information, based on the time that the case
         was ingested and screened against social media platforms, which meant that any
         subsequent social media posts would not be captured in the tool.
    •    Could not be updated by an FDNS officer if an account was found manually.
    •    Did not offer an option to flag cases/accounts/social media posts~for ling~ist review.
    •    Only worked i~                    I making it incompatible with th          nd forcing
         officers to manually enter mformation intoj~--~for        account review.
    •    Provided mostly indecipherable machine translation.
    •    Did not offer a unified case list that indicated where every case was in the workflow
         process.
    •    Returned the same accounts as potential matches to multiple people in the same family
         case - leading to duplicative review.

  Lessons Learned
  Th~              f   ilot continued the exploration of social media initiated by the
I           !Pilot and thel         150-50Pilot, conducted in conjunction with DHS._S_c-ie_n_c_e_a_n_d
                                                                                                    _ ___.
  Technology, as well as previous!             !pilots conducted in conjunction with DHS Intelligence
  and Analysis, the Intelligence Community, and the Department of Defense. The team ofFDNS
  officers assigned to evaluatq         !used best practices and tradecraft expertise developed through
 previous pilots to conduct effective and efficient social media review processes. In addition to
 the new lessons learned through
 held true.
                                   I  -
                                                  I -
                                                     many of the previous lessons learned have still


    1. Optimal results come from richer and more refined data sets.
    •
    •
    •    Elicited data may assist in confirming accounts, but does not replace account
         identification processes or produce major efficiencies.

    2. Account restrictions inhibit success.
    • At the present time, FDNS officers are unable to log in to the various social media
       platforms and can only view what is publicly available, as set by the applicant and as
       available by a search in the platform for those not logged in.
    • The team would more easily and accurately be able to confirm accounts with access to
       the social media platforms through account creation.
    • Many of the Elicitation Pilot Facebook URLsll              indicated that the page was not
       available to the FDNS officer or presented vecyliiniteclinformation because the officer
       was not logged in to Facebook.
                                                (b )(7)(e)
                                               8
                                     DRAFT/Pre-Decisional
                       For Official Use Only- Law Enforcement Sensitive
    Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 28 of 205                             284
                       For Official Use Only - Law Enforcement Sensitive
                                     DRAFT /Pre-Decisional


          (b )(7)(e)


3. You have to choose the right social media platforms to search.
•      Ihas access t                                                      I However, only
          f,vasencountered through review within th~       !tool.
•


4. More than just translations are needed for foreign language records.
• This pilot led to two potentially derogatory findings, one very significant. In both cases,
                             and subject matter expertise in regional culture, religion, and
   '-------------'
    terrorism was needed to fully vet the information on the accounts.
•I        ~rovided some machine translation but was unable to translate text on images and
    had trouble with translating hashtags.
• ~ can only provide translation for Arabic; other language populations would have to
    be added to the tool for any future caseloads.

5. The refugee population continues to present unique challenges.
• Based on initial analysis, many refugees do not appear to have social media accounts of
   any kind.
• From th~.------,lanalysis,         it was suggested that eliciting social media accounts may
   assist in the social media screening process. Based on analysis in this pilot, elicitation
   may also encourage applicants to edit accounts, remove derogatory information, increase
   privacy settings, or abandon accounts altogether.
• While having elicited account information assisted in confirming accounts, officers were
   still unable to review content in many of the elicitation cases. It is unclear if applicant
   privacy settings were changed as a result of the elicitation or if the accounts were always
   private.

6. Timing of~racts                is critical.
• The data fr~               is a spreadsheet extracted to conduct Interagency Checks. The
   spreadsheet should be tweaked to meet the needs of social media queries, including the
   addition of pictures for each applicant, and the inclusion of ALL known email addresses,
   aliases, related U.S.-based phone numbers and addresses, and elicited social media
   handles, user names, and URLs (if applicable).
• Given that thq            !data inOis        a static, one-time extract, officers had to review
    I        !with every case to ensure they had the most up-to-date information.




                                               9
    (b )(7)(e)                       DRAFT/Pre-Decisional
                       For Official Use Only- Law Enforcement Sensitive
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 29 of 205                                285
                                      For Official Use Only - Law Enforcement Sensitive
                                                    DRAFT /Pre-Decisional
                                     (b )(7)(e)

        7. ~I-~~se     has limitations.
        In order to fully evaluate an applicant's social media, officers must visit the social media
        platforms through th~        Ito review the content. The                  I
                                                                         ~as a number of limitations:
        • It only uses the Internet Explorer Web browser, which prevented FDNS officers from
            using it in combination wittj                     I
        • It restricts the normal copy/paste function going into and out of thr-7         This requires
            users to manually enter information, such as complicated URLs, w~n             lead to
            mistakes.
        • Officers were occasionally identified as potential bots and were asked to confirm
             I
        ~--~l1mages                     m order to proceed with searches.

        8.  Tools matter.
        • I      Iattempts to automate the account identification process proved largely unsuccessful.
        •   Providing elicited data toLJ      did not improve outcomes in any waf
        •   Officers found reliable results using             HoweverJpublicI               search engine
            temporarily blocks out users who conduct repeated queries in a short period of time. 11
        • Th~          lhas limitations that were not experienced by the initial pilot team using DHS
            S&T's open network.




11
  I __
 ....            .....,!does
                           offer business solutions that may mitigate this challenge.

                        (b )(7)(e)                            10
                                                    DRAFT/Pre-Decisional
                                      For Official Use Only- Law Enforcement Sensitive
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 30 of 205                                               286
                          For Official Use Only - Law Enforcement Sensitive
                                        DRAFT /Pre-Decisional
 APPENDIX A                        (b )(7)(e)


                                                ~~!Platform      Details

~-~Ihas a simple user interface with four main tabs:              Dashboard, Online Persona Resolution,
 Derogatory Resolution, and Report.


            ashboard allows a user to search for all available cases that have been ingested by the
 tool.                                                                                  The
        '---------------------------------'
 Dashboard also has two lists of cases: My In-Progress Cases and My Completed Cases. Any
 cases that have been recently manipulated will appear in the My In-Progress Cases side of the
 platform. 12

 Online Persona Resolution
 Once a user clicks on a caseOmoves       to the Online Persona Resolution page. This page has
 many features and presents a wealth of applicant information:




 12
    Due to a glitch in this tab during the pilot, FDNS officers noted that cases appeared as "in progress," even after
 the officers had reviewed all of the accounts and social media posts associated with the case. After FDNS informed
 thj            ~am, they added a "Completed Case" button that allowed officers to manually mark the case as
 completed.
 13
    FDNS officers were unable to utilize these links due to current UISCISylicy and the inability to accesQia
I                  f   hich is the only search engine supported by the


                                   (b )(7)(e)
                                                          11
                                        DRAFT/Pre-Decisional
                          For Official Use Only- Law Enforcement Sensitive
     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 31 of 205                 287
                            For Official Use Only - Law Enforcement Sensitive
                                          DRAFT /Pre-Decisional
               (b )(7)(e)




Derogatory Resolution
The Derogatory Resolution tab includes some of the same features of the Online Persona
Resolution Tab as well as additional features:




              (b )(7)(e)
                                                    12
                                          DRAFT/Pre-Decisional
                            For Official Use Only- Law Enforcement Sensitive
                          Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 32 of 205                          288
                                                For Official Use Only - Law Enforcement Sensitive
                                                              DRAFT /Pre-Decisional

(b )(7)(e)



                   Although FDNS officers did not utilize the Report tab during this pilot, it represents the final
                   step in the c::=]workflow.   It is accessed after a user scores (or "resolves") all of the social
                   media posts attributed to the Potential Matches.
                                   (b )(7)(e)
                   Report
                   The Report tab offers a number of features:
                      •
                      •
      (b )(7)(e)
                      •
                      •
                      •

                   The Report tab is a summary of the work completed in the prior tabs. At the present time, there
                   is no function to export the results, or view the results in the aggregate.




                                                                        13
                                                              DRAFT/Pre-Decisional
                                                For Official Use Only- Law Enforcement Sensitive
 Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 33 of 205   293
             For Official Use Only - Law Enforcement Sensitive
                           DRAFT /Pre-Decisional




REVIEW OF REFUGEE SCREENING SOCIAL MEDIA PILOT




            Fraud Detection & National Security Directorate
                            16 March 2016




                                     1
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 34 of 205                              294
                           For Official Use Only - Law Enforcement Sensitive
                                         DRAFT /Pre-Decisional

                        (b )(7)(e)        _5_0-_S_O_R_ev_i_ew_,:l
                                                      ____      _j~



    Overview
    The Department of Homeland Security (DHS) asked United States Citizenship and Immigration
    Services (USCIS) to examine the feasibility of using social media for screening refugee
    applicants. USC IS sought to determine ifreviewing the social media presence of these
    individuals could provide useful information for adjudicating their applications, and gauge how
    resource intensive this screening could be.

    While USCIS had used social media in a limited capacity for the enhanced vetting of certain
    refugees, it does not have any experience in using it as a large scale screening tool. The agency
    therefore decided to approach this work as an open-ended exploration with very flexible research
    parameters. The team supporting this pilot utilized an adaptive approach to create, implement,
    and continually revise its social media screening procedures .

._____           as a Screening Platform
            ____.I
 Starting in December 2015, a team ofUSCIS personnel worked closely with DHS Science and
 Technology (S&T) to establish a pilot leveraging a commercially available tool for social media
 screening. After reviewing more than 16 different companies and their existing data analysis
 capabilities, S&T experts selecte                   for the pilot. S&T worked with DHS OGC and
I              Ito execute a'----------------------~                                      to
 support joint experimentation with social media analytics.

    S&T selected thq                     lsocial media analytics platform due to its coverage of al




    Of note, due to restrictions     I                                                                I
I        7              l(and many other social media tools) is unable to screen social media content
    posted on that platform.

    While other government agencies are usin ~-----------------~no
    agency has evaluated its use for mass screening. Therefore, this pilot utilized an iterative
    approach that enabled the S&T/USCIS team to begin identifying technical limitations and

                        (b )(7)(e)                         2
      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 35 of 205                                            295
                          For Official Use Only - Law Enforcement Sensitive
                         (b )(7)(e)
                                        DRAFT /Pre-Decisional
desired enhancements to tailo~            Ito better fit USCIS's unique screening requirements.
Additional enhancements to the tool were implemented on a weekly basis throughout the pilot.

Methodology
USCIS identified~----------~applicants                           (the 50-50 population) to serve as
the focus of this pilot. These cases were processed throug~                           I
                                                                           using a three-step
methodology:
                                                         arts of the process were repeated as
technical improvements and lessons learned were identified and applied.




2
 These results are referred to in this paper as social media documents (such as a Twitter or Instagram post). Each
document is reviewed to determine whether it has any linkage to a member of the 50-50 population.


                                        (b)(7)(e)        3
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 36 of 205                            296
                         For Official Use Only - Law Enforcement Sensitive
                                       DRAFT /Pre-Decisional
                                                     (b )(7)(e)

    Social Media Presence and Platform Utilization

    In Step 1, the identification phase, Officers closely examined the overall social media presence
    of the 50-50 population.~-----------------~                                        Officers
    determined that:
       •I               I   had confirmed social media accounts, which accounted forOtotal
            accounts.
       •I                 lhad a likely social media account but due to privacy settings and platform
            restrictions this match was unable to be confirmed.
        • I                lhad possible accounts that could not be confirmed because they did not
            clearly relate to the applicant, which accounted for[]total accounts.
       •I                    lhad no identified social media accounts.

    Note: A subject could have multiple social media accounts, which could be determined as
    confirmed, likely, or possible.

    In terms of actual confirmed social media accounts associated with the 50-50 population,
I              ras the most popular platform. See the table below for additional information about
    platforms associated with the 50-50 population.

                   Confirmed           I Likely but Unconfirmed I Possible but Unconfirmed I
          I




    Note: As with the K-1 pilot, the 50-50 results do not incorporate social media posted on
    Facebook, due to limitations preventing third parties from collecting its API.I             Ionly
    collects on platforms that allow collection -I




  Results
  In kee in with the adaptive learning approach, USCIS ran the 50-50 population through the
             screening process multiple times to
________            ___;;:;--=---~ This was aided b t____  ..,..


r------1--------------------'This                              data may then be re-screened using
._______        ___. to determine how it impacts the number of social media documents returned .


                                        (b )(7)(e)


                                                       4
     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 37 of 205                           297
                      For Official Use Only - Law Enforcement Sensitive
                                    DRAFT /Pre-Decisional
                   (b )(7)(e)
                                                 Round 1
                                             (Ending 3/3/16)




    Averaf<e Time, Step 1: 97 mins.
    Average Time, Step 2: 3 days
    Average Time, Step 3: 42 mins.
    Median Time, Step 3: 5 mins.




                                                 Round 2
                                             (Rnrlino '.i/14/16)



    Average Time, Step 1: 45 mins.
    Average Time, Step 2: 5 days
    Average Time, Step 3: 22 mins.




Analysis of Results
Members of the 50-50 population had minimal presence on the U.S.-based social media
platforms accessible through!                I
                                            Beyond that baseline finding, each round of
screening yielded valuable insights to inform technical, policy, and programmatic decision-
making. To help ensure consistency with the approach used in the   I                       I
pilot, Officers recorded the same metrics to evaluate each social media document associated with
a member of the 50-50 population:

•   Filter Category
•   Social Media Platform




                                (b )(7)(e)           5
             Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 38 of 205                                    298
                                        For Official Use Only - Law Enforcement Sensitive
     (b )(7)(e)
                                                      DRAFT /Pre-Decisional

 •       Translation Time Required (where machine translation did not adequately translate into
         English)
 •       Confirmed Social Media Account

 Round            1
 Round            1 identified a number of key results:
    •             No derogatory information was attributed to any member of the 50-50 population.
    •             Only                        had a confirmed social media account (Instagram) that
                  returned documents vial               Ifilters, though, as previously stated, this account
                  was determined to not have dero ator information. Of the            ocuments associated
                  with this a licant

         •        The average review time for each document was approximately 1 minute, 40 seconds.
         •        One hundred and eighty documents required human translation. On average, these
                  documents required 1 minute and 20 seconds to resolve. I                       Iwho was
                  very active on Instagram, was responsible for 141 of the 180 documents requiring
                  translation.
         •        The median number of documents per applicant was 1 (which would require 1 minute,
                  and 40 seconds to review), with the average
                  number of documents being 24 (which would                Round 1: Document
                  require 40 minutes to review).
                                                                                             by Platform
                                                                                     2%                   ~---~,
  Nearly halfOof     the 50-50 returned no social
  media documents when filtered through the                                          3%   1%0 2% 1%0
I            IThe remainingDsubjects returne~                                         5
  documents when filtered through thel            [ the
  vast majority of which were not related or linked to
  the subject. Only one of the 50-50 subjects had a
  confirmed social media account that contained
  material that matched!         filters.               I
 Approximately c=Jof social media documents
 filtered through th ~~-~,came
 followed by Insta ram
 Similar to the
                                       from Y ouTube,
                                 and Twitter
                            pilot result
                                         .---__._ ....,_                       ___________________                 __,




 Round 2
 The reduced set of
L_   _____                ..-------,_                       ________________     coupled with     ___J-

 improvements i ~----~API          matching, led to a major reduction in social media
 documents returned during Round 2. Key results included:

                                           (b )(7)(e)



                                                                                 6
     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 39 of 205                                                                                        299
           (b )(7)(e)                    For Official Use Only - Law Enforcement Sensitive
                                                       DRAFT/Pre-Decisional




Lessons Learned
S&T/USCIS piloted the use o~                for over ten weeks - testing capabilities, finding       I
bugs, developing enhancements, learning about our applicants' use of social media, searching for
derogatory information, capturing metrics, and demonstrating use cases to decision makers.
With each week, the Pilot team continued to improve its ability to utilizd              Ito screen
social meclia,I                                                                                                                                             I
I
Many of the lessons learned derived from the I                                                                          IPilot remain applicable to the 50-50
population, including!




In addition, a number of distinct lessons have been learned, which can shape what social media
vetting can look like in this setting and in future scaled-up operations.

    1. The refugee population presents unique challenges.
       •     Based on the results of this pilot, the refugee population may have a minimal
             footprint on common U.S.-based social media platforms. Those over age 60 and
             those under age 10 can be expected to have little social media presence, and the
             remainder may be active on platforms other than those collected by


       •                                                                        remain the best
           .........,-------,,----:-:------:------,,----,--,------,-,,......,....---,---,,,....-----,---..,.......,.~
             elements of applicant data for identifying and confirming social media accounts.
             Eliciting this information and specific social media account handles from refu ee
             applicants should assist the social media screening process.




                           (b )(7)(e)                                                                             7
 Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 40 of 205
                                         (b )(7)(e)
                                                                                                        300
                       For Official Use Only - Law Enforcement Sensitive
                                     DRAFT /Pre-Decisional


2. Timing?....o:..:f:....!l=-_~I
                           Extracts is Critical.
   • Th          spreadsheet should be tweaked to better facilitate social media screening of
                 including the addition of pictures for each applicant, and the inclusion of all
      known

   •       In at least two instances, Officers found new email addresses for applicants in
       I           I  a week or two after they had already screened the subject through~! --~
       I         r- timing of the extracts is critical.

3. Filtering for Relevant Information is Essential.
   • Based on lessons learned in previous pilots, Officers used custom-built._!____  ___.
       for the 50-50 pilot. These    I                         I
                                             were refined between rounds and yielded
       progressively better results.

   •       Conducting English-language biowaphic searches (First Name, Last Name) proved
           unhelpful for both thq,,__-=--_.....,.....,...Jand
                                                         50-50 pilots. Biographic-based searches can
           be useful, however, if performed in the applicant's native language, such as Arabic,
           since it returns more accurate results (The name Mohammed can be spelled dozens of
           ways in English, for example, but only one way in Arabic). For this pilot, that
           required a linguistic expert to enter each name in Arabic into the ....l ____      ___.

4. Social media screening benefits from officer continuity.
   • Using the same Officer for each step of thel                ~rocess (Identify, Collect,
      and Review) is more effective and efficient versus having a different person be
      responsible for different elements of the process. By conducting Step 1, officers
      quickly become familiar with each individual's personal information (biographical
      information, familial relationships, etc.), which enables them to buildl.______      __,......,
      for collecting in Step 2. In order to accurately assess the results returned as part of
      Step 3, an officer needs to be intimately familiar with the facts of the case.


                                              (b )(7)(e)




                                                           8
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 41 of 205   301
            For Official Use Only - Law Enforcement Sensitive
               DRAFT/Pre-Decisional 2 26 5:15pm version

     U.S. CITIZENSHIP AND IMMIGRATION                   SERVICES




   REVIEW OF K-1 ADJUSTMENT OF STATUS
          SOCIAL MEDIA PILOTS




                                    1
          Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 42 of 205                               302
                         For Official Use Only - Law Enforcement Sensitive
                            DRAFT/Pre-Decisional 2 26 5:15pm version



                                                     Executive Summary
                           (b )(7)(e)

  USCIS examined three techniques to screeO         adjustments of status cases: manually searching
  social media sites; using a commercial application                                   scores to
  select cases for manual review; and using another commercial applicationJ                     I,
                                                                                             to filter
  social media information,,__ _________                 __, through DHS S&T. USCIS has
  determined that neither of these techniques are ready for use in large scale social media
  screening. While the S&T/USCIS team using                I         I
                                                               has learned many significant lessons
  about social media and has become more efficient,

                                                            ~ USCIS recommends continuing research
,__a_n_d_d_e_v_e_l-op_m_e_n_t
                   _o_n-:_I
                      ~---_-_-_-_--___,,~l,....a_n_d_o_t_h_e_r
                                                  _s_erv-i-ce_s_.and
                                                                tools to build the capabilities necessary




  Other lessons learned:

      • ._______________________                                 ___,This time is contingent on
         the particular platforms to be reviewed and the type of identifying information
         available pertaining to the subject.
                                              '----------------------'
        I          Imake it easier to locate social media accounts and may reduce processing
         time.
      • Social media screening requires dedicated, and preferably on-site, language support.




      •    Close collaboration between S&T SMEs, USCIS officers and l....____     ___,
           technicians led to rapid improvements in the technology and its use.
      •    Photos contained in government systems also helped confirm identities when photos
           on the social media site are available.




                                        (b )(7)(e)             2
                         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 43 of 205                        303
                                       For Official Use Only - Law Enforcement Sensitive
                                          DRAFT/Pre-Decisional 2 26 5:15pm version
                     •    Derogatory information found in other government systems can provide a more
                          complete picture of the applicant's background and risk profile.

(b )(7)(e)

                     •    Identifying potentially derogatory social media records is only one step in the
                          adjudicative process.
                              o USCIS must determine how evidence will be used to reach an adjudicative
                                 decision.
                              o USCIS must determine how it can share the evidence that it collects with other
                                 internal DHS components, other federal agencies, and state and local law
                                 enforcement.
                     •    Social media research on USCIS applicants falls into three discrete steps:
                              o Use all available information to identify social media accounts pertaining to the
                                 applicant;
                              o Collect content from the pertinent social media platforms; and
                              o Analysis the content to identify information that will impact USCIS decisions or
                                 other actions.
                     •    S&T is a highly capable USCIS partner and can establish operationally relevant
                          technical capabilities to address emergent requirements for operational
                          organizations




        (b )(7)(e)




                             o Effective pilot operations can be created by combining S&T and USCIS
                               authorities
                                   ■   S&T coordinated Department level approvals for the pilot and rapidly
                                       established a Privacy Impact Assessment to complement USCIS privacy
                                       policies within several days
                                   ■   S&T made space, equipment, and expertise available to work with
                                       immigration officers and accommodate pilot operations in 2 days.




                                                                  3
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 44 of 205   304
            For Official Use Only - Law Enforcement Sensitive
               DRAFT/Pre-Decisional 2 26 5:15pm version




                                    4
     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 45 of 205
                                           (b )(7)(e)
                                                                                                    305
                     For Official Use Only - Law Enforcement Sensitive
                        DRAFT/Pre-Decisional 2 26 5:15pm version
                                         Introduction

The Department of Homeland Security (DHS) asked United States Citizenship and Immigration
Services (USCIS) to examine the feasibility of using social media to screen individuals in the
United States who entered via                               visas and who are now seeking
adjustment t                                    status. USCIS sought to determine if reviewing
             ~----~-~----~
the social media presence o      applicants could provide useful information for benefit
adjudication and how resource intensive the screening would be.

While USCIS had used social media in a limited capacity for the enhanced vetting of certain
refugees it did not have any experience in using it as a large scale screening tool. The agency
therefore decided to approach this work as an open-ended exploration with very flexible research
parameters.

USC IS identified a population of approximately       I      ~eeking adjustment. Each of the0
Adjustment of Status pilots studied part of this population. The teams supporting each pilot were
granted limited autonomy to create, implement, and continually revise their own social media
screening procedures.

                                         (b )(7)(e)




                                                      5
       Case 3:19-cv-00290-EMC (bDocument
                                 )(7)(e)
                                         109-3 Filed 03/25/21 Page 46 of 205                                    306
                          For Official Use Only - Law Enforcement Sensitive
                             DRAFT/Pre-Decisional 2 26 5:15pm version
              Manual Reviews an                                at the National Benefits Center

 Manual Reviews

 The USCIS National Benefits Center (NBC) is a central hub for the processing and adjudication
 of many immigration benefit requests, which includes the screening and vetting of the applicants.
 USCIS took advantage of this expertise and had the NBC Fraud Detection and National Security
 Immigration Officers (I0s), Supervisory I0s (SI0s), and an Intelligence Research Specialist
 look for and review social media accounts related tQof     the□ nonimmigrants seeking
                          1
 adjustment toO     status .

Using th~          the NBC used biographic information available in the A-file
1.----~~~---------~--__,I  to search                                 or social
 media accounts. NBC personnel started each search with
                                                                                                          The
 NBC only detected social media accounts for                             nonimmigrants.
                                                      ~----~
 The NBC reviewed the parts of the social media accounts visible to the general public (they did
 not "friend" or "direct message" anyone) and tried to find records that could potentially impact
 the adjustment of status application. The personnel chose a very expansive approach to




~---~-~~---~--~In                       addition, automated translation tools were not able to
 translate foreign language writing in picture and video files nor spoken words in video and audio
 files. Onl~              lnonimmigrants that had social media accounts had potentially
 derogatory social media records related to national security or public safety despite the notably
 low threshold for being flagged.



 1
   This pilot was ended afteiOreviews      because NBC personnel were using their own personally identifiable
 information to create accounts to log into1         I




 I                                                                                                              l
                                          (b)(7)(e)       6
        Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 47 of 205                             307
                        For Official Use Only - Law Enforcement Sensitive
                           DRAFT/Pre-Decisional 2 26 5:15pm version
                                          (b )(7)(e)



 Manual reviews require a significant time investment. USCIS staff at the NBC explored     I      I
.___
   ________            ~Ito determine if it could be used to automatically detect which cases have
 social media accounts in order to avoid spending time investigating applicants with no social
 media presence. I




~----===---~I                      When searching for an individual, thel                  lwill
 signal, on ~       lscale, the confidence in having found the right person and the recentness of the
 data. A Reliability score of[] indicates high confidence; a Reliability score o-Q indicates low
 confidence. Likewise, a Relevance score of0 indicates high probability of current actionable
 information. For example, returning aQcore         would indicate successful entity resolution but
 out of date location information. A score oO       indicates high confidence at identifying
 information on the entity of interest and recent social media information on that person.

 Cases witn   scores should be less likely to have social media than those with0       scores.
 Among theLJcases manually reviewed by the NBC,0had            scores of    I         IAmong
 these,0had  scores otQ and0had scores o:te=J

    •    Among thel         lscores, upon manual reviewO     54%) had no detectable social
         media accounts and0(15%) had potentially derogatory information.
    •    Among the  I     lscores, upon manual review0(47%) had no detectable social media
         accounts and0(11 %) had potentially derogatory information.

 While this is a very simple comparison, it suggested that USCIS will not be able to leverage
I                  !scores to meaningfully prioritize screening efforts without significant changes
 to the technology.

  InJanu1
 the 1
            2016, NBC reviewed an additionalQases      with Dscores. NBC also reexamined
           scores from an earlier review in December 2015, this means NBC personnel manually
 reviewed a totalocases with □ scores.

    •    Among thel         Iscores, upon manual review    O (29%) had no records an{Jc 10%)
         had potentially derogatory information.

 The additional case reviews did not establish tha~.___
                                                     _______             _.~coresare a reliable
 indicator pointing toward a social media presence. Furthermore, NBC was often able to locate a
 social media presence foQscores.       ThtC]scores and0scores        had similar proportions of
 potentially derogatory information under the broad definition used at the NBC.

                                          (b )(7)(e)



                                                       7
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 48 of 205                                          308
                          For Official Use Only - Law Enforcement Sensitive
                             DRAFT/Pre-Decisional 2 26 5:15pm version
 USCIS language support staff provided translations of social media records for some cases
 flagged as potential national security concerns . .___
                                                      ____________                  ____,Whilethe
 translations resolved some potential issues, most were not, as shown in the table below. If
 USCIS officers need to determine which social media records are potential national security
 concerns, and which are not, they will need training and clear guidance.

_____________________
I       Effect of Translations on Potentially  __    ....__--"-------------
                                                Dero2atorv
                                           .........         Information                                              I   (b)(7)(e)




 Final Steps

 The NBC will collect and review all necessary translations, work with partners in law
 enforcement and intelligence to determine if the social media records are still potentially
 derogatory, and then work with other USCIS stakeholders to determine how to resolve
 potentially derogatory social media records for adjudication.

 Lessons Learned

     •
 4
   Social media records are an unusual workload for the language support staff and many documents were difficult to
 read due to image quality.


                                                         8
                Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 49 of 205                         309
                              For Official Use Only - Law Enforcement Sensitive
                                 DRAFT/Pre-Decisional 2 26 5:15pm version
            •    Automatic foreign language translation was not sufficient.          (b )(7)(e)

            •    Additionally, USCIS language support staff spent    ~I---------~~                 that
                 needed translation.
            •    Identity verification is crucial. IfUSCIS cannot prove that an individual is the account
                 owner, the evidence cannot be considered in adjudicative decisions.
(b)(7)(e)   • ~-----------~scores                      are not ready to be used to prioritize manual
               reviews. The search parameters will need significant changes in order to better identify
               social media accounts and to triage social media records for review.
            • Officers will need clear guidance on what type of social media records are
               potentially derogatory and worth further investigation, and if determined to be
               derogatory, how to use that information.
            • Derogatory information found in other government systems can provide a more
               complete picture of the applicant's background and risk profile.
            • Officers will need clear guidance on how to share potential concerns with colleagues
               in law enforcement.




                                                         9
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 50 of 205
                                            (b )(7)(e)
                                                                                                         310
                       For Official Use Only - Law Enforcement Sensitive
                          DRAFT/Pre-Decisional 2 26 5:15pm version
                                                                  IPilot
.___
  ____       _.Ias a Screening Platform

 Starting in December 2015, a team ofUSCIS Immigration Officers worked closely with DHS
 Science and Technology (S&T) to establish pilot operations and begin to develop baseline
 requirements for social media screening, utilizing currently available social media data analysis
 capabilities. After reviewing more than 16 different companies and capabilities, S&T experts
 selecte~              lfor the pilot. S&T worked with DHS 0GC and!                  I
                                                                                     to execute a
                                                                  to support joint experimentation
~----------------------~
 with social media analytics.

 S&T selected thel              lsocial media analytics platform due to its instant coverage of a




 Data retention policies are automatically enforced and can be configured per data source or user.
 While other government agencies are using.___________________                                  __. no
 agency has evaluated its use for mass screening. Therefore, this pilot utilized a cooperative,
 iterative approach that enabled the S&T /USCIS team to revampl                 Ito better fit its
 unique screening requirements. Personnel from USCIS and S&T identified technical limitations
 and desired enhancements to I              !technicians, which were generally resolved or
 implemented. Additional enhancements to the tool continue to be implemented on a weekly basis
 as the joint pilot operations continue. According to         I            I
                                                                   this process had the added
 benefit of improving the platform for the law enforcement and intelligence community partners
 already using the tool.

 Methodology
 After a review of an initial population of approximately!          Iadjustment applicants against
.___
   _____        ___.resultedinc===Jresults,        USCIS prioritizedOinterview-ready     cases
 from that population for revi~cases             were processed through!                 I
                                                                                     using a three
 step methodology: 1) Identify social media accounts; 2) Collect social media information; and 3)


                                       (b)(7)(e)         10
          Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 51 of 205                                               311
                 (b )(7)(e)       For Official Use Only - Law Enforcement Sensitive
                                     DRAFT/Pre-Decisional 2 26 5:15pm version
    Review and analyze filtered results. Because this pilot was breaking new ground, using an
    advanced social media analytics capability, the methodology was under constant refinement.
    Parts of the process were repeated as technical improvements and lessons learned were identified
    and applied.

Step 1 - Identify




Step 2 - Collect




Step 3 - Review




    5
      PresentiyJ             !relies on the websitdlto      generate People Search reF-su=l=ts..:.i..l
                                                                                           ____          .i-:li.:;..s-=-cu=r=re=n:..,tly
    identifying additional data sources to enhanc~e        Search function, including  I                             ~
1                             1                                                        ~---~




                                              (b )(7)(e)   11
          Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 52 of 205
                                                           (b )(7)(e)
                                                                                                                  312
                           For Official Use Only - Law Enforcement Sensitive
                              DRAFT/Pre-Decisional 2 26 5:15pm version




Results
In keeping with the iterative learning approach described above, USCIS ran the ....             l _ ____.
 applicants through the      I             I
                                       screening process multiple times, primarily to gauge the
impact of refining thel                  1- This was aided by the nature o~               ~.-at_a
                                                                                               _ __,
 collection and retention capabilities - once an initial collection is performed on a givenl
                                                                                                 This
'------------------;::::======,------------------'
 data may then be re-screened using~I----~Ito             determine how it impacts the number of
potential social media matches returned.

                                                             Round 1
                                                      (Ending 1/21/16)



         Average Time, Step 1: 2 hours
         AveraS{e Time, Step 2: 5 days
         Average Time, Step 3: NIA




                                                             Round 2
                                                      (Ending 2/13/16)                                        I

     I
         Average Time, Step I: NIA~
         Average Time, Step 2: 12 hours 9

6
    In this instance, due to a software error, the returns
7                                                              ~--------~
    Officers were instructed to take no more than two hours for Step 1, although some cases took less time.
8
    Officers relied on the Step 1 results for rounds 2-4.


                                               (b)(7)(e)            12
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 53 of 205
                                                         (b )(7)(e)
                                                                                                                    313
                         For Official Use Only - Law Enforcement Sensitive
                            DRAFT/Pre-Decisional 2 26 5:15pm version
    I Average   Time, Step 3: 1.2 hours         11



                                                         Round 3
    I                                                  (Ending 2/13/16)                                      I



        Average Time, Step]: NIA
        Avera£e Time, Step 2: 24 hours
        Average Time, Step 3: NIA




.___
   ___      _.Iis able to store results and rounds 2-4 rescreened these results using the smalled.________       ____.
thus the Step 2 times are artificially shorter for Rounds 2-4.



                                          (b )(7)(e)           13
            Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 54 of 205                                   314
                                For Official Use Only - Law Enforcement Sensitive
     (b )(7)(e)                    DRAFT/Pre-Decisional 2 26 5:15pm version
                                                        Round 4
                                                     (Ending 2/23/16)                                         I

      I
          Averaze Time, Step 1: NIA
          Average Time, Step 2: 12 hours
          Average Time, Step 3: 68 mins
          Median Time, Step 3: 28 mins




Round 4 - In Depth
The dramatic reduction in social media matches returned durinf Round 4 enabled Immigration
Officers to essentially redo the Step 3 process for thel          while capturing a number of
critical metrics to aid in evaluating the pilot's accomplishments. For each social media match,
Immigration Officers recorded the following:

        •         Filter Category
        •         Social Media Platform


        :._____I-------'
        •         Translation Time Required (where machine translation did not adequately translate into
                  English)
        •         Confirmed Social Media Account

Round 4 identified a number of key results:

        •         No derogatory information was attributed to    D  applicant 10 or petitioner.
        •         Only oneOapplicant's     social media account returned matches via ,....1-------,lfilter.
                  These matches were linked to innocuous Instagram posts that featured common words

        •         The average review time per potential match was two minutes.
        •         Onlyl            Imatches required human translation. On average, these matches
                  required 1.5 minutes to resolve. One match, however, led to a social media account
                  possibly linked to Qapplicant,     which contained numerous!                  jvideos
                  that required approximately two hours of translation.
        •         The median number of potential matches per applicant was 14 (which would require 28
                  minutes to review), with the highest number of potential matches being 198 (which
                  would require 2 hours and 30 minutes to review) and the lowest number being 0.

10
  This result is validated by the (non-social media) retrospectivQeview     conducted by NCTCthat found no
derogatory information.



                                       (b )(7)(e)          14
          Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 55 of 205                                       315
                           For Official Use Only - Law Enforcement Sensitive
                              DRAFT/Pre-Decisional 2 26 5:15pm version
    Round 4 - Social Media Platforms                   (b )(7)(e)


    SornO         of matches, the largest group, came frornl                  I
                                                                          Missing from this pie chart is
~                I
                 due to its corporate decision to prevent third parties from collecting on its AP! feed.
                   lonly collects on platforms that allow
    collection   J                                                                 Social Media Potential Matches



     To address this shortcoming, Immigration Officers used
    I             Ito identify potential!         !accounts for
     thLJ    applicants and their petitioners, and then
     manually reviewed each of them, where privacy settings
     allowed. By clicking on the cover photo of the account,
     Immigration Officers were occasionally able to review
     other photos, albums, and mobile uploads. Potentially
     derogatory information was discovered on one of the
     applicants through this manual review


  In addition to reviewing each potential match returned by
I                    I
                  data collection process, Immigration
  Officers also more closely examined the overall social media presence of thel             ~nd their
  petitioners (see Figure 1). ApproxirnatelyDf      thel    Ior their petitioners, had confirmed
  social media accounts. A social media account is considered confirmed when it contains
                                                                               identifiers that match
I                       Social Media Platform Accounts
                                                                               an applicant's data,
I           Confirmed         I         likely                      I   Possible




                                                                                Some applicants
                                                                                have profile pictures
                                                                                of themselves, which
                                   Figure 1
                                                                                facilitates this
    process. Others choose stock images or landscapes for their profile pictures, making it difficult
    to confirm the account without substantial other evidence .

.___
  __ _.Iof th~.___       __.Ior their petitioners, had likely social media accounts. Likely social
  media accounts are found by using applicant information._______________                         ~

I         Ibut privacy settings or platform restrictions prevent the officer from full confirmation of
  the account or verification of the images.

                                                                15
                                          (b )(7)(e)
            Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 56 of 205                              316
                                               (b )(7)(e)
                             For Official Use Only - Law Enforcement Sensitive
                                DRAFT/Pre-Decisional 2 26 5:15pm version
.___
  _ ___.Ior more of thq                  I
                                  or their petitioners, had possible social media accounts. Possible
 social media accounts are those where the applicant's biographic information matches that of a
 social media account, but there are no other data points available to make an informed
 determination .

.___
   ___      ~lof th~                 I
                             had no accounts identified by this process. The applicants may not use
  social media, or the applicant may have such a common name that confident identification of the
  account is too labor-intensive. Privacy settings set by the applicant may also impact whether
  social media accounts can be identified or confirmed. 11

 Lessons Learned

 The S&T/USCIS Pilot Cell has been usingl                lfor nine weeks - testing capabilities,
 finding bugs, developing enhancements, learning about our applicants' use of social media,
 searching for derogatory information, capturing metrics, and demonstrating use cases to decision
 makers.

 During this time, a number of significant lessons have been learned, which can shape what social
 media vetting can look like in this setting and in future scaled-up operations.

        •    Optimal results come from richer and more refined data sets.
                o U.S. government metrics and vernacular, such as a receipt number, are not useful
                   for either identifying social media accounts, nor are they discussed on social
                   media.
                o Common names and famous names are noisy.I




                 0



                 o    Richer data sets upfront reduce officer "swivel chairing" between U.S.
                      Government holdings and commercial databases for additional leads to identify
                      accounts - expediting Step 1 in the Babel Street process.

        •    Filter management is key.
                 o This pilot began with a data call to USCIS components for
                                                                               '----------~
                                                               lwere collected, provided to S&T and
                    ._u_p_l-oa_d_e_d_i_n_td~----~1.-T-h-e-re_s_u_lt_w____.as
                                                                2.4 million potential matches to the
                      applicant pool, and it bogged down the accounts, exceeding the initial thresholds
                      established for the pilot.

 11
      Restrictions on thl~----~Fay           have also affected the officers' ability to confirm accounts.


                                               (b)(7)(e)     16
    Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 57 of 205                           317
                                       (b )(7)(e)
                  For Official Use Only - Law Enforcement Sensitive
                     DRAFT/Pre-Decisional 2 26 5:15pm version

        ol                                                               I
        o    I                             Ishould aim to reduce potential matches and identify
          truly derogatory information.
        o Choosin                                                                          that
          generate false positive results (e.g. social media matches with no actionable
          information or relevance to the applicant) may causel                Ito miss truly
          derogatory information.
        o New filters with relevant                                             tailored to the
          target population's socio-cultural characteristics, will need to be tested and
          analyzed.

•    Account restrictions inhibit success.
        o At the present time, officers are unable to log-in to the various social media
           platforms, and can only see what is 1) public, as set by the applicant and 2)
           public, as available by a search in the platform.
        o The team will be able to more easily and accurately confirm accounts with access
           to the social media platforms.

•    You have to choose the right social media platforms to search.
        o    I          lhas API feeds tQsocial  media sites plus deep and dark web.
        o The team decided in the beginning to select ALL available platforms to screen our
           applicant information against.
        0




        o Based on this   D  pilot~._
                                    ___    _.~spotentially a rich source of social media for
          users applicants. Barring changes ttj                    lrestriction, however,
             I         ~nd similar social media analyzers will not be able to provide an
          automated data collection capabilit;1._________              _.

•    More than just translations are needed for foreign language records.
       o Whilel                lhas machine translation capabilities, at times the translations
           are imperfect and require human review. Subject matter experts who can
           comprehend the essence of videos, postings, text, and other various media, and
           who understand cultural, religious, and colloquial terminology, must be available
           in either a reach-back capacity or onsite to facilitate this work.
       o Having said that, only0ofthQpotential              matches required additional human
           translation, and only one required extensive review.



                                                    17

                                         (b )(7)(e)
    Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 58 of 205                         318
                                     (b )(7)(e)
                  For Official Use Only - Law Enforcement Sensitive
                     DRAFT/Pre-Decisional 2 26 5:15pm version
        o Developing a list o
                                         may help reduce noise and find truly derogatory
          ~---------~
            records.

•    Close Collaboration with technicians rapidly improved capabilities.
        o The users team has been in constant contact with S&T experts anJ~----~
            technicians to develop new capabilities related to our unique mission and
            evolving use case. Officers have helped to develop "user stories" andl,....---,
                   has conducted testing and implemented changes to their platform. S&T
          ,____ __.I
            translated technical requirements and needs to I            I
                                                                        for implementation.
            This type of close collaboration in an open research environment is the main
            reason for the rapid reduction in social media record matches.
        o S&T is working through automated interface standards so that,....I---~I         and
            other social media tools can interface directly with users system. This work is
            advanced and will accelerate potential future implementation of automation for
            screening and vetting workflows.
        0   The collaboration resulted in 17 major fixes and enhancements ttj~-----~
            and another 23 are in progress.



                                       (b )(7)(e)




                                                    18
           Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 59 of 205                                 331
                       For Official Use Only/Internal Use Only[ Draft and Deliberative


                                               (b )(7)(e)                        ~  U.S. Citizenship
Updated on: March 2, 2017                                                       ,,;
                                                                                 .. and  Immigration
                                                                                     .     .
        USCIS Social Media & Vetting: Overview and Efforts to Date


Accomplishments

USCIS has implemented a suite of social media checks for certain refugee populations, establishing a
team within USCIS's Fraud Detection and National Security Directorate to oversee and conduct these
checks.

USCIS has worked with
                          --~~---~---~~~--~--~~~-~~~-~__.
as well as partners in the law enforcement, defense, and Intelligence Community (IC) to develop tools
and techniques for social media research, and continues to improve use of social media for screening and
vetting applicants.

Pilots
Refugee Pilot 1: During QI of FY15, USCIS, in collaboration withl        ~he Intelligence
Community (IC), and/or the Department of Defense (DOD), implemented social media exploitation in              D
                       cases.

Refugee Pilot 2: Following the first sample of cases, USCIS sent an additional batch otj
I                     pases through!            lthe IC, and/or DOD.                    ~----~

 Re u ee Pilot 3: USCIS tested the use of a social media too) created bv the     I                               I
:===========!...!:t:::::.o...!:::s.!::;cr~e:.::::e;!;;!;n...!:;agains~                           I. USCIS screened
                                             cases (approximately~-----~               identified for enhanced
~s-c-re_e_n-in_g_a_g_a-in_s_t-th-e'l=======;l'n~order
                                                    to assess its capabilities. FDNS encountered a number of
 challenges, limitations, and inefficiencies with the tool and concluded that it does not meet USCIS needs
 for social media screening.

Refugee Pilots 1, 2, and 3 Results
Although applicant data was successfully used to identify some applicants' social media accounts, the




                                                (b )(7)(e)
                       For Official Use Only/Internal Use Only I Draft and Deliberative
            Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 60 of 205                                  332
                        For Official Use Only/Internal Use Onlyl Draft and Deliberative

                                                     (b )(7)(e)


c=]Pilot: Beginning in December 2015, USCIS conducted social media research o~._____                  _.Icases
 in three ways:
      1. Approximately LJcases        o:c=] applicants for adjustment of status were reviewed using the
       I            kommercial social media screening applications under an ICE contract.
            o The sameLJcases            were initially screened with the support ofDHS/S&T using!--,1 ,........,....-==-~
               ~-----~              of these cases that were pending an interview with a USCIS Field Office
                were subsequently prioritized for analyst review and evaluation.
     2. Staff at the USCIS National Benefits Center manually searched and reviewe~
         an9~--=-=---=pn~djustment             applicants.                                ~-----~
 • As of June 22, 201~ adjustment of status application has been denied for social media
     information.
 • The results of this vetting, including thel                     I
                                                            review, thel            lreview, and the manual
     review, were compiled in a final report that 1dent1hed a number oflessons learned and detailed the
     challenges in utilizing social media for screening purposes.

 Refugee Pilot 4: USCIS ran data from        I                                 I
                                                                      applicants and their family
 members through a commercial application calledl._____      _.~nearly January 2016, to screen for social
 media. The pilot found that this rou of individuals had minimal presence on U.S.-based social media
 platforms accessible throug ......_,
                                  __ ~__. or other social media applications). An analysis of this pilot
 identified a number of lessons earne .

           12.0Pilot             ilot 5: In A ril 2016, USCIS began another pilot with thq,___-r--_____.~l
,...__m_e_,,d.,....ia-s~creening
                      too to vet                      applicants, drawn predominantly from thj      ~
   populations. As of June 22, 2016, no  I            I
                                                   applications have been denied solely based on social media
   information found during the pilot.
   • Although the tool was improved from the previous iteration, USCIS determined!                     fas not
       a viable option for semi-automated social media screening. An analysis of this pilot identified a
       number of lessons learned.

 Operational Enhancement - Semi-Automated Social Media Review: Beginning in FY16 QI, FDNS
 instituted a manual            ~earch and review fo                   cases referred for Enhanced Review.
 FDNS is continuing this check for all~----~             ases referred for Enhanced Review. On August 1st,
 2016, USCIS began conducting semi-automated checks of a number of social media sites f~
 Enhanced Review cases and       I                                     I
                                                           cases with national security concerns~
 I        ~ince Janu{ 2017, USCIS has also conducted social media checks on all refugee applicants
 bemg mterviewed i                               I
                                           regardless of country of origin. USCIS has screened overl                   I
 total refugee applicants with these social media checks. While at this time, no refugee applications have
 been denied solely based on social media information found during ongoing social media review, USCIS




 Additional Populations: In January 2017, USCIS began exploring the expansion of social media checks
 to additional populations. FDNS is working with counterparts in the Refugee, Asylum, and International
 Operations Directorate to expand social media checks to                   I       I
                                                                      applicants, beginning with those

                       For Official Use Only/Internal Use Only I Draft and Deliberative
                                                                                                                   2
                                                      (b )(7)(e)
              Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 61 of 205                              333
                                                 (b )(7)(e)
                          For Official Use Only/Internal Use Onlyl Draft and Deliberative

individuals from certain countries of concern. Additionally, FDNS is working to expand social media
vetting to certain cases with national security concerns. Each of these programs are planned to be in place
by Q3 2017.

Tool-Specific Limitations

•       Despite the use o                                                  additional foreign and domestic social
        media platforms
                         ,...!::::=================~-~

•I                   loffers over  D   different social media and dark/deep web searches, including several
 I                        lbut can return large volumes of data that has to be manually reviewed to determine
        whether the information relates to the applicant or not.

•       For thd                 kearches can only be conducted based on thd                      lof the
        applicant.I              ks able to search =================related to an applicant and has some
        capability to identify social media account information based on the

• I                 Iappears to mitigate   some (but not nearly all) of the language and social media platform
        limitations, but is not currently capable of analyzing or producing reports on the results it generates.

•       No commercial tool is currently able to provide meaningful automated content frottj.______            ___,
                                   to be conducted manually.

Challenges

•       Even when an automated tool is used to search, all social media screening and vetting requires a
        manual review of information which is labor intensive and time consuming. Officers have to review
        information first to assess whether the social media accounts identified by the tool are associated with
        the applicant. If the officer determines the social media accounts belong to the applicant, the officer
        must then review the content of the social media postings to determine if any national security
        indicators are present.

•       Most of the information derived from social media sites is written in languages other than English and
        requires translation support. I         lhas some translation capabilities, and S&T is currently
        working with thq                                              I
                                                                    for additional ad hoc translation support .

•


•       Policy and guidelines on the use of social media in adjudications is needed as well as policy and
        guidelines to define what constitutes a national security indicator in the context of social media.

Preliminary Findings

    •   Analysis and evaluation of various tools is ongoing. However, tools and processes employed to date
        need to be improved in order to ensure a viable means of screening immigration applicants' social

                         For Official Use Only/Internal Use Only I Draft and Deliberative
                                                                                                                   3
                                                (b )(7)(e)
                      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 62 of 205                       334
                              For Official Use Only/Internal Use Onlyl Draft and Deliberative

              media on a widespread basis in an efficient manner. Current tools and processes still reqmre
              significant manual labor, even for the semi-automated checks.
(b )(7)(e)
             ~-------------------------------------~
        •


        •     Access to social media for immigration purposes is still new, with best practices under development.

        •


         (b )(7)(e)




                              For Official Use Only/Internal Use Only I Draft and Deliberative
                                                                                                                     4
                      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 63 of 205                                                          335
                                                                                                                DHS Secretary Briefing Binder




             Social Media
                                                       (b )(7)(e)
             Background
             USC IS use of social media is governed by DHS Directive 110-01, "Privacy Policy for
             Operational Use of Social Media." This policy requires USCIS to receive approval from the
             DHS Privacy Office regarding the privacy implications of any planned operational use of social
             media. USCIS use of social media also requires authorization from senior agency leadership.
             A policy memo was signed by USCIS leadership on April 7, 2015, authorizing a small group of
             USCIS Fraud Detection and National Security Directorate (FDNS) officers to conduct social
             media
               research
                    inthe
                        refugee
                            vetting
                                context.
                                    Inearly ateam
                                                ofFD1:
                                                    offic;rst
                                                         who        FY16,
             received s ecialized training in social media use, began conducting manual           eviews
             for certai -------.--'     cases referred for enhanced review. FDNS curren y con uc s routine
             social me rn screenmg or certai~                                                             I
             FDNS, in collaboration with the\                                                                                      ~

             I
             conducted several pilots leveraging the use of social media in the screening and vetting process
                                                                                                                                          ,~
             for certain refugees and certain applicants for adjustment of status. Pilot efforts to date include:
                 • Refugee Pilot 1: During Ql ofFY15, users, in collaboration wit~                     lthe
                     Intelligence Community, and the Department of Defense (DOD), implemented social
                     media review on
                  •I                 ~F...._ol-l-ow-in-g-th_e_fi_1r_s_t_s_am_p_le_o_f_c_a__.ses,
                                                                              USCIS sent an additional batch of
                      _              ~        I                       jthrough                 I
                                                                                         ~he Intelligence
                     Community, and DOD.

                  •    Refoeee Pilot 3 · I JSCIS        t::;I::~~::::da        :::i;::::~          tool =•le:      bv the1....
                                                                                                                            _ -------r~


                                                                                                                             0

                       (approximately 1,200 individuals) identified for enhanced screening through the ....   ~                    l __
                       tool in order to assess its capabilities. FDNS encountered a number of challenges,
                       limitations, and inefficiencies with the tool and concluded that it did not meet USCIS
                       needs for social media screening.
                           o Refugee Pilots 1, 2, and 3 Results: Although applicant data was successfully used
                                to identify some applicants' social media accounts, the information in the
(b )(7)(e)




                  •D        P1 ot: In January
                       (fiance) adjustment cases in three ways:


             Warning! This document, along with any attachments, contains NON-PUBLIC INFORMATION exempt from release to the
             public by federal law. It may contain confidential, legally privileged, proprietary or deliberative process inter-agency/intra-
             agency material. You are hereby notified that any dissemination, copying, or further distribution of this information to
             unauthorized individuals (including unauthorized members of the President-elect Transition Team) is strictly prohibited.
             Unauthorized disclosure or release of this information may result in loss of access to information, and civil and/or criminal fines
             and penalties.
                                                                                                                                             1/4
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 64 of 205                                                            336
                                                                                                   DHS Secretary Briefing Binder
                                                       (b )(7)(e)




             o Approximate!                      cases o            applicants for adjustment of status were
                                     ........,..---,.-----~-----'
                  reviewed using the                         commercial social media screening applications
                  under an ICE contract.
             o The samel               leases were initially screened with the support of DHS S&T using
                I                l a commercial application.                 I      lof these cases that were
                  pending an interview with a USCIS Field Office were subsequently prioritized for
                  analyst review and evaluation.
             o Staff at the USCIS National Benefits Center manually searched and reviewed
                                                                 nl         !adjustment applicants.
                '---■--T.-n_e_r_e-su-l-ts-of-th-is-v-et-tz__.·ng, including thel             lreview, th~       I
                         I                      land the manual review, were compiled in a final report that
                           identified a number of lessons learned and detailed the challenges in
                           utilizing social media for screening purposes.
     • 50-50 Pilot/Refugee Pilot 4: In January 2016, in collaboration with DHS S&T, USCIS
        ran data froml                                                                                                 I
        througH                    Ito review social media. The pilot found that this group of
        individuals had minimal presence on U.S.-based social media platforms accessible
        througU~----~tor                 other social media applications). No derogatory information
        was identified or associated with the pilot data set.
             o The results of this vetting were compiled in a final report that identified a number
                  of lessons learned and detailed the challenges in utilizing social media for
                  screening purposes.
     • c:::rilot/Refugee                     Pilot 5: In April 2016, USCIS conducted another pilot with
                         ocial media screening tool to ve~                                     !applicants, drawn
        pre omman y from thel                                        IAlthough the tool was improved from the
        previous iteration, USCIS determine~                                 lid not meet USCIS needs and was
        not a viable option for semi-automated social media screening.
             o The results of this vetting were compiled in a final report that identified a number
                  of lessons learned and detailed the challenges in utilizing social media for
                  screening purposes.
             o Two of the social media accounts reviewed contained potentially derogatory
                    infi..u...t.Jw.u..J.J..U.L--
                                      _________________________                                                                  ~




                                                                (b )(7)(e)


Warning! This document, along with any attachments, contains NON-PUBLIC INFORMATION exempt from release to the
public by federal law. It may contain confidential, legally privileged, proprietary or deliberative process inter-agency/intra-
agency material. You are hereby notified that any dissemination, copying, or further distribution of this information to
unauthorized individuals (including unauthorized members of the President-elect Transition Team) is strictly prohibited.
Unauthorized disclosure or release of this information may result in loss of access to information, and civil and/or criminal fines
and penalties.
                                                                                                                                2/4
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 65 of 205                                                          337
                                                                                                   DHS Secretary Briefing Binder
                                                      (b )(7)(e)




Current Status
In accordance with the Social Media Expansion Plan for Refugees Concept of Operations
(CONOPS), FDNS continues to deploy a risk-based phased approach for the expansion of social
media review for refugees. Beginning in FY16 QI, FDNS instituted a manual                ~earch
and review fl          Qfugee cases referred for enhanced review. On August 1, 2016, USCIS
began conducting semi-automated checks of a number of social media sites for          !refugee            I
cases referred for enhanced review andl                !refugee cases with national security
concerns.

As of November 4, 2016, USCIS has conducted social media screening on approximately._!_ ___.
refugee cases or approximately~------~             At this time, no refugee applications have
been denied solely based on social media information.

FDNS, a part of the DHS Social Media Task Force, continues to collaborate with partner
components and agencies to explore semi-automated solutions. DHS S&T is currently
undergoing an acquisition process to evaluate a number of commercially-available tools to
determine if any meet the operational requirements of USCIS and other DHS components that
possess a need to access social media information for lawful purposes. USCIS, for both manual
searches and semi-automated searches currently in operation, only seeks access to publically
available social media information for the purposes of screening and vetting, in accordance with
privacy, civil rights, and civil liberties oversight.

As of November 4, 2016, no immigration benefits have been denied solely or primarily because
of information uncovered through social media vetting. In a small number of cases, information
discovered through social media screening had limited impact on the processing of those cases -
specifically in developing additional lines of inquiry. In cases of benefit denial, the denial was
based on information found outside of social media, such as through routine security and
background checks, or uncovered during an interview.

Challenges
     •    The process of social media screening and vetting necessitates a labor intensive, manual
          review in which officers must first attempt to assess whether the content relates to an
          individual with a pending immigration benefit re uest. Even if information that
          definitive! relates to such an individual is found

                                                                               utmay
          developing additional lines of inquiry when adjudicating the benefit request.
     •

Warning! This document, along with any attachments, contains NON-PUBLIC INFORMATION exempt from release to the
public by federal law. It may contain confidential, legally privileged, proprietary or deliberative process inter-agency/intra-
agency material. You are hereby notified that any dissemination, copying, or further distribution of this information to
unauthorized individuals (including unauthorized members of the President-elect Transition Team) is strictly prohibited.
Unauthorized disclosure or release of this information may result in loss of access to information, and civil and/or criminal fines
and penalties.
                                                                                                                                3/4
                                                          (b )(7)(e)
                  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 66 of 205                                                          338
                                                                                                            DHS Secretary Briefing Binder




                                                                   (b )(7)(e)




              •       The social media review that FDNS currently conducts is more limited than that
                      conducted by other com onents, because FDNS

              •       Having FDNS personnel dedicated to mass social media screening diverts them away
                      from conducting the more targeted enhanced vetting they are well trained and equipped
                      ~aj                                                                                                               \
                  [                                                             /
              •       Content obtained from social media is often in languages other than English and requires
                      translation support.

          Milestones
          Future milestones related to the Social Media include:
              •       FDNS will continue a risk-based expansion of social media screening. FDNS is currently
                      working to expand social media screening to all



              •



          Points of Contact
                                                                                                             (b )(6)
         Prepared by:
         Kevin Quinn, FDNS, Case Analysis and Vetting Division Chief,I

(h)(h)   l============~DNS,
                   ImmigrationOfficer,                                                          ~----------~




         Warning! This document, along with any attachments, contains NON-PUBLIC INFORMATION exempt from release to the
         public by federal law. It may contain confidential, legally privileged, proprietary or deliberative process inter-agency/intra-
         agency material. You are hereby notified that any dissemination, copying, or further distribution of this information to
         unauthorized individuals (including unauthorized members of the President-elect Transition Team) is strictly prohibited.
         Unauthorized disclosure or release of this information may result in loss of access to information, and civil and/or criminal fines
         and penalties.
                                                                                                                                         4/4
               Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 67 of 205                                            443
                                             FOR OFFICIAL USE ONLY
                                                                                   U.S. D1:parhrnint orl lomrlaml Scrnrit~'
                                                                                   Wa~hingllln. DC 20528


                  (b)(7)(e)
                                                                                  Homeland
                                                                                  Security
                                                     APRO 1 2016
                                                   INFORMATION

            MEMORANDUM FOR THE SECRETARY

            THROUGH:                Alejandro Mayorkas
                                    Deputy Secretary

            FROM:                   Francis X. Taylor       ~~~ /4-~~
                                    Under Secretary for Intelligence and Analysis 0
                                                       ,.[) c
                                    Le6n Rodriguez CA_<r'--<--~
                                                                         i)     rl        ,P,,__,,~L.--
                                                                           ..(.vl._, /-CL l 1
                                                              ,-:) t:;___.d_),
                                    Director, U.S. Citizenship and Immigration Services

            SUBJECT:                U.S. Citizenship and Immigration Services!Rcfugee!Social
                                    Media Vetting Expansion

            Purpose: To update you on U.S. Citizenship and Immigration Services' (USCJS) efforts
            lo expand social media vetting filrelugeesl

            Summary: On February 11, 2016, you directed the further expansion of social media use
            al DHS consistent with the law and appropriately protecting civil rights, civil liberties, and
            privacy. To that end, on December 15, 2015, you and the Deputy Secretary asked the
            Under Secretary for Intelligence and Analysis, Frank Taylor, to lead a Socjal Media Task
            Force to review the Department's current use of social media and identify options to
            optimize its use across the Department.




(b)(7)(e)




                                            FOR OFFICIAL USE ONLY
            Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 68 of 205                                      444
                                              FOR OFnCIAL         USE ONLY
(b)(7)(e)




       This package includes the detailed USCIS-Conce t of Operations (CONOPS) for
 expanding Social Media Reviews f Refugees (ATCH 1 a second CONOPS. in
          · w'th the De artment of State DOS to

 eva uat1011
 media guid:-a-n-ce~----,-.---,-,~:--------r:...,.,..rs-r...,----,.-.,,.....,.,..-:-:-:-:,-,--..,........--------1


                                  (b)(7)(e)
Attachments:

       I. USCIS Social Media ReviewlofRefugeeslConcept of Operations
       2.I                     ~ Concept of Operations
       3. USCIS Refugee Social Media Review Pilot Evaluation
       4. USCIS Social Media Review Guidance for Adjudicators


cc: DHS Social Media Task Force




                                              FOR OF.IF'ICIALUSE ONLY
                                                          2
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 69 of 205   1119

Total Number of Documents

                                            (b )(7)(e)
Total Number of Matches

Total Number of Unread Bv Filter
      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 70 of 205   1120

                    (b )(7)(e)




                  :v/N/Maybe)
                                    (b )(7)(e)



Derogatory Found (V/N/Maybe)



                                 (b )(7)(e)
           Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 71 of 205                                               1128



                               UNCLASSIFIED//FOR OFFICIAL USE ONLY



       Department of Homeland Security Social Media Talking Points and Issue Paper
                                                                                                                   (b )(5)

Top Line Departmrnt of Homeland Security !Talking !Points
   • Social media is a prominent component of modern society, and the Department of
      Homeland Security's (DHS's) efforts to protect the homeland must evolve as society
      evolves. DHS is committed to fulfilling its national security and mission priorities in
      ways that remain consistent with the Constitution, Federal laws, regulations, and policies
      to protect individual privacy and preserve civil rights and civil liberties.
   • Given the nature of DHS's mission, it is important for DHS to ask for and review social
      media information from noncitizcns who arc seeking to travel to and enter the United
      States or applvint! for other immit!ration and related benefits.
          c)__Publicly available information found in social media postings may be used by
              DHS officers to assess the validity of immigration benefit claims tegtl~IRM~
             ~-------------~nd                            to identify potential threats to national
              security and public safety.
                'DHS does not currently   use social media information   to perform   routine travel-related
                vetting of U.S. citizens or lawful permanent   residents of the United States.i
   •    DHS 's current use of social media, with regard to vettind, is primarily to assist in the
        manual adjudication of cases to confirm or identify relevant information about identity,
        occupation, previous travel, and other factors related to an individual who seeks to
        immigrate, visit the United States or otherwise obtain a benefit administered by DHS.
            o DHS makes decisions based onl                                              I
                                                                                     consideration of
                 all available information .. Specifically, DHS uses social media information to
                 create a more holistic view of the applicant in order to better inform adjudication
                 decisions.
            o Human review of all automated match results occurs before any final action or
                 determination.
            o As a matter of policy, DHS does not use social media inforn1ation as the sole
                 basis for the denial]            pf any benefit. Derogatory information that an
                 applicant is unaware of and that may be used in an unfavorable decision is
                 provided to the applicant in an interview, request for evidence, or notice of
                 intent to deny.
              o DHS uses publicly available information on social media platforms, consistent
                  with the privacy settings the applicant has set for those platforms.
              o   Collection occurs in the least intrusive manner possible, collecting only the
                  minimum information necessary to meet the relevant mission needs.I
   •    DHS is a leader among federal agencies in developing the capability to effectively use
        social media in its vetting programs and in creating a framework of safeguards, training,
        auditing, and policies needed to protect individual privacy. and preserve civil rights and
        civil libe1iies.
   •    To ensure privacy is considered and appropriate privacy protections are included in the
        Department's operational use of social media, the DHS Privacy Office implemented a
        DHS Privacy Policy for the Operational Use of Social Media (DHS Management

                                                                                                               1
                     UNCLASSIFIED//FOR OFFICIAL USE ONLY //PRE-DECISIONAL
           Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 72 of 205                                       1129


       (b)(5)



                               UNCLASSIFIED//FOROFFICIALUSEONLY


       Directive 110-01-001, "Privacy Policy for Operational Use of Social Media") in 2012.
       This policy requires:
           0   Program Managers to consult with counsel to ensure that appropriate authority
               exists to engage in categories of operational use of social media before
               Component employees engage in those activities.
           0   Program Managers to complete a Social Media Operational Use Template
               documenting the authority and purpose(s) of their social media use as well as a
               description of those uses. Templates are submitted ~hrough component privacy                         (b )(5)

               officesl.tCJ.theC::l1i~fI'riyacy.Qf:0~.~r.f2r.c1pi;.<:>111pt.r.~yie'IY
                                                                          ..c1I1q.qet~r.111i11atig11.a~.t<:>
                                                                                                     ...
               whether a new or updated Privacy Impact Assessment (PIA) or System of Record
               Notice (SORN) is required.
           o Personnel using social media for operational use to sign social media specific
               Rules of Behavior that outline their requirements for using social media in the
               course of their work and the consequences of failure to adhere to those
               requirements.
           o Personnel to receive tailored annual privacy training for the operational use of
               social media.
   •   DBS's long-term goal is the development of a lsemi-automatd, bulk"'-ve~t""ti,,,.,n""J
                                                                                        ___     ~_...,.
       capability that will enable DBS to screen the content ofrelevant social media accounts
       and utilize all information of interest during the adjudication of j                  kravel
       and benefits, consistent with aforementioned policies and prote,..ct_i"'""on_s......_
                                                                                    ________    -,-~
       national securit and ublic safe threats and to combat fraud.


Background
DBS has been at the forefront among Federal agencies in developing the capability to
incorporate social media data in its screening and vetting processes. U.S. Customs and Border
Protection (CBP), U.S. Immigration and Customs Enforcement (ICE), U.S. Transportation
Security Administration (TSA), and U.S. Citizenship and Immigration Services (USCIS) have
been developing, testing, and operationalizing the use of social media in various pilots and
programs. The Office of Science and Technology (S&T) has been developing tools and
processes towards realizing DBS's long term objective of deploying a semi-automated, bulk
vettingsereening capability for social media. Through this work, DBS has advanced its
understanding of the challenges in screening non-government maintained databases, including
the dynamic nature and magnitude of multilingual, multicultural social media information.

Social media vetting involves three lines of effort prior to any adjudicative decisions: alidentity
Resolution; QJ_Identification of "Information of Interest.'' and, ()J_Thresholding.

    (1) Identity Resolution: To match and verify an on-line identity to an applicant,
        officers/analysts use biographic and biometric (photographs) identifiers rovided on an
        application to identify and validate the applicant's ""so"-'c'-'i""al,_m=e"'d""ia=-=ac:::cc::.,o~u""n,.._
                                                                                      ________              _.
        Confirming an on-line identity manually is resource intensive due to the uncertainty of

                                                                                                       2
                      UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
          Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 73 of 205                                       1130


                                              (b )(5)

                                                                                                        (b)(7)(e)
                             UNCLASSIFIED//FOROFFICIALUSEONLY


       whether an applicant's I                           locial media account and potential
       misidentification of an on-line identity. When on-line identifiers (such as usemames) are
       not provided as part of a respective application, this process is even more complicated
       and requires the initial identification of a subject's social media footprint through manual
       research, before identity resolution (or confirmation of suspected social media presence)
       can be undertaken.

   (2) Identification of "Information of Interest": "Information of interest" includes any
       information that may be relevant to the issuance or denial of a benefit. It can be used to
       verify positive information about an individual as well as identify derogatory data.
       Current methods to identify "information of interest" are also resource intensive,
       involving manual content review and interpretation of social media postings of a given
       applicant across multiple platforms (i.e., the totality of an applicant's social media
       footprint).

   (3) Thresholding: Social media information can be both positive and confirmatory of a
       claim, or derogatory. Determining the threshold for positive confirmation or derogatory
       information - a process that is relative to each use case and population screened - is time
       intensive, manual, and context specific, and requires significant analytic judgment.

OHS Component Social Media Operational Use Cases

CBP Social Media Talking IPointsl




   •   CBP currently uses social media to assist in the vetting of travelers before they arrive in
       the United States, as well as for the manual adjudication of cases to confirm or identify
       relevant information about identity, occupation, previous travel, and other factors related
       to an individual who seeks to immigrate, visit the United States, or otherwise obtain a
       benefit subject to CBP's vetting!                      I
            o Publicly available information found in social media postings may be used by
                CBP analysts to confirm information contained in the benefit application, assist
                with determining eligibility, and to identify any derogatory information that may
                preclude admission to the U.S.




                                                                                                    3
                    UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 74 of 205                         1131


                                           (b )(7)(e)
           (b )(5)

                             UNCLASSIFIED//FOROFFICIALUSEONLY


       o    CBP makes decisions based on the totality of the circumstances. Specifically,
            CBP uses social media information to create a more holistic view of the applicant
            in order to better inform adjudication decisions.
         o As a matter of policy, CBP does not use social media information as the sole basis
            for the denial of a benefit, but rather, CBP couples that information with all other
            available information to make an informed decision.
•   DHS is a leader among federal agencies in developing the capability to effectively use
    social media in vetting programs and in creating the framework of safeguards, training,
    and policies needed to ensure respect for privacy, civil rights, and civil liberties.
         o CBP uses publicly available information on social media platforms consistent
            with the privacy settings the applicant has set for those platforms.
         o This use is governed by a strict CBP Social Media policy, use limitations, and
            access controls described in PIAs and SORNs available to the public on the DHS
            website (www.dhs.gov/privacy).
         O  The CBP Privacy Office reviews and approves all CBP personnel                   rho
            will have access to social media.
•   CBP currently provides introductory and operational security awareness social media
    training to CBP employees who use social media for operational purposes.
         o CBP is in the process of formalizing advanced social media and open source
            collection training curriculum.


                         fhV7V,-\




                     UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 75 of 205               1132



        (b)(5)
                           UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                                                          (b )(7)(e)




Student and Exchange Visitor Program



                                                                                       5
                   UNCLASSIFIED//FOR OFFICIAL USE ONLY //PRE-DECISIONAL
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 76 of 205   1133



                                                        (b )(7)(e)
 (b)(5)          UNCLASSIFIED//FOROFFICIALUSEONLY




          UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
            Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 77 of 205                                       1134



           (b)(5)              UNCLASSIFIED//FOROFFICIALUSEONLY                         (b )(7)(e)




USCIS Social Media Talking Points

   • Social media vetting may be part of the background check process relating to individuals
        who have submitted a request for immigration benefits and/or to verify information
        submitted in an immigration benefit request. Social media information can be both
        positive and confirmato1y, or derogatory. In general, derogatory information that an
        applicant is µnawar~ <Jfandthapnaybe used as part of anunfavor<l:ble decisio11is            ..../
        provided to the applicant in an interview, request for evidence, or notice of intent to deny.
        Such required disclosure to the applicant is inclusive as to whether it &!'would include
        social media iufaouatir considered relevant to thecasej                        ,----            I
         iuSCIS only collects social media information that is [elevant and necessarvl               ----,
       ~--~lo     matters under consideration by the agency .I

   • All USCIS officers authorized to review social me(µ:.,w.u::e:....uc:.w=L.J..L;UJ.1.
                                                                            "ilitcollection ~f                   \\
        information to that which is relevant and necessar                       o adjudicative,
        investigative, or incident response matters, and to base decisions only upon the criteria
        provided by law, which would not include political views, unless such collection and use
        is relevant to the adjudication and the information is authorized to be collected (such as a
        request for asylum or refugee status based on persecution for political opinion).

   •     Currently, the Social Media Division (SMD) ofUSCIS's Fraud Detection and National
         Security Directorate (HQFDNS) conducts social media checks to support adjudication of
         certain asylum and refugee cases. In FY2017, HQFDNS SMD conducted social media
         checks on approximately 6,400 cases.

   •    HQFDNS SMD continues to work with DHS, USCIS, and !fDNSIJ~<l:clersllip      t<Jcletermine
        the way forward to best expand social media screening and vetting in a way that aligns
        with oversight and legal boundaries and supports the USCIS mission.




                                                                                                             7
                      UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 78 of 205                        1135



                          UNCLASSIFIED//FOROFFICIALUSEONLY


•   In June 2017, HQFDNS SMD initiated an operational testing pilot with the Field
    Operations Directorate (FOD) at the Miami District Office to test the capabilities and
    operational processes developed by HQFDNS SMD in the field environment.

•   The evaluation for this pilot was completed in December 2017 and is currently under
    FDNS leadership review for the way forward in expanding social media vetting
    capability to FDNS in field offices, district offices, and service centers.




                                                                                             8
                 UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
           Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 79 of 205                                                                1153


                                                                                                                     (b)(7)(e)
                                                                                     (b)(5)
                               UNCLASSIFIED//FOR OFFICIAL USE ONLY



       Department of Homeland Security Social Media Talking Points and Issue Paper
                                                                                                            i Formatted: Font: (Default) Times New
                                                                                                            I    Roman, 12 pt
Top Line Department of Homeland Security Talking Points
                                                                                                            , Formatted: Bulleted + Level: 1 + Aligned
       Social media is a prominent component of modem society, and the U.S. Department of
                                                                                                            I at: 0.75" + Indent at: 1"
       Homeland Security's (OHS) efforts to protect the homeland must evolve as society
                                                                                                            i Formatted: Font: Times New Roman, 12 pt '
       evolves. OHS is committed to fulfilling its national security and mission priorities in
       ways that remain consistent with the Constitution, Federal laws, regulations, and policies           ( Formatted: Font: Italic

       to protect individual privacy and preserve civil rights and civil liberties.                         · Formatted: Font· Times New Roman, 12 pt

   • Given the nature of OHS 's mission~, there arc circumstances in which DHSI
    .____ __,_!,~.:\~:~,·~,1.~s
                        social media information of individuals. These use-cases include. but arc
       not limited to. the follo,ving:
           o &-Assessment of cliuibilitv

            o /\( m1ss1b11tv t cterm111at1011s,j.e.., to 1 ent1 y or confirm an applicant's identity,
              occu ation rcvious travel and/or other rel                   tion:                                 Formatted: Font. (Default) Times New
                                                                                                            l Roman, 12 pt
                                                                                                            1




           o Ad· udication of aviation-related crcdcntia Is
           o Criminal and administrative immigration law enforcement activities;                            i Formatted: Bulleted          + Level: 1 + Aligned
                                                                                                            lat:     0.25" + Indent at: 0.5''
           •o Identification of notential threats to nublic safetv or national securitv       .a
                                                                                                            ! Formatted:         Font: Times New Roman, 12 pt ,

                                                                                                            ( Formatted: Font: Times New Roman, 12 pt'

                                                                                                            I Formatted: Bulleted + Level: 1 + Aligned               '
                                                                                                            I    at· 0 75" + Indent at· 1"




   •    OHS's current use of social media for scrce111ng,_-relatcdactiv11Ies 1s pnmanlv to assist in •
        the manual adjudication pf cases to confirm or identify an applicant's idcntitv,
        occupation. previous travel and/or other information that is relevant to the adjudication of
        benefits, including the identification of potential threats to public safety or nmional
        securitv.
            o DHS makes decisions based on consideration of all available information.
                                                                                                                                                                      I
                    ".,."       ·     · '· · · ·  ' ·. · · · · ·        "" "        ., holistic view of     I,Formatted
                                                                                                            I Formatted
                                                                                                            l Formatted
                                                                                                                 Comment [P4]: From J Higgins: This may not
                                                                                                                 be the case for refugee applicants. Sugg! ... [6] ]

                                                                                                                 Comment [OCCS]: See thresholding
                                                                                                                 verbiage (i.e., "It can be used to verify pq ... [7] _]
            o   Human review of all automated match results occurs before any final action or
                                                                                                                 Formatted: Font: Calibri, 11 pt
                determination is made.                                                                      ("                                                       -::,

           _c::,__Asa matter of policy, OHS does not use social media information as the sole               I Formatted:         Font: Times New Roman, 12 pt

                basis for the depial           pf any benefit with the exception of certam_USCIS            . Formatted: Font: Calibri, 11 pt
                discrctionarv overseas adjudications.                                                       i    Formatted: Font: Times New Roman, 12 pt

                                                                                                        1
                      UNCLASSIFIED//FOR OFFICIAL USE ONLY //PRE-DECISIONAL
             Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 80 of 205                                                                    1154



                                                                                         (b )(7)(e)
        (b )(5)                    UNCLASSIFIED//FOROFFICIALUSEONLY


                          e•   Note: If an immigration benefit decision will be adverse to the                        ····( Formatted
                               applicant or petitioner and is based on derogatory information,
                                             he shall be advised oft ·       and offered an                                                         (b )(7)(e)
                                                                            sent infonnation in his/her
                                                                                                                                        ,1.vn
                                                                                                                                                -




              0      ..~~-~-~ ..P:Y.~-~-~~1Y.
                  P.H.§                ..~Y~i-~.~~.~~--~~.fq!.P:?:~~~-9.P.
                                                             ..9.~..~.Q~i~.~-·~-~-4~.~.P~9:~f.q_!~.~,    ◄--.
                                                                                         ...~.9.P..~.~~-t~~t...
                 with the privacy settings the applicant has set for those platforms.                       Formatted: Font: Times New Roman, 12 pt
              o  =Collection      occurs in the least intrusive manner possible, collecting only the        Formatted: Bulleted + Level: 1 + Aligned
                 minimum information that is relevant and necessary to meet DHS's mission                   at: 0.75" + Indent at: 1"
                 needs.
    •   DHS is a leader among federal agencies in developing the capability to effectively use
        social media in its-¥0tting programs and in creating a framework of safeguards, training,
        auditing, and policies needed to protect individual privacy, and preserve civil rights and
        civil liberties.
    •   To ensure privacy is considered and appropriate privacy protections are included in the
        Department's operational use of social media, the DHS Privacy Office implemented a
        DHS Privacy Policy for the Operational Use of Social Media (DHS Management
        Directive 110-01-001, "Privacy Policy for Operational Use of Social Media") in 2012.
        This policy requires:                                                                                                        (b )(7)(e)
            o Program Managers to consult with counsel to ensure that appropriate authority
                 exists to engage in categories of operational use of social media before
                 Component employees engage in those activities.
            o Program Managers to complete a Social Media Operational Use Template
                 documenting the authority and purpose(s) of their social media use as well as a
                 description of those uses. _Templates are submitted ~hrough component privacy
                 offices! to the Chief Privacy Officer for a prompt review and determination as to
                 whether a new or updated Privacy Impact Assessment (PIA) or System of Record
                 Notice (SORN) is required.
            o Personnel using social media for operational use to sign social media specific
                 Rules of Behavior that outline their requirements for using social media in the
                 course of their work and the consequences of failure to adhere to those
                 requirements.
            o Personnel to receive tailored annual privacy training for the operational use of
                 social media.
    •   DHS 's long-term goal is the development of a lsemi-automatecf, bulk.=.sc""r""e""e""n""in""g,,._J
                                                                                             _____
                                                                                                          1
                                                                                                                     _Jl
        capability that will enable DHS to screen the content ofrelevant social media accounts
        and utilize all information of interes                                                                       I
1
 In the context of these talking points, "semi-automated"   is defined as automated social media screening and
vetting capability with manual review of the results.



                                                                                                                 2
                        UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
           Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 81 of 205                                                                             1155


                                    (b)(7)(e)

                                 UNCLASSIFIED//FOROFFICIALUSEONLY                                                                              (b)(7)(e)
           (b)(5)


      ~----~~.011~.ist~_11~.'Yitp.<1f()~eI11~_11ti()_11~qp()]icies
                                                            ..<1_11q.p~gt~i:;ti()_11~,.Jii:1.()~4~r~()
                                                                                          ..i4~_11tify····
                                                                                                     .../·····
        ca out its mission includin identif in national securit and ublic safet threats
                                                                 ombattin frau .


Background
DHS has been at the forefront among Federal agencies in developing the capability to
incorporate social media data in its screening and vetting processes. U.S. Customs and Border
Protection (CBP), U.S. Immigration and Customs Enforcement (ICE), U.S. Transportation
Security Administration (TSA), and U.S. Citizenship and Immigration Services (USCIS) have
been developing, testing, and operationalizing the use of social media in various pilots and
programs. The Office of Science and Technology (S&T) has been developing tools and
processes towards realizing DHS's long term objective of deploying a semi-automated, bulk
screenin~          !capability for social media. Through this work, DHS has advanced its
understanding of the challenges in screening non-government maintained databases, including
the dynamic nature and magnitude of multilingual, multicultural social media information.

                          I
Social media evaluatio~involves
                                   I   three lines of effort prior to an1
                                                                                I                                1...(..b···)··(~'"'==~/h-\/'7\/',~===·===-,
                                                                                                                 .
action: Qlldentity Resolution; QJ.Identification of "Information of In.,..te...,r-es"""t
                                                                                     a.,.,n,..,d.-,-----~
                                                                              '"'',...'
                                                                              1

QJ.Thresholding.

    (I) Identity Resolution: To match and verify an on-line identity to an applicant,
        officers/analysts use biographic and biometric (photographs) identifiers provided on an
        application to identify and validate the applicant's social media accounton line presence.
        Confirming an on-line identity manually is reso,1.=~ ......~="'--"'=.....,."""'-~~"""-~....._.....___,
        whether an applicant has an on-line resence an
        misidentification of an on-line identity. When on-line identifiers (such as usernames) are
        not provided as part of a respective application, this process is even more complicated
        and requires the initial identification of a subject's social media footprint through manual
        research, before identity resolution (or confirmation of suspected social media presence)
        can be undertaken.

    (2) Identification of "Information of Interest": "Information of interest" includes any
        information that may be relevant to the issuance or denial of a benefit. It can be used to
        verify positive information about an individual as well as identify derogatory data.
        Current methods to identify "information of interest" are also resource intensive,
        involving manual content review and interpretation of social media postings of a given
        applicant across multiple platforms (i.e., the totality of an applicant's social media
        footprint).

    (3) Thresholding: Social media information can be both positive and confirmatory of a
        claim, or derogatory. Determining the threshold for positive confirmation or derogatory


                                                                                                             3
                       UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
                       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 82 of 205                                                          1156



                                           UNCLASSIFIED//FOROFFICIALUSEONLY


                    information - a process that is relative to each use case and population screened - is time
                    intensive, manual, and context specific, and requires significant analytic judgment.
                                                                                                                              (b )(5)
             OHS Component Social Media Operational Use Cases

             CBP Social Media Talking IPointsl

(b )(7)(e)      o   ICBP officers kevie\Vsocialrnedia,in certain circumstances, to assist in determining a
                    traveler's admissibility to the United States as well as the traveler's eligibility to travel
                    under the Visa Waiver Program.
                         o Social media may be used to support or corroborate a traveler's information,              ··· ···· ·· Formatted
                              which will help facilitate legitimate travel by providing an additional means to
                              adjudicate issues related to relevant questions about identity, intentions upon
                              entry, previous travel, and other factors. It may also be used to identify potential
                              deception or fraud. Social media may help distinguish individuals of additional
                              concern from those individuals whose information substantiates their eligibility
                             ·~- •-~.,~1
(b)(5)
                                                                                                                           j Formatted: Indent: Left: 0.25"   l
                                                                                                                                                (b )(7)(e)

                                                                                                                                  lh )IS)




                • DHS is a leader amon] federal agencies in developing the capability to effectively use
                    social media  I         _programs and in creating the framework of safeguards, training,
                    and policies needed to ensure respect for privacy, civil rights, and civil liberties.
                         o CBP uses publicly available information on social media platforms consistent
                            with the privacy settings the applicant has set for those platforms.
                         o This use is governed by a strict CBP Social Media policy, use limitations, and
                            access controls described in PIAs and SORNs available to the public on the DHS
                            website (www.dhs.gov/privacy).
                         o The CBP Privacy Office reviews and approves all CBP personnel                  lwho
                            will have access to social media.
                •   CBP currently provides introductory and operational security awareness social media
                    training to CBP employees who use social media for operational purposes.
                         o CBP is in the process of formalizing advanced social media and open source
                            collection training curriculum.



                                                                                                                 4
                                  UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 83 of 205   1157


                 (b)(5)


             UNCLASSIFIED//FOROFFICIALUSEONLY
                                                   (b)(7)(e)




                                                               5
      UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
         Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 84 of 205   1158



          (b)(5)           UNCLASSIFIED//FOR OFFICIAL USE ONLY




Student and Exchange Visitor Program


                                                                          6
                   UNCLASSIFIED//FOR OFFICIAL USE ONLY //PRE-DECISIONAL
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 85 of 205     1159



 (b)(5)
                 UNCLASSIFIED//FOROFFICIALUSEONLY
                                                        (b)(7)(e)




                                                                    7
          UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
           Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 86 of 205                                                  1160



                 (b)(5)
                              UNCLASSIFIED//FOR OFFICIAL USE ONLY                     (b)(7)(e)




TSA Social Media Talking Points

,As mentioned above TSA has been testing the use of social media to assist with its transportation       [ Formatted: Font: Times New Roman, 12 pt :
 securitv mission as part of the OHS social media task force. Accordingly, TSA conducted a
 social media pilot use case from July 2017 through January 2018, where they tested the
 application of socic1l media agc1inst a subset of higher risk credential holders. Following the
 pilot TSA, in line with other department components, has decided to further invest in this
 mission space for its vetted and credentialed populations and will:
     • Only use publicly available information;
     • Abide by its Social Media Opcrntional Use Template (SMOUT);
     • Abide by OHS and TSA privacv and legal policies:
     • Not engage in undercover operations, "befriend" subjects, or engage in attempts to get
          behind privilcy settings of sociill media platforms:
     • Engage in a holistic approach considering the totality of the circu1m;tances and using all
          available infornrntion to detcnninc whether an individual is eligible for inclusion in a
          TSA-vcttcd population.



USCIS Social Media Talking Points



                                                                                                     8
                     UNCLASSIFIED//FOR OFFICIAL USE ONLY //PRE-DECISIONAL
                 Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 87 of 205                                                                     1161



(b )(5)
                                    UNCLASSIFIED//FOROFFICIALUSEONLY
                                                                                   (b )(7)(e)

          0   Social media checks may be gart of the background check grocess relating to individuals
              who have submitted a reguest for immigration benefits and/or to verify information
              submitted in an immigration benefit reguest. Social media information can be both
              gositive and confirmatory, or derogatory. If an immigration benefit decision will be
              adverse to the agglicant or getitioner and is based on derogatory information of which the
              agglicant or getitioner is unaware, generally he/she shall be advised of this fact and
              offered an ogg01iunity to rebut the information and gresent information in his/her own
              behalfbeforethe decisionis rendere!dI


          I
          • All users     officers authorized to review social media are trained to limit collection of
              information to that which is relevant and necessary to adjudicative, investigative, or
                                                                                                                     JI


              incident resgonse matters, and to base decisions only ugon the criteria grovided by law,
              which would not include golitical views, unless such collection and use is relevant to the
              adjudication and the information is authorized to be collected (such as a rcguest for
              asylum or refugee status based on gersecution for golitical oginion).

          0   Currently, the Social Media Division (SMD) ofUSCrS's Fraud Detection and National
              Security Directorate (HQFDNS) conducts social media checks to suggort adjudication of
              certain asylum and refugee cases. In FY2017, HQFDNS SMD conducted social media
              checks on aggroximately 6,400 cases.

          0   HOFDNS SMD continues to work with DHS USCrS and FDNS leadership to determine
              the wav forward to best exnand social media screeniniII         ~in a wav that aliiins
              with oversight and legal boundaries and suggorts the USCIS mission.

          0   In June 2017, HQFDNS SMD initiated an ogcrational testing gilot with the Field
              Ogerations Directorate (FOD) at the Miami District Office to test the cagabilities and
              ogerational grocesses develoged by HQFDNS SMD in the field environment.

          0   The evaluation for this 12ilotwas com12letedin December 2017 and is currently under
                                                                                                                           ;AFormatted: Font:                                    l
                                                                                                                      · · Formatted: Indent: Left: 0.25"', Space
              FDNS leadershig review for the best way forward to exgand its social media cagability to                    After: 0 pt, Line spacing: single, Bulleted +
              FDN~ in fielrl office~ rlistrict office~ and ~ervice center~. I                                  ;   //" Level: 1 + Aligned at: 0.5'' + Indent at:
                                                                                                                          0.75"

                                                                                                                             ·( Formatted: Font: (Default) Calibri, 11 pt        l
                                                                                                                                 Formatted: Indent: Left: 0.25", Space
                                                                                                                                 After: 0 pt, Line spacing: single, Bulleted +
                                                                                                                                 Level: 1 + Aligned at: 0.5'' + Indent at:
                                                                                                                                 0.75"
                                                                                                                   ·····......
                                                                                                                                Formatted: Normal, Centered, Right
                                                                                                                                0.01", Add space between paragraphs of
                                                                                                                   ····............
                                                                                                                                the same style

                                                                                                                                 Formatted: Default, Space After: 0 pt, Add
                                                                                                                                 space between paragraphs of the same
                                                                                                                                 style, Line spacing: single

                                                                                                           9
                           UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 88 of 205                             1162



  (b)(5)          UNCLASSIFIED//FOROFFICIALUSEONLY




                                                                        Formatted: Default, Indent: Left 0.25",
                                                                        Space After: 0 pt, Add space between
                                                                        paragraphs of the same style, Line spacing:
                                                                         single, Bulleted + Level: 1 + Aligned at:
                                                                        0.5'' + Indent at: 0.75"

                                                                        Formatted: Default, Indent: Left: 0.5'',
                                                                        Space After: 0 pt, Add space between
                                                                        paragraphs of the same style, Line spacing:
                                                                         single




                                                                        Formatted: Default, Indent: Left: 0.25",
                                                                        Space After: 0 pt, Add space between
                                                                        paragraphs of the same style, Line spacing:
                                                                         single, Bulleted + Level: 1 + Aligned at:
                                                                        0.5'' + Indent at: 0.75"




                                                                        Formatted: Default, Space After: 0 pt, Add
                                                                        space between paragraphs of the same
                                                                        style, Line spacing: single
                                                                        Formatted: Default, Indent: Left: 0.25",
                                                                        Space After: 0 pt, Add space between
                                                                        paragraphs of the same style, Line spacing:
                                                                         single, Bulleted + Level: 1 + Aligned at:
                                                                        0.5'' + Indent at: 0.75"
                                                                        Formatted: Default, Space After: 0 pt, Add
                                                                        space between paragraphs of the same
                                                                        style, Line spacing: single
                                                                        Formatted: Default, Indent Left: 0.25",
                                                                        Space After: 0 pt, Add space between
                                                                        paragraphs of the same style, Line spacing:
                                                                         single, Bulleted + Level: 1 + Aligned at:
                                                                        0.5'' + Indent at: 0.75"
                                                                        Formatted: Default, Space After: 0 pt, Add
                                                                        space between paragraphs of the same
                                                                        style, Line spacing: single
                                                                   \[ Formatted                              tfuj
                                                                   \.·
                                                                    ..[ Formatted                            ;===i
                                                                    .                                        I ..J9] I
                                                                   \IFormatted                              httfj
                                                                   \...
                                                                     _'(Formatted                           ;::::===:i
                                                                                                            I ...(11] I
                                                                   ,JFormatted                              rjfuj
                                                                   \\~F_o_rm_a_tt_ed
                                                                              _______                      ~citili_
                                                                                                            ...~[1~31
                                                              10
           UNCLASSIFIED//FOROFFICIALUSEONLY//PRE-DECISIONAL
                       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 89 of 205                                              1163

                I Page 1: [1] Formatted                          DHS PLCY                                        4/25/2018    12:33:00 PM
                 Normal, Add space between paragraphs of the same style, Line spacing: single, No bullets or
                 numbering
                I Page 1: [2] Comment [ICE-OPLA2]         ICE-OPLAI                      I                       4/13/2018    11:30:00 AM   I

(b )(5)




                I Page 1: [3] Comment [KT(3]                  Kim, Trinh (CTR)                                     4/3/2018 2:46:00 PM

      (b )(5)


                I Page 1: [4] Formatted                          DHS PLCY                                        4/25/2018    12:34:00 PM   I
                 Add space between paragraphs of the same style, Line spacing: single, Bulleted+ Level: 1 + Aligned at:
                 0.75" + Indent at: 1"

                I Page 1: [5] Formatted                          DHS PLCY                                        4/25/2018    12:34:00 PM
                 Bulleted+ Level: 1 + Aligned at: 0.75" + Indent at: 1"
                 Page 1: [6] Comment [P4]                      POLARISOffice                 (b)(7)(e)            3/13/2018 8:53:00 PM


   (b )(5)

                 Page 1: [7] Comment [OCC5]                  Gentry, Anthony E                                     3/8/2018 9:18:00 AM


(b )(5)

                I Page 10: [8] Formatted                     ICE-OP~                 I                            4/18/2018    2:39:00 PM
                 Default, Indent: Left: 0.25", Space After: 0 pt, Add space between paragraphs of the same style, Line
                 spacing: single, Bulleted+ Level: 1 + Aligned at: 0.5'' + Indent at: 0.75"
                                                                                                     (b)(7)(c)
                I Page 10: [9] Formatted                     ICE-OPLAj                                            4/18/2018    2:39:00 PM
                 Default, Space After: 0 pt, Add space between paragraphs of the same style, Line spacing: single

                I Page 10: [10] Formatted                    ICE-OPLAi                   (b)(7)(c)                4/18/2018 2:39:00 PM
                 Default, Indent: Left: 0.25", Space After: 0 pt, Add space between paragraphs of the same style, Line
                 spacing: single, Bulleted+ Level: 1 + Aligned at: 0.5'' + Indent at: 0.75"

                 Page 10: [11] Formatted                     ICE-OPLAj           I
                                                                                 (b)(7)(c)                        4/18/2018 2:39:00 PM
                 Default, Indent: First line: 0.5'', Space After: 0 pt, Add space between paragraphs of the same style, Line
                 spacing: single
                 Page 10: [12] Formatted                     ICE-OPLA-1                                           4/18/2018    2:39:00 PM
     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 90 of 205                                1164

Default, Indent: Left: 0.25", Space After: 0 pt, Add space between paragraphs of the same style, Line
spacing: single, Bulleted+ Level: 1 + Aligned at: 0.5'' + Indent at: 0.75"
Page 10: [13] Formatted                    ICE-OPL                                4/18/2018   2:39:00 PM
Default, Space After: 0 pt, Add space between paragraphs of the same style, Line spacing: single
                                                    (b)(7)(c)
                                                                                        DATE:
                                                                                                      1267
    FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT    SENSITIVE
    Case 3:19-cv-00290-EMC 10/27
                            Document      109-3 Filed 03/25/21 Page 91 of 205
                                 /201710/27/20178/9/2017



                                                              U.S Citizenship and
                                                               Immigration Services
                                                           Field Operations Directorate




          GUIDANCE FOR USE OF
             SOCIAL MEDIA IN
     FIELD OPERATIONS DIREC I OMTE
             ADJUDICATIONS




             DELIBERATE, PRE-DECISIONAL DOCUMENT-             DO NOT DISTRIBUTE

FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT   SENSITIVE   DATE: 10/27/2017
                                                                                                                             DATE:
                                                                                                                                        1268
        FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
        Case 3:19-cv-00290-EMC 10/27
                                Document      109-3 Filed 03/25/21 Page 92 of 205
                                     /201710/27/20178/9/2017




                                              TABLE OF CONTENTS
I.       PURPOSE .............................................................................................................. 34
II.      BACKGROUND ................................................................................................... 34
III.     FDNS PROVIDES SOCIAL MEDIA RESULTS ................................................. _14
IV.      POTENTIALLY DEROGATORY INFORMATION ............................................ .4
V.       CONFIRMING RESULTS RELATE TO THE APPLICANT ............................... 5
VI.      PRESENTING SOCIAL MEDIA INFORMATION ............................................... 6
VII.     IMPACT ON ADruDICATION ............................................................................. 7
         A.         CREDIBILITY ............................................................................................ 7
         B.         INADMISSIBILITY .................................................................................... 8
         C.         CARRP ........................................................................................................ 8
         D.         OTHER GROUNDS OF INELIGIBILITY ................................................. 8
VIII.    POINTS OF CONTACT .......................................................................................... 8
IX.  APPENDIX A: ADJUDICATIVE AID FOR CASES INVOL YING SOCIAL MEDIA
RESULTS SUGGESTED LINES OF INOUIRY) ......................................................... 9-l-O



 (b )(7)(e)




                  DELIBERATE, PRE-DECISIONAL DOCUMENT- DO NOT DISTRIBUTE

 FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT                               SENSITIVE        DATE: 10/27/2017
                                                                                                            DATE:
                                                                                                                         1269
         FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
         Case 3:19-cv-00290-EMC 10/27
                                 Document      109-3 Filed 03/25/21 Page 93 of 205
                                      /201710/27/20178/9/2017




I.         PURPOSE

           The purpose of this guidance is to provide adjudicating officers an understanding of how
           to consider and apply the results of social media checks during interviews and
           adjudications.

           This guidance does not supersede any other guidance. Immigration Services Officers
           (ISOs) must obey all other adjudication policies and procedures.

II.        BACKGROUND

           In late 2015, USCIS began developing the Social Media Pilot Plan (SMPP), now known
           as the Social Media Limited Implementation Plan (SMLIP). The SMLIP was intended to
           explore the operational requirements, process, and functionality for using social media
           during the course of USC IS' s work and to identify and examine potential benefits,
           limitations, associated costs, challenges, and risks associated with that use. Of particular
           relevance to FOD, social media information may help Fraud Detection and National
           Security Immigration Officers (FDNS IOs) and ISOs identify information that is material
           to benefit adjudication and potentially derogatory information.



III.       FDNS PROVIDES SOCIAL MEDIA RESULTS

           In general, FDNS will provide social media results as a result of an ISO's Referral to
           FDNS following an initial interview with the applicant. However, FDNS may also
           perform social media research if the case merits further research before the interview (for
           example, if the case is linked to a System Generated Notification in the Fraud Detection
           and National Security Data System).

           Social media findings by FDNS IOs will be included in a Statement of Finding (SOF),
           Referral to ICE (RTI), or Background Check and Adjudicative Assessment (BCAA).
           FDNS will clearly identify how they found any indicators of potentially derogatory
           information on social media linked to an individual 1, will include screenshots of the
           potentially derogatory social media findings as a separate FDNS-DS attachment, a
           general description of the social media account and how it is used, and a thorough
           analysis of why the information is potentially derogatory. In addition, the FDNS IO will
           explain why the potentially derogatory information may be material and why they believe


1
    To simplify the document, applicant herein refers to an applicant, petitioner, beneficiary, or requestor.

                    DELIBERATE, PRE-DECISIONAL DOCUMENT- DO NOT DISTRIBUTE

    FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE                    DATE: 10/27/2017
                                                                                         DATE:
                                                                                                       1270
      FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
      Case 3:19-cv-00290-EMC 10/27
                              Document      109-3 Filed 03/25/21 Page 94 of 205
                                   /201710/27/20178/9/2017



       the social media profile belongs, or does not belong, to the person in question. An ISO
       should ask FDNS to provide more information if they believe FDNS has not met these
       requirements.

       The ISO will review the potentially derogatory social media information to determine if it
       is material to the adjudication, to develop relevant lines of questioning, and to incorporate
       these findings in the adjudicative process, as appropriate. Examples of relevant lines of
       questioning are contained as an appendix to this document.

IV.    POTENTIALLY DEROGATORY INFORMATION

       Potentially derogatory social media results may negatively impact admissibility or
       removability (such as terrorism-related and national security grounds), other eligibility
       factors (such as validity of claimed relationships, memberships in organizations, or
       criminal issues), or credibility. Due to the nature of social media, it may be difficult to
       conclusively determine the intent behind certain aspects of social media activity. It may
       be difficult to definitively attribute the activity to the applicant, determine the intent of
       certain activity, and to understand the activity in context (due to dialect, historical or
       religious connotations, slang, jargon, sarcasm, sentiment, symbolism, ambiguity, etc ... ).

       Additionally, if the social media activity indicates an articulable link to a national
       security concern as described in INA 212(a)(3)(A), (B), or (F), the case must proceed
       through the Controlled Application Review and Resolution Program (CARRP) process.

       Examples of Potentially Derogatory Information
       Examples of potentially derogatory social media activity may include, but are not limited
       to:
           • Evidence of engaging in terrorist activities as defined in INA 212(a)(3)(B);
           • Potential support for armed groups/activity or for individuals/organizations
             associated with armed groups/activity, as defined in INA 212(a)(3)(B);
           • Describing past/present/intended actions or affiliations which would make the
             applicant inadmissible under INA 212(a)(3)(B);
           • Symbols relating to unlawful armed activity (photographs, flags, etc.);
           • A social media user name that references violence or armed activity;
           • Commentary that references violence or armed activity;
           • Involvement with gangs or gang activity;
           • Commentary that references criminal activity or suggests a public safety threat;
           • Evidence of fraud, including marriage, employment, or other benefit fraud;
           • Evidence that is inconsistent with information submitted on an application or
             petition; and

              DELIBERATE, PRE-DECISIONAL DOCUMENT- DO NOT DISTRIBUTE

FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE     DATE: 10/27/2017
                                                                                          DATE:
                                                                                                        1271
     FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
     Case 3:19-cv-00290-EMC 10/27
                             Document      109-3 Filed 03/25/21 Page 95 of 205
                                  /201710/27/20178/9/2017



          •   Evidence of support of or active engagement in any illicit activity conducted by
              close family or friends.



V.    CONFIRMING RESULTS RELATE TO THE APPLICANT

      FDNS IOs will include analysis explaining how they discovered the social media activity,
      why they believe it can be attributed to the applicant, and if there is any ambiguity in the
      attribution. In many cases, an FDNS IO may provide the ISO social media information
      even if it cannot be clearly attributed to the applicant. This difficulty could be caused by
      similar biographic data, shared email accounts, or shared phone accounts. Listed below
      are different scenarios that officers may encounter when reviewing social media vetting
      results.

      Social Media Account May Not Be Attributable to the Applicant
      In cases where there is uncertainty that the social media account belongs to the applicant,
      the ISO must determine if the potentially derogatory information is relevant to the
      adjudication. If the information is not relevant to the adjudication, then further
      attribution is not required. If the information appears relevant, then the ISO must
      establish if the social media activity can be attributed to the applicant. This can be
      established by assessing how the account was initially linked to the applicant (email,
      phone number, name, etc.) and using related lines of questioning to determine if the
      account belongs to the applicant.

      If the applicant credibly testifies that the social media activity is attributable to a different
      individual, then the officer should explore that individual and their relationship to the
      applicant. Concerns related to the applicant's relationship with that individual should be
      further explored. If the individual responsible for the social media activity raises national
      security concerns, the extent of the applicant's relationship to the individual with national
      security concerns should be explored, and the applicant's own activities and attitudes
      should also be assessed as they relate to those of the other individual. Officers should
      further assess any terrorism-related inadmissibility grounds (TRIG) or national security
      concerns that arise through the applicant's relationship to the individual and follow
      standard procedures for addressing such issues.

      See Appendix A for suggested lines of questioning in cases where attribution is at
      question.

      Social Media Account Attributable to the Applicant
      If the FDNS IO determines that the social media activity is attributable to the applicant,
      the ISO should review the activity and verify the attribution.
              DELIBERATE, PRE-DECISIONAL DOCUMENT- DO NOT DISTRIBUTE

FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT     SENSITIVE   DATE: 10/27/2017
                                                                                         DATE:
                                                                                                        1272
      FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT   SENSITIVE
      Case 3:19-cv-00290-EMC 10/27
                              Document      109-3 Filed 03/25/21 Page 96 of 205
                                   /201710/27/20178/9/2017




       The ISO must first determine if the potentially derogatory information is relevant to the
       adjudication. If the information is not relevant, there is no need for further analysis. If it
       is relevant, the officer should follow appropriate lines of inquiry to assess the derogatory
       information and its effect on the applicant's eligibility, assess potential TRIG and
       national security concerns, and follow standard CARRP, TRIG, and Public Safety
       procedures for addressing such issues that may arise.

       During an interview, the officer should follow appropriate lines of inquiry to further
       verify that the social media account with potentially derogatory infonnation belongs to
       the applicant and to discover if any other individual has access to, or uses, the same
       account. If the applicant credibly denies responsibility for the potentially derogatory
       information, attempt to identify the responsible party and the party's relationship to the
       applicant. Concerns related to the applicant's relationship with the responsible party
       should be explored, as previously outlined.

       See Appendix A for suggested lines of questioning in cases where the account clearly
       belongs to the applicant.

VI.    PRESENTING SOCIAL MEDIA INFORMATION

       If an ISO int.ends to use the potentially derogatory information as evidence in a decision,
       the ISO must present the potentially derogatory information to the applicant during an
       interview or by issuing a Notice oflntent to Deny (NOID). The applicant must be given
       the opportunity to respond. The ISO must consider any response given during the
       interview or in response to the NOID.

       An ISO may initially let the applicant know that the officer possesses information that
       needs clarification or may contradict information provided in testimony. If appropriate,
       the ISO may directly state what concerns were identified on the applicant's social media
       account so that the applicant has the opportunity to fully address the concern. This will
       allow the interviewing and reviewing officers to determine the full impact of the
       potentially derogatory information on the applicant's eligibility.

       ISOs may not show applicants the SOF, RTI, or BCAA. They must instead show the
       social media information separately. Officers should use discretion in determining how
       to appropriately present potentially derogatory information sourced from social media,
       and may consult with their immediate supervisor or team leader on a case-by-case basis.

       If an officer presents social media information, either by describing the information or by
       showing screenshots to the applicant, the officer should memorialize the interaction and
              DELIBERATE, PRE-DECISIONAL DOCUMENT- DO NOT DISTRIBUTE

FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE     DATE: 10/27/2017
                                                                                       DATE:
                                                                                                     1273
     FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
     Case 3:19-cv-00290-EMC 10/27
                             Document      109-3 Filed 03/25/21 Page 97 of 205
                                  /201710/27/20178/9/2017



      take a sworn statement. This will prove that the individual was presented with the
      evidence and given a chance to respond to it.

      Note that the officer must never show the applicant a copy of the SOF, RTI, BCAA, or
      any other For Official Use Only (FOUO) document. The officer should also not
      disclose how USCIS obtained the social media information. However, the officer may
      describe the results to the applicant. For example, if social media results included a
      photograph of the applicant holding a weapon, then the officer could state that there is
      a photograph of that nature displayed on the social media outlet. If an officer chooses
      to show the applicant the derogatory information, the relevant screen shots must be
      detached from the FOUO document.

VII. IMPACT ON ADJUDICATION

      Officers should consider social media results in the totality of the circumstances when
      coming to an adjudicative decision. Generally, social media results should not be the sole
      basis for a final decision but should instead be used to develop additional lines of
      questioning, prepare requests for evidence, and corroborate elements of the claim. Social
      media is to be considered in the context of the testimony, prior statements,
      documentation, and other material elements of the case, as well as the context in which
      the potentially derogatory information was shared on social media. Assessing the context
      of the social media findings might include weighing credible testimony that content was
      posted in jest, or by another user, or that a posting did not constitute sincere endorsement
      of a potentially derogatory activity.



A.    CREDIBILITY

      The officer must present an applicant with any material inconsistency or implausibility
      arising from the social media results that the officer intends to use in a denial. The
      officer must inform the applicant of the nature of the concern and give the applicant an
      opportunity to explain. Then the officer must weigh the explanation provided in the
      totality of the circumstances. If an officer finds that an applicant is not credible regarding
      a material element of his/her case, and the applicant cannot meet the required burden of
      proof, then the case should be denied.

      For example, if an applicant testified that he/she had never used a weapon, however
      his/her social media results included photographs of the applicant firing weapons, the
      officer would confront the applicant with the inconsistency and allow the applicant an
      opportunity to explain. If the applicant were able to provide a reasonable explanation
      which resolved the inconsistency, then the officer could find the applicant credible. If the
             DELIBERATE, PRE-DECISIONAL DOCUMENT- DO NOT DISTRIBUTE

FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE    DATE: 10/27/2017
                                                                                                     DATE:
                                                                                                                   1274
                 FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
                 Case 3:19-cv-00290-EMC 10/27
                                         Document      109-3 Filed 03/25/21 Page 98 of 205
                                              /201710/27/20178/9/2017



                   applicant were unable to resolve the inconsistency with a reasonable explanation, then the
                   case may be deniable.

         B.        INADMISSIBILITY

                   Applicant Admits Inadmissible Activities
                   If social media results indicate that an applicant is inadmissible or removable and the
                   applicant admits to such activity, then the case should be adjudicated accordingly.

                   Applicant Denies Inadmissible Activities
                   If the applicant denies such activity, in addition to assessing the applicant's credibility,
                   the officer will assess whether the applicant has met his/her burden of establishing that
                   he/she is not subject to the inadmissibility by the heightened clearly and beyond doubt
                   standard that applies to inadmissibilities. If the applicant cannot meet his/her burden with
                   regards to the potential inadmissibility, the applicant may be found inadmissible and, in
(b )(7)(e)
                   certain circumstances, also not credible, and the case will be denied.




         D.        OTHER GROUNDS OF INELIGIBILITY

                   If social media results lead the officer to any other adverse findings, for example a
                   finding that the applicant had participated in persecution or was involved in marriage
                   fraud, the officer must question the applicant to fully develop the ground(s) of
                   ineligibility. Then, after considering the totality of the circumstances, the case would be
                   adjudicated in accordance with standard procedure.

         VIII. POINTS OF CONTACT

                   Please direct inquiries regarding FOD social media policy through proper channels to the
                   Field Operations Directorate FDNS Operations Branch at
                   USCISFODFDNSOps@uscis.dhs.gov.



                          DELIBERATE, PRE-DECISIONAL DOCUMENT- DO NOT DISTRIBUTE

             FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT   SENSITIVE   DATE: 10/27/2017
                                                                                         DATE:
                                                                                                       1275
     FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT    SENSITIVE
     Case 3:19-cv-00290-EMC 10/27
                             Document      109-3 Filed 03/25/21 Page 99 of 205
                                  /201710/27/20178/9/2017



IX. APPENDIX A: ADJUDICATIVE AID FOR CASES INVOLVING
SOCIAL MEDIA RESULTS (SUGGESTED LINES OF INQUIRY)

This adjudicative aid serves as a starting point for exploring potentially derogatory social media
findings during an interview. Officers should keep in mind that not all potential social media
scenarios are addressed in this adjudicative aid. These lists are non-exhaustive and are
designed solely to provide a framework for interviewing officers in various scenarios.
Officers should not be limited to only following the suggested lines of inquiry as listed here.
Officers must follow up and thoroughly probe any additional concerns not identified in this
aid. The questions do not necessarily have to be asked in any particular order, but rather should
flow naturally through the course of the interview. Additionally, note that multiple sections
below may apply to the same case; it is not necessary to repeat questions which have
already been asked.
                               (b)(7)(e)          (b )(5)




              DELIBERATE, PRE-DECISIONAL DOCUMENT-
                                                                              -
                                                               DO NOT DISTRIBUTE

 FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT   SENSITIVE   DATE: 10/27/2017
                                                                                      DATE:
                                                                                                    1276
    FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
   Case 3:19-cv-00290-EMC 10/27
                            Document     109-3 Filed 03/25/21 Page 100 of 205
                                /201710/27/20178/9/2017
      (b)(7)(e)
                    (b )(5)




FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE   DATE: 10/27/2017
                                                                                        DATE:
                                                                                                      1277
     FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT   SENSITIVE
    Case 3:19-cv-00290-EMC 10/27
                           Document       109-3 Filed 03/25/21 Page 101 of 205
                                 /201710/27/20178/9/2017

(b)(7)(e)           (b)(5)




             DELIBERATE, PRE-DECISIONAL DOCUMENT-             DO NOT DISTRIBUTE

FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT   SENSITIVE   DATE: 10/27/2017
                                                                                                     DATE:
                                                                                                                   1278
                 FOR OFFICIAL USE ONLY (FOUO) - LIMIT              ,      , FORCEMENT SENSITIVE
(b)(7)(r..J--..___ _______
                     Case 3:19-cv-00290-EMC ............,..""""'-"-'-~=~""""-'-=---------~
                                              Document 109-3 Filed 03/25/21 Page 102 of 205

(b)(5)




                          DELIBERATE, PRE-DECISIONAL DOCUMENT-             DO NOT DISTRIBUTE

             FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT   SENSITIVE   DATE: 10/27/2017
              Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 103 of 205                                           1308



   Homeland                                                                                             The Privacy Office
                                                                                      U.S. Depa11mcnt of Homeland Security


   Security                                                                                         Washington, DC 20528
                                                                                                703-235-0780, pia@dhs.gov
                                                                                                      www.dhs.gov/privacy


                                                                                 Version date: January 25, 2017
                                                                                                      Page 1 of
                                                                                                             13
                                             For Official Use Only


                    DHS OPERATIONAL USE OF SOCIAL MEDIA
      This template is used to assess the Department's Operational Use of Social Media,
                        consistent with Management Directive 110-01.
        The OHS Privacy Office has created this template to determine privacy compliance with
Management Directive 110-01, Privacy Policyfor Operational Use of SocialMedia. For the purposes of the
Management Directive and this template, "Operational Use" means authorized use of social media to
collect personally identifiable information for the purpose of enhancing situational awareness,
investigating an individual in a criminal, civil, or administrative context, making a benefit determination
about a person, making a personnel determination about a Department employee, making a suitability
determination about a prospective Department employee, or for any other official Department purpose
that has the potential to affect the rights, privileges, or benefits of an individual. Operational use does not
include the use of search engines for general Internet research, nor does it include the use of social media
for professional development such as training and continuing education or for facilitating internal
meetings. The following uses of social media are exempt from the Management Directive and are not
subject to this requirement':

         a)    Communications and outreach with the public authorized by the Office of Public Affairs
               (covered by the existing PIAs: DHS/ALL/PIA-031- Use of Social Networking Interactions and
              Applications Communications/Outreach/Public          Dialogue and DHS/ALL/PIA-036 - Use of
              Unidirectional Social Media Applications); and

        b) The conduct of authorized intelligence activities carried out by the Office of Intelligence and
              Analysis, the intelligence and counterintelligence    elements of the United States Coast Guard,
               or any other Component performing authorized foreign intelligence or counterintelligence
               functions, in accordance with the provisions of Executive Order 12333, as amended.

This template shall be used to document the process to be followed by all programs engaging in
operational uses of social media; to identify information technology systems, technologies, rulemakings,
programs, or pilot projects that involve PII and other activities that otherwise impact the privacy of
individuals as determined by the Chief Privacy Officer; and to assess whether there is a need for
additional Privacy Compliance Documentation. Components may appeal to the Deputy Secretary for




1
  Gathering information by the Office of Operations Coordination and Planning (OPS) to enhance situational
awareness is exempt from this requirement and is covered by the existing PIA. See DHS/OPS/PIA-004(d) Publicly
Available Social Media Monitoring and Situational Awareness Initiative Update, available at www.dhs.gov/privacy.



                                             For Official Use Only
          Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 104 of 205                                        1309



   Homeland                                                                                      The Privacy Office
                                                                               U.S. Depa11mcnt of Homeland Security


   Security                                                                                  Washington, DC 20528
                                                                                         703-235-0780, pia@dhs.gov
                                                                                               www.dhs.gov/privacy


                                                                          Version date: January 25, 2017
                                                                                               Page2of
                                                                                                      13
                                          For Official Use Only

Homeland Security if there is disagreement over the DHS Privacy Office determination of privacy
compliance for the operational use of social media.




                                          For Official Use Only
             Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 105 of 205                                                                               1310



     Homeland                                                                                                   The Privacy Office
                                                                                              U.S. Depa11mcnt of Homeland Security


     Security                                                                                               Washington, DC 20528
                                                                                                        703-235-0780, pia@dhs.gov
                                                                                                              www.dhs.gov/privacy


                                                                                        Version date: January 25, 2017
                                                                                                             Page3 of
                                                                                                                               13
                                                For Official Use Only

                    DHS OPERATIONAL USE OF SOCIAL MEDIA
            Please complete this form and send it to your Component Privacy Officer.
    Upon receipt, your Component Privacy Officer and the DHS Privacy Office will review this
                          form and may request additional information.


                                           SUMMARY INFORMATION                                               (b )(6)


Date submitted       for review!: 4/30/20181                                                                                         ..·( Comment [KTQ11: Edit accepted.

Name of Component:       U.S. Citizenship   and Immigration                       Services,   Fraud       Detection         and
National Security Directorate (FDNS-1--------------------------,
Contact Information:  Kevin T. Quinn

Counsel2 Contact Information:
Craig Symons Chief Counsel USCIS

IT System(s)     where social media data is stored: FDNS-DS

Applicable     Privacy Impact Assessment(s)            (PIA):

DHS/USCIS/PIA-013-01           Fraud Detection        and National      Security    Directorate      (FDNS)

DHS/USCIS/PIA-013(a)           Fraud Detection       and National      Security     Data System (FDNS-DS)

Applicable     System of Records Notice(s)           (SORN):

DHS/USCIS/ICE/CBP-001      Alien File, Index, and National                   File Tracking        System of Records,
lseptember 18, 2017, 82 FR                                                                                                           ..( Comment [KTQ21: Edit accepted.


DHS/USCIS-006         Fraud Detection        and National       Security   Records      (FDNS) August            8, 2012, 77
FR 47411




2
  Counsel listed here must certify that appropriate authority exists to engage in particular operational activities
involving social media.



                                                For Official Use Only
             Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 106 of 205                                                1311



      Homeland                                                                             The Privacy Office
                                                                         U.S. Depa11mcnt of Homeland Security


      Security                                                                         Washington, DC 20528
                                                                                   703-235-0780, pia@dhs.gov
                                                                                         www.dhs.gov/privacy


                                                                    Version date: January 25, 2017
                                                                                         Page4 of
                                                                                                          13
                                            For Official Use Only


                    DHS OPERATIONAL USE OF SOCIAL MEDIA

                                          SPECIFIC QUESTIONS
     1




                                                                                                                     (b)(7)(e)




-

3   As.__ _______________________________________                                                               _.




                                            For Official Use Only
  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 107 of 205                         1312

                        (b )(7)(e)




Homeland                                                                  The Privacy Office
                                                        U.S. Depa11mcnt of Homeland Security


Security                                                              Washington, DC 20528
                                                                  703-235-0780, pia@dhs.gov
                                                                        www.dhs.gov/privacy


                                                   Version date: January 25, 2017
                                                                        PageS of
                                                                               13
                   For Official Use Only




                   For Official Use Only



                                      (b )(7)(e)
      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 108 of 205                                    1313



    Homeland                                                                  The Privacy Office
                                                            U.S. Depa11mcnt of Homeland Security


    Security                                                              Washington, DC 20528
                                                                      703-235-0780, pia@dhs.gov
                                                                            www.dhs.gov/privacy
                                                                                                            (b)(7)(e)
                                                       Version date: January 25, 2017              (b)(5)
                                                                            Page 6 of
                                                                                   13
                       For Official Use Only




-




                       For Official Use Only



                                          (b )(7)(e)
  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 109 of 205                 1314

                      (b )(7)(e)




Homeland                                                          The Privacy Office
                                                U.S. Depa11mcnt of Homeland Security


Security                                                      Washington, DC 20528
                                                          703-235-0780, pia@dhs.gov
                                                                www.dhs.gov/privacy


                                           Version date: January 25, 2017
                                                                Page 7of
                                                                       13
                   For Official Use Onlv




                   For Official Use Only


                         (b )(7)(e)
  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 110 of 205                          1315

                                                (b )(7)(e)




Homeland                                                                   The Privacy Office
                                                         U.S. Depa11mcnt of Homeland Security


Security                                                               Washington, DC 20528
                                                                   703-235-0780, pia@dhs.gov
                                                                         www.dhs.gov/privacy


                                                  Version date: January 25, 2017
                                                                       Page So/
                                                                                          ,,




                   For Official Use Only
                                           (b )(7)(e)
  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 111 of 205                          1316

                                       (b )(7)(e)




Homeland                                                                   The Privacy Office
                                                         U.S. Depa11mcnt of Homeland Security


Security                                                               Washington, DC 20528
                                                                   703-235-0780, pia@dhs.gov
                                                                         www.dhs.gov/privacy


                                                    Version date: January 25, 2017
                                                                         Page 9of




                   For Official Use Only




                          (b )(7)(e)
  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 112 of 205                 1317



Homeland                                                          The Privacy Office
                                                U.S. Depa11mcnt of Homeland Security


Security                                                      Washington, DC 20528
                                                          703-235-0780, pia@dhs.gov
                                                                www.dhs.gov/privacy


                            (b)(7)(e)      Version date: January 25, 2017
                                                               Page 10 of
                                                                       13




                   For Official Use Only




                    (b )(7)(e)
  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 113 of 205                  1318



Homeland                                                           The Privacy Office
                                                 U.S. Depa11mcnt of Homeland Security


Security                                                       Washington, DC 20528
                                                           703-235-0780, pia@dhs.gov
                                                                 www.dhs.gov/privacy

                                (b)(7)(e)
                                            Version date: January 25, 2017
                                                                Page 11 of
                                                                        n




                   For Official Use Only



                   (b )(7)(e)
  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 114 of 205                        1319



Homeland                                                                 The Privacy Office
                                                       U.S. Depa11mcnt of Homeland Security


Security                                                             Washington, DC 20528
                                                                 703-235-0780, pia@dhs.gov
                                                                       www.dhs.gov/privacy

                        (b )(7)(e)              Version date: January 25, 2017
                                                                    Page 12 ~.[




                   For Official Use Only


                                           (b)(7)(e)
  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 115 of 205                         1320



Homeland                                                                  The Privacy Office
                                                        U.S. Depa11mcnt of Homeland Security


Security                                                              Washington, DC 20528
                                                                  703-235-0780, pia@dhs.gov
                                                                        www.dhs.gov/privacy

                        (b)(7)(e)                  Version date: January 25, 2017
                                                                       Page 13 of




                   For Official Use Only

                                           (b )(7)(e)
  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 116 of 205                 1321



Homeland                                                          The Privacy Office
                                                U.S. Depa11mcnt of Homeland Security


Security                                                      Washington, DC 20528
                                                          703-235-0780, pia@dhs.gov
                                                                www.dhs.gov/privacy

                        (b)(7)(e)
                                           Version date: January 25, 2017
                                                               Page 14 of
                                                                                 1A




                   For Official Use Only
               Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 117 of 205                                1471
  Shirk, Georgette L

  From:                                Gentry, Anthony E
  Sent:                                Monday, May 21, 2018 10:52 AM
  To:                                  Elder, Phillip D; Gaffin, Elizabeth S; Hinds, Ian G
  Subject:                             FW: Social media - FORMS project - LPRs
  Attachments:                         Vetting--constitutional issues--NSD outline.docx; PRA Social Media 0MB questions
                                       REDLINEDRAFT4.26.18 (CRCL2).docx



  OCC only
                         (b )(5)



 .____________                     __.I
                                     Key point, immigration is different.



  -----Original Message-----
  From: Sterling, Brian
  Sent: Monday, May 21, 2018 10:27 AM
  To: Gentry, Anthony E; Brand, Jennifer S; Friedmann, Pamela; Pachon, Marc; Kaplan, Randall; Dermody, John; Elder,
  Phillip D; Quinn, Kevin T; Brown, Sara C; Harp, Bradley J; Rigdon, Jerry L
  Cc: Johnson, Erik; Lester-Saura, Victoria; Gaffin, Elizabeth S; Hinds, Ian G; Bergman, Kristin
  Subject: RE: Social media - FORMS project - LPRs

  Good Morning All,

  Thanks to OCCfor the analysis below. It is the first we have<g¥~nspecifically related to the forms and is helpful. Per



~----,--...,.ICRCLreceived this in January through   our own involvement in the development of the NVC, but we have
  not since had an update or further information. Accordingly, we noted the potential conflict in our comments to the
  draft PRA so counsel could connect with DOJ or the NVC legal working group as appropriate.

  CRCLtakes no position regarding the Department's legal authority to collect social media handle                          r


I                                                                                                   I------'
  + Kristin Bergman (OGC-ILD) for John Dermody

  Regards,
  Brian

  Brian Sterling
  Senior Policy Advisor
  Office for Civil Rights and Civil Liberties U.S. Department of Homeland Security

                                            (b )(6)

  -----Original Message-----
  From: Gentry, Anthony E
  Sent: Friday, May 18, 2018 6:46 PM

                                                                  1
               Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 118 of 205
                                      (b )(6)
                                                                                                                         1472
To: Brand, Jennifer S                                          Friedmann, Pamela                                         ; Pachon,
Marc,___ __,.-----=-..---=---';        Kaplan, Randall                                               Dermody, John
                                                   ,:...:..::.:::..:..:....=:::::=======::::::;----:-<



~
                                  Elder, Phillip D                                           Sterling, Brian
                                  ; Quinn, Kevin TI                                     ~; Brown, Sara C
 .__________                __,~ Harp, Bradley J                                        I>;Rigdon, Jerry L
                              ~
Cc: Johnson,                                  ; Lester-Saura, Victoria                                               Gaffin,
Elizabeth S ,__---------~~;                      Hinds, Ian G .__    ________ ___,
                                                                    ~--.:::-============..=:------~
Subject: RE: Social media - FORMS project - LPRs

Jennifer,

Yes, it would be helpful to have the memo.

Thanks.

Tony

Anthony E. Gentry
Counsel for Intelligence & Operations                 (b)(6)
Office of Chief Counsel
US Citizenshio and Immigration Services




This e-mail (including any attachments) is intended for the use of the individual or entity to which it is addressed. It may
contain Attorney Work Product information that is privileged, confidential, or otherwise protected by applicable law. If
the reader of this e-mail is not the intended recipient or the employee or agent responsible for delivering the e-mail to
the intended recipient, you are hereby notified that any dissemination, distribution, copying or use of this e-mail or its
contents is strictly prohibited. If you have received this e-mail in error, please notify us immediately by replying to this
message, and please destroy all copies of this e-mail.




-----Original Message-----
From: Brand, Jennifer S
Sent: Friday, May 18, 2018 5:30 PM
To: Friedmann, Pamela; Pachon, Marc; Kaplan, Randall; Dermody, John; Elder, Phillip D; Sterling, Brian; Quinn, Kevin T;
Brown, Sara C; Harp, Bradley J; Rigdon, Jerry L
Cc: Johnson, Erik; Lester-Saura, Victoria; Gaffin, Elizabeth S; Hinds, Ian G; Gentry, Anthony E
Subject: RE: Social media - FORMS project - LPRs

Hi All,
The issue was one that was raised by DOJ folks in a memo in the context of issues for enhanced vetting at NVC but it
appears relevant regardless of where the vetting takes place. I can dig up the memo and share it on Monday if that is
helpful.


                                                                   2
                  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 119 of 205                                                                 1473

Jennifer S. Brand
Section Chief
Security, Intelligence, and Information              Policy Office for Civil Rights and Civil Liberties

                            I
From: Friedmann, Pamela
Sent: Friday, May 18, 2018 5:00:24 PM
To: Pachon, Marc; Kaplan, Randall; Dermody, John; Elder, Phillip D; Brand, Jennifer S; Sterling, Brian; Quinn, Kevin T;
Brown, Sara C; Harp, Bradley J; Rigdon, Jerry L
Cc: Johnson, Erik; Lester-Saura, Victoria; Gaffin, Elizabeth S; Hinds, Ian G; Gentry, Anthony E
Subject: Social media - FORMS project - LPRs

All,                                                                                         (b )(5)




 USCIShas provided the thoughts below which we would like to share with the group for consideration/comment.




 If OGC or CRCLhave remaining concerns, please advise and PLCYwill set up a conference call for early next week.

 Many thanks for your consideration.               Have a nice weekend, everyone.
 Pamela



 From: Friedmann, Pamela
                                                                                                                               (b )(6)
 Sent: Tuesday, May 15, 2018 12:00 PM
,....:Tc.::o'...:.:..!.P..:::a~c!..!.ho:::..n'...!J,~M.!..!..!:!a.:....:rc::....<..:::..b========~=='L;
                                                                     .!.:K::::a..l:'..!.::la!.!..n!L,
                                                                                 .:....:R::::a.:...:n.::::d.:::.a!.!..11...!::::====:::;-~-----
                                                                                                                                            Dermody, John
                                                                                                                   ; Brand, Jennifer S
'---;:::===========::::::;---:-:--~~"'"'F===========,
 .-============-z::--terling,                                Brian ::===========:::;';                                Quinn, Kevin T
                                                 ~rown, Sara C <l                                                  ~ Harp, Bradley J
~---------~I                                  Rigdon, Jerry L <I                                              I
                                                                                 3
             Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 120 of 205                   1474
Cc: Johnson, Erik 4                            ILester-Saura, Victoria I
                                                                       a-.------------~
Subject: Today's 4 pm conf. call re social media and LPRsis postpone ....                            (b )(6)



DHS PLCYwill reschedule.
Thank you.
Pamela

Pamela Friedmann
Director, Screening Coordination Office
Threat Prevention and Security Policy
Office of Policy
U. S. Department of Homeland Security



                                                                                          (b )(6)




                                                              4
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 121 of 205   1475
     (b )(5)
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 122 of 205   1476

(b )(5)
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 123 of 205   1477
              (b )(5)
                           Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 124 of 205                                                                         1478



                                  (b)(5)

                                                 DRAFT /PREDECISI ONAL/FOUO
                                           July 19,,2017December 13, 2017April 26,. 2018                                                       ( Formatted: Strikethrough
                                                                                                                                               [ Formatted: Not Strikethrough




                                 Supporting Statement for Paperwork Reduction Act
                                    Generic Information Collection Submissions for
        "!Generic Clearance for the Collection of Social Media Information on Immigration and Foreign Travel                               I

                                                         Forms"
                              Office of Management and Budget Control No. 1601-NEW


A. JUSTIFICATION

1. !Circumstances Making the Collection oflnformation Necessar~

       Executive Order ( EO) 13780, "Protecting the Nation fi'om Foreign Terrorist Entry into the United States"
       rcqmr th im 1cm'ntation of unif rm v 'ttin , stan ard. an th 1r er collection of all information necessary
       fur_:_                                                                   ·igorous_-evaluations of all grounds of
       inadmissibility or bases for the denial of immigration-related benefits. See 82 FR 13209 (Mar. 9, 20 I 7). The
       EO requires the I                            [)epartment of Homeland Security            I fDHS2.:)to collect
       standard data on immi •ration and forei n traveler forms and/or information collection

  .-====::::.----~-----------;::::=========::::.-This                                                    data, will be collected
 ._ ___
 1
             __.frorn certain populations on a lication                                          or entrance into the United
    States or_c:::::]mmigration-related b'~e=n~e-':fi'::::1t:--s~l            "'"is-·
                                                                                 n_e_c_e_s_s_a_ry-;,fo,-r....,.id-;{_entity
                                                      '.:::::::::'.:::::::!:::=::;-1,-m-c-;-i          verification, vetting -and
    national security screening an~                                  ~inspection conducted by DHS.

       This collection of information is necessary to com Ji with Section 5 of the EO to establish screening and
       vettin° standards and rocedures to enable OHS
 1
  ._   ____              _.o assess an alien's eligibility to travel to or, be admitted to the United States, or !Q_receivean
       immigration-related benefit from OHS.1 This data collection is also used
       ===...o===~'-''-~==-'-"---"~"-"'-"'-"-"'"-=           validate an applicant's identity information and to determine
       whether such travel or grant of a benefit poses a law enforcement or national security risk to the United States.



                                                                                                                                               , Formatted: Highlight
                                                                                                                                               , Formatted: Highlight




 [ "At this jui,ct~IFC,interviews are not eon~emplated as part of this generic PRA. Not included on the 15 high \ ah,e data element PRA.        Formatted: Highlight
                                                                                                                                           1
                       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 125 of 205                                                     1479



                     (b)(5)
                                            DRAFT /PREDECISIONAL/FOUO
                                      July 19,,2017December13, 2017April 26,. 2018                                      ( Formatted: Strikethrough
                                                                                                                        [ Formatted: Not Strikethrough


OHS will collect biographic data pertaining to social media information. including the social media platforms
used by the applicant and User Identification~!       6                  , hn immigration and foreign traveler
collection instruments ands stems. OHS will u date its forms ands stems to collect information as outlined
in this su 1 ortin statement        1·0111 individuals who seek admissibilit   or other benefits when that
                                                                                                                         Formatted: Highlight
information is not already collected. The information to be collected is as follows:

Electronic Forms:
                                                                                                                         Formatted: Highlight

_T_h_e_f_o_l_l
       o_\_v_i
           n~g~so_c_'
                 i_a_l
                    _n_1c_
                       d_i_a_(.~L_lc_'s_t_i
                              0
                                 (_ln_s_\_v_i
                                        l_l_a~_e_a_r
                                                  _a_s_f_o_ll_o_w_'s_·
                                                              (_)n---J...
                                                                  ___          _, ctronJ c forms:

           Please enter information associated with your on-line presence over the past five years:

               •   Provider/Platform l{dropdown bar will provide multiple choices):!
               •   Social Media ldcntifier(s)-over the past five years (free text field for applicant to enter
                   information)1                                                         I
The forms will                    allow the a Jlicant to rovide as man     latforms and identifiers as neccssar .

Pape!' Forms:

[Please enter information associated with your on-line presence over the past five years:!

          Provider/Platform: (a list will be provided along with space for "other"
          Social Media ldentifier(s): I

Note: A sufficient
will be rovide
platforms/identifiers.

The platforms listed may be updated by the Department by adding or removing platforms, consistent with the
uses described in this suppm1ing statement and after approval from the Office of Management and Budget.




CBP Authorities:
CBP has the following statutory and regulatory authorities, as an agency of the U.S. Government, to collect
social media information from applicants for travel benefits:
    • CBP is responsible for preventing the entry ofteITorists and instruments ofteITorism into the United
        States, securing the borders, and enforcing the immigration laws.2 To exercise its authority with respect
        to both inbound and outbound border crossings of U.S. citizens and aliens alike, CBP gathers

2
    See Homeland Security Act§ 402, 6 U.S.C. § 202.
                                                                                                                    2
                      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 126 of 205                                                                            1480

                                 (b)(5)




                                                DRAFT/PREDECISIONAL/FOUO
                                          July 19,,2017December13, 2017April 26,. 2018                                                        ( Formatted: Strikethrough
                                                                                                                                              [ Formatted: Not Strikethrough


       information about individuals who may seek entry into the United States.a CBP's general liJ-l'l''-------,
       enforcement authorities empower it to gather information, including information found via
                                         ocial med@-i-a,which is relevant to its enforcement missions. 3 For
     ~e_x_a_m_p_l,_e-,-u-n-d,-e_r_t,_h-e..,.l_m_m~ig_r_a-ti~o~n
                                          and Nationality Act (INA)(Public Law 89-236), CBP Officers, Border
       Patrol Agents, and other immigration officers have authority to, among other things, "~ake and consider
       ~vidence concerning the privilege jof any person to cnter,reenter, pass through,m reside in the United
       States; or concerning any matter which is material or relevant to the enforcement of the [INA] and the
       administration of the immigration and naturalization functions of the Department." 4
    • Under this broad authority to take and consider "evidence," CBP may use information obtained from
       social media where relevant to its immigration enforcement mission under Title 8 of the U.S. Code.
       Further, should the facts and circumstances of a particular investigation so require, CBP may also use
       social media in connection with its extensive customs enforcement authorities under title 19 of the U.S.
       Code 5




    I.____
        ___
ln addition, CBP has the following statutory and regulatory authorities to collect additional biographic data
                                                                                                                            ______.
pertaining to social media, on the following forms:


    •    Electronic System for Travel Authorization (EST A): Collection of data through this form is
         authorized by Section 711 of The Secure Travel and Counterterrorism Partnership Act of 2007 (part of
         the Implementing Recommendations of the 9/1 I Commission Act of 2007, also known as the "9/11
         Act," Public Law I I 0-53 ). The authorities for the maintenance of this system arc found in: Title IV of
         the Homeland Security Act of 2002, 6 U.S.C. 201 et seq., the Immigration and Nationality Act, as
         amended, including 8 U.S.C. I 187(a)(l 1) and (h)(3), and implementing regulations contained in part
         217, title 8, Code of Federal Regulations; the Travel Promotion Act of 2009, Public Law 111-145, 22
         U.S.C.2131.
    •    l-94W Nonimmigrant Visa Waiver Arrival/Departure Record: Collection of data through this form
         is authorized by 8 U.S.C. I I 03, I I 87 and 8 CFR 235.1, 264, and 1235.1.
    •    Electronic Visa Update System (EVUS): Collection of data through this form is authorized by INA §
          104(a) (8 U.S.C. § l 104(a)). The authorities for the maintenance of this system arc found in: Title IV of
         the Homeland Security Act of 2002, 6. U.S.C. § 201 et seq., the Immigration and National Act, as
         amended, including sections 103 (8 U.S.C. § 1103), 214 (8 U.S.C. § 1184 ), 215 (8 U.S.C. § 1185), and
         221 (8 U.S.C. § 120 I), and 8 CFR part 2; the Travel Promotion Act of 2009, Public Law 111-145, 22
         U.S.C. § 2131; and 8 Code of Federal Regulations Parts 212,214,215, and 273.

3
  See, e.g., 8 U.S.C. § 1357(b).
4
  8 C.F.R. § 287.5(a)(2); see also id. § 287.2 ("Whenever a special agent in charge, port director, or chief patrol agent has reason to
believe that there has been a violation punishable under any criminal provision of the immigration and nationality laws administered
or enforced by the Department, he or she shall immediately initiate an investigation to determine all the pertinent facts and
circumstances and shall take such further action as he or she deems necessary.").
5
  See, e.g., 19 U.S.C. §§ 1436, 1592, & 1595. As noted above with respect to the INA, these provisions do not mention social media
specifically, but because CBP has authority to enforce these and other customs statutes, it may utilize social media when conducting
authorized operations or investigations related to its customs enforcement mission.                                                                                            --~
                                                                                                                                          3
                  Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 127 of 205                                                           1481



                                                       (b)(5)
                                      DRAFT /PREDECrSrONAL/FOUO
                                July 19,,2017December13, 2017April 26,. 2018                                             ( Formatted: Strikethrough
                                                                                                                         [ Formatted: Not Strikethrough




USCJS Authorities:
users has the following statutory and regulatory authorities, as an agency of the U.S. Government, -to collect
social media information from applicants for immigration benefits:

   •   8 C.F.R §§ 204.5(m)(l2) and 214.2(r)(16) provide that, in the context of adjudicating an immigrant or
       non immigrant religious worker petition, !users may verify the supporting evidence submitted by the
       petitioner "through any means determined appropriate by USCIS," including by "review of any other
       records that the users considers pertinent to the integrity of the organization" with which the religious
       worker is affiliated.
   •   8 C.F.R. § 103.2(a)(I) requires that every benefit request be executed and filed in accordance with the
       form instrnctions and clarifies that "such instructions are incorporated into the regulations requiring its
       submission." !Specific language in the instructions to Form 1-129 F (Petition for Alien Fiance(e)) and
       Form 1-485 (Application to Register Permanent Residence or Adjust Status) explains that the
       Department has the right to verify information for immigration benefits through a number of methods,




In addition, USCIS has the following statutory and regulatory authorities to collect additional biographic data
pertaining to social media, on the following forms:

   •   N-400, Application for Naturalization: Collection of data through this form is authorized by INA §
       337 [8 U.S.C. § 14481; 8 U.S.C. § 1421; 8 CFR § 3 I 6.4 and 8 CFR §316.10.
   •   l-131, Application for Travel Document: Collection of data through this form is authorized by INA
       §§ 103,208,212,223 and 244; 8 CFR §§ 103.2(a) and (e); 8 CFR § 208.6; 8 CFR § 244.16; Section
       303 of Pub. L. 107-173.
   •   l-192, Application for Advance Permission to Enter as a Nonimmigrant: Collection of data through
       this form is authorized by INA§ 212 [8 U.S.C. § I 1821.
   •   l-485, Application to Register Permanent Residence or Adjust status: Collection of data through
       this form is authorized by INA ACT 245 [8 U .S.C. § 12551; Public Law I 06-429, Section 902 of Public
       Law 105-277.


                                                                                                                     4
                             Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 128 of 205                                                                      1482



                    (b)(5)
                                                 DRAFT/PREDECISIONAL/FOUO
                                           July 19,,2017December13, 2017April 26,. 2018                                                        ( Formatted: Strikethrough
                                                                                                                                               [ Formatted: Not Strikethrough


         •    1-589, Application for Asylum and for Withholding of Removal: Collection of data through this
              form is authorized by INA§§ 101(a)(42), 208(a) and (b), and 241(b)(3) and 8 CFR §§ 208.6 and 1208.6.
         •    1-590, Registration for Classification as Refugee: This information collection is authorized by INA
              section 207 (8 U.S.C. 1157) for a person who seeks refugee classification and resettlement in the United
              States. A refugee is defined in 8 U.S.C. 1101(a)(42) and Section 101(a)(42) of the Act.
         •    1-730, Refugee/Asylee Relative Petition: This information collection is authorized by section
              207(c)(2), and 208(c) of the INA (8 U.S.C. l 157 and 1158) for an asylce or refugee to request
              accompanying or following-to-join benefits for his or her spouse and unmarried minor child(ren).
         •    I- 751, Petition to Remove Conditions on Residence: Collection of data through this form is
              authorized by !NA§ 216 [8 U.S.C. l l 86(a)); 8 CFR Part 216.
         •    1-829, Petition bv Entrepreneur to Remove Conditions on Permanent Resident Status: Collection
              of data through this form is authorized by !NA§ 203(b)(5) [8 U.S.C. § 11531 and 2 I 6(a) [8 U.S.C. §
              I l 86(b )].


         DHS Authorities and Privacy Policies:

         OHS will collect this information for identity verification, vetting and national security screening and
         inspection purposes. Questions included on DHS forms and intake systems are relevant to the adjudication
         of the benefits sought and to ensure national security screening and vetting, as per the Executive Order
         I 3780. Information collected by OHS adheres to DHS 's statutory authorities.

         In addition to the DHS component specific authorities previously cited, DHS components must also adhere
         to a IDHS Directive 110-0 I "Privacy Policy for Operational Use of Social Media." I This policy requires
         OHS Operational Components to receiye approvalfron1 the OHS Privacv Ot1ke regarding the privacy
         implications of any planned operational use of social media to ensure that it is compliant with Departmental
         privacy policies and standards. 6 DHS employees, who arc permitted and trained to utilize social media for
         operational purposes during the performance of their duties, must adhere to DHS privacy policies, as
         determined by the Chief Privacy Officer. [Note: SCO defers to DHS PRIV to include sufficient
         information here to address OMB/OIRA 's questions esp. re. constitutional rights. If the material is not
         appropriate for the text ofa Fed Register notice, it can be included in comment bubbles.]




2. Purpose and Use of the Information Collection


 I
     Data Use by DHS

     6
       DHS m,thorities under the "Privacy Policy for Operational Use of Social Media" are as follows: Public Law 107-347, "E-
     Government /\ct of2002" as amended. Section 208 [44. United States Code (U.S.C.) lj 3501 note]; Title 5. U.S.C.. Section 552a,
     ·'Records Maintained on Individuals" [The Privacy Act of 1974, as amended]: Title 6 U.S.C .. Section 142, ""Privacy Officer"; Title
     44. U.S.C.. Chapter 35. Subchaptcr III. "Information Security" [The Federal Information Security Management Act of 2002. as
     amended (FISMA)}: Delegation 13001, "Delegation to the Chief Privacy Otlicer".
                                                                                                                                           5
                            Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 129 of 205                                                                                                          1483


                                                                                    (b)(5)




                                                     DRAFT/PREDECISIONAL/FOUO
                                               July 19,,2017December13, 2017April 26,. 2018                                                                                    ( Formatted: Strikethrough
                                                                                                                                                                               [ Formatted: Not Strikethrough


  When adjudicating immigrant and other travel benefits, Department of Homeland Security (DHS) officers and
  analysts examine the totality of information available to them before granting or denying the benefit. _Dl--lS
                                                                                                              ..u~e~                                                           ' Formatted: Highlight
                                                                                                                                                                    has

               •                                                                             •   •   •            • -                               ••        , •   ()J"

  gr,mtin( of an benefit wirh the cxee rio11of certain USCIS discrctiona                                  'overseas ad·11die::ition~.

  Generally speaking, information used to adjudicate these benefit applications includes, but is not limited to,
   searches oflntelligence Community (IC), law enforcement, and immigration databases (both internal and~--~
  external to DHS); interviews, when appropriate; and collaboration with others federal officcFs and agcwil
,_____      _,.·nvestigating or otherwise·          in the applicant. Social media information will bl
1---~_,_,,ed as an additional source o               infonnation durin the ad·udieation ofbene~fi-::1t:'-';::::!::::======;--'
  confirm identity,
  information prov'"1  ~c--y-t_c_a_p_p_1c_a_n-t,-a-n--a~-rc_s_s_a_n_y_1s_s_u_c_s_r_c_a_t_c_t_o_t_c_a_p_p~1-c-a-t1-o-n-o-r-a-D-H~-c-n-c~1t--=.:..-~
  Soc.ial media inforrnation n111vbe :,bared with other agencies that have a need_to know the in•(irrr1ation to car:y                                                           Formatted: Highlight
  our their oa(ional sccmity, law cnfon::cmcnt,.inun!_grarion.er other homdaw~ scrnrih· fonctions. Infornrn,ion
  sJ>arirtgwith agencies outside DBS\\ ill abide lrunforma,ion slmriqgagrccmcnt~ between th£.jlgenc;cs and be
  consistent with ~pplicabk statutory aad regulatory rcquirc;ncnts. [

  DHS is·
                    framework of safe uards tramm and olicies needed for effective use of social media in
  vetting programs! .              ~bile en~ur:ng respect for privacy, civil rights, and civil liberties. DHS 's use of
                                                                                                                                                                               IFormatted: Highlight
  social media in the adjudication of benefits is governed by strict privacy provisions, use limitations, and in
                                                                                                                                                                                Formatted: Hiahliaht
  adherence with all constitutionally protected rights and frccdoms. 7 All DHS policies regarding the use of social
  media infmmation are reviewed by DHS Oversight Offices, including the Office of General Counsel, the
  Privacy Office, and the Office of Civil Rights and Civil Liberties and must be formally approved by the Privacy
  Office before implementation.

 [NOTE: PLACEHOLDER LANGUAGE - TO ADDRESS OMB/OIRA'S                                                         COMMENTS][

  DHS is committed to fulfilling its national security and mission priorities in ways that remain consistent with
  the Constitution, Federal laws, regulations, and policies to protect individual privacy and preserve civil rights
                                                                                                                                                         to


                                                                                                                                                                               I Formatted:   Highlight
                                                                                                                                                                                Formatted: Highlight
                                                                                                                                                       t;~d to
  ="--"-=-==..J=-=-'-"-=-='-'-"-'-'-'-=--<-=-'-'-'=='-'--"~""'"'="--'--'-"--"'""-'-'--"""'-'-"'-'-"-"-'-'-'-'"-"-'-"-"-"-'=--'-"-"==-"-='-'-'-'-'-'-'-=--'-'-'--'-'-"-'-"-c
                                                                                                                 1icitr, rdi_g_lon.or scxuai
                                                                                                                  bertics J)olicics and an: mn


  DHS's use of data, including social media data, adheres to the Privacy Impact Assessment (PIA) and Systems
  of Records Notice (SORN) for the respective forms outlined in this Supporting Statement.


    All access controls described in relevant Privacy Impact Assessments and System of Records Notices are available to the public on
  the OHS website (www.dhs.gov/privacy.
                                                                                                                                                                           6
                        Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 130 of 205                                                                             1484




                     (b)(5)
                                               DRAFT /PREDECISIONAL/FOUO
                                         July 19,,2017December13, 2017April 26,. 2018                                                            ( Formatted: Strikethrough
                                                                                                                                                 [ Formatted: Not Strikethrough




 NoDHS benefit application is guaranteed approval, and all can be denied for a variety of reasons; however, an
 applicant who does not have a social media presence will not be denied a benefit solely on that basis.
 Nevertheless, if an applicant willfully misrepresents information, or does not provide sufficient information for
 proper adjudication of a request for a benefit, said benefit may be denied.I

 k\s of the submission of this Federal Register Notice, DHS currently will not use social media handle
 information to communicate with the applicant.'

 Submission oflntentionally Inaccurate Data by Applicant

  Inadmissibility based on willful misrepresentation requires a finding that a person willfully misrepresented a
  material fact. 8 For a person to be inadmissible based on willful misrepresentation, lthe officer must find all of
  the following elements: I

      •The person procured, or sought to procure, a benefit under U.S. immigration laws;
      •ITheperson made a false representation[;
      •The false representation was willfully made;
      •The false representation was material; and
      •The false representation was made to a U.S. government official, generally an immigration or consular
          officcr.Y

  If the person succeeded in obtaining the benefit under the INA, he or she would be inadmissible for having
  procured the benefit by willful misrepresentation. If the attempt was not successful,J_(Ithen the person would still
  be inadmissible for having "sought to procure" the immigration benefit by willful misrepresentation. In each
  case, evidence ofintcnt to deceive is not requircd. 11Thcy provide

[ ~- ..-----~lwill                only submit a collection for approval under this generic clearance for the following
  form1l.

  CBP Forms:

      •    0MB No. 1651-0 l l l - Electronic System for Travel Authorization (EST A)

      •    OMBNo.1651-0139-ElectronicVisaU                      dates    stem EVUS



  USCIS Forms:



  "See !NA 212(a)(6)(C)(i). for a definition of materiality, see Chapter 3. Adjudicating   Inadmissibility.   Section[,   Materialit 1 and
  Materiality [8 USCIS-PM hl+J.3 (Ell
  "See Matter o/ Y-G-, 20 l&N Dec. 794, 796 (BIA 1994).
  °
  1

  11
     For example, the rnisrcprc~cntation was dc1cctcd and the benefit was denied.
     Sec Mall ff of Kai fling !Tui, 15 J&N Dec 288, 2K9-90 (BIA 1975)
                                                                                                                                             7
                       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 131 of 205                                                            1485

                              (b)(5)




                                             DRAFT /PREDECISI ONAL/FOUO
                                       July 19,,2017December13, 2017April 26,. 2018                                            ( Formatted: Strikethrough
                                                                                                                               [ Formatted: Not Strikethrough


   • 0MB       No.     1615-0052 -     N-400 Application for Naturalization
   • 0MB       No.     1615-0013 -     1-131 Application for Dravel Qeocument
   • 0MB       No.     1615-0017 -     1-192 Application for Aadvance !.'.permission to Eenter as a l'::l_ttonimmigrant:
   • 0MB       No.     1615-0023 -     1-485 Application to Rfegister !'~ermanent RFesidence or A.adjust _$status
   • 0MB       No.     1615-0067 -     1-589 Application for 6_asylum and for Wwithholding of E_femoval
   • 0MB       No.     1615-0068 -     1-590 Registration f'or Classification as a Refugee
   • 0MB       No.     1615-0037-      1-730 Rcfogcc/Asylce Relative Petition
   • 0MB       No.     1615-0038 -     1-751 Petition to Rfemove (:_'eonditionson RFesidence
   •_OMB       No.     1615-0045 -     1-829 Petition by f;entrepreneur to E_femove ~eonditions on !.'.permanent
       R recjdent     C1i<tafarn




If these conditions arc not met, OHS will submit an information collection request to 0MB for approval through
the normal PRA process.

To obtain approval for a collection that meets the conditions of this generic clearance, a standardized form will
be submitted to 0MB along with supporting documentation (e.g., a copy of the updated application form).
Approval will only be granted if the agency demonstrates the collection of information complies with the
specific circumstances laid out in this supporting statement.

For the purposes of this request, DHS has determined that the Department shall elicit social media information
from applicants for immigration and other travel benefits through the following instrnctions:


Electronic Forms:

The following social media questions will appear as follows on electric forms:

       Please enter information associated with lyour on-line presence over the past five years:

           •        Provider/Platform l(dropdown bar will provide multiple choices):!
           •        Social Media Identifier(s)over the past five years (free text field for applicant to enter
                    information):

IThc forms will allow the applicant to provide as many platforms and identifiers as necessary[.

Paper Forms:

Please enter information associated with your on-line presence over the past five years:

       Provider/Platform: (a list will be provided along with space for "other"
       <SocialMedia ldentifier(s): I

                                                                                                                           8
                    Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 132 of 205                                                                                                                                                                1486

                                                         (b )(5)




                                        DRAFT/PREDEeISIONAL/FOUO
                                  July 19, .201}I)Eloern-berJ3, 2Ql},'-\pril ~6..,2018                                                                                                                                         j Formatted: Strikethrough
                                                                                                                                                                                                                                Formatted: Not Strikethrough


   Note: A sufficient amount of space on the paper form will be provided to allow the applicant appropriate room
   to provide all necessary platforms/identifiers.
                                                 1         .........................................................................................................................................................       .




   The platforms listed may be updated by the Department by adding or removing platforms, consistent with the
   uses described in this suooorting statement and after aooroval from the Office of Management and Budget.




3. Consideration Given to Information Technology

   Where appropriate, DHS collects information electronically from an applicant and pursues internal and external
   data analysis, as required by policy and existing law. IR addition, and where feasible, DHS uses online
   collaboration tools to reduce burden.

   users is currently engaged in an agency-wide effort to move the processing of immigration benefits from
   paper-based to an electronic environment, accessible to both users employees and customers.


   CBP Forms:

      •  0MB No. 1651-0111 -Electronic System for Travel Authorization (ESTA): This form is only available
         in electronic format.
      " 0MB No. 1651-0111 - Nonimmigrant Visa Waiver Arrival/Departure Record (l-94W): This fonn is
         only available in paper format. It is a paper form used in lieu of an ESTA when applying for admission
         at a land border, or on specific occasions at other ports of entry, without immediate access to the
         electronic format above.
      •_OMB No. 1651-0139 - Electronic Visa Update System (EVUS): This form is only available in
         electronic format.




                                                                                                                                                                                                                       9
                        Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 133 of 205                                                                     1487



                                            (b)(5)

                                            DRAFT/PREDECISIONAL/FOUO
                                      July 19, .201}I)Eloern-ber13, 2Ql71\pril ~6_.,2018                                            j Formatted: Strikethrough
                                                                                                                              ····· ·····( Formatted: Not Strikethrough


     USCIS Forms:

        •_OMB No. 1615-0052 -N-400 Application for Naturalization. This form may be filed electronically or
           in pa:er format.

        •    0MB No. 1615-0013 - 1-131 Application for travel document: This form is only available in paper
             format.
        • 0MB No. 1615-0017 - 1-192 Application for advance permission to enter as a nonimmigrant: This
             form is only available in paper format.
        • 0MB No. 1615-0023 - 1-485 Application to register permanent residence or adjust status: This form is
             only available in paper format.
        •_OMB No. 1615-0067 - 1-589 Application for asylum and for withholding ofremoval: This form is only
             available in paper format.
        o    0MB No. 1615-0068 - 1-590 Registration for Classification as a Refugee. This form is only available in
             paper format.
        • 0MB No. 1615-0037 - 1-730 Refugee/Asylee Relative Petition. This form is only available in paper
             format.
        .,__
        •  0MB No. 1615-0038-1-751 Petition to remove conditions on residence: This form is only available in
           paper format.
        -OMB      No. 1615-0045 - 1-829 Petition by entrepreneur to remove conditions on permanent resident
           status: This form is only available in paper format.
        •
4.   Duplication of Information

     The Department seeks to expand, through the collection of social media information, current screening and
     vetting procedures performed on applicants for immigration and other travel benefits. The new information
     collection submitted for approval under this information collection request is not already widely collected,
     available and shared among Federal border control, immigration benefit, enforcement, and law enforcement
     agencies, and is necessary to determine if the alien is eligible to travel to or enter the United States or receive an
     immigration benefit.

     In order to minimize any duplication of efforts, the Department has identified for this submission only forms
     that are deemed primary applications for either admission into the United States or receipt of an immigration
     benefit. As such, foreign traveler forms that would not grant an immediate benefit but would instead move the
     applicant toward an application for an immigrant or nonimmigrant visa to the Department of State have not
     been included.

     The Department recognizes that some of the forms included in this submission are used by a small number of
     applicants who would then apply for a visa from the Department of State. However, these forms are also used
     by certain travelers who would not be required to consular process. As such, they are included with this
     submission to ensure that the Department is able to effectively standardize its data collection activities.

5.   Reducing the Burden on Small Businesses or Other Small Entities
                                                                                                                         10
                      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 134 of 205                                                                    1488


                         (b)(5)



                                          DRAFT/PREDEClSlONAL/FOUO
                                    July 19, .201}I)Eloern-ber13, 2Ql},<\pri]~6_.,2018                                           j Formatted: Strikethrough
                                                                                                                           ····· ·····( Formatted: Not Strikethrough




   The Department has undertaken efforts to increase the availability of electronic forms to reduce the burden on
   the public. A selection of immigration and foreign traveler forms collecting this information are fully electronic
   and available online. DHS seeks to allow for the collection of data electronically to the extent feasible, to
   reduce the burden on the public and create greater efficiencies.

   CBP Forms:

   None of the forms that are the subject of this information collection are filed by small businesses or entities.

      •_OMB No. 1651-0111 - Electronic System for Travel Authorization (ESTA): This form is only available
         in electronic format.
      • 0MB No. 1651-0111 - Nonimmigrant Visa Waiver Arrival/Departure Record (l-94W): This form is
         only available in paper format. It is a paper form used in lieu of an ESTA when applying for admission
         at a land border, or on specific occasions at other ports of entry, without immediate access to the
         electronic format above.
      0--

      •_OMB No. 1651-0139-Electronic           Visa Update System (EVUS): This form is only available in
         electronic format.
      0--



   USCIS Forms:

      •  0MB No. 1615-0052 -       N-400 Application for Naturalization
      •  0MB No. 1615-0013 -       1-131 Application for travel document:
      •  0MB No. 1615-0017 -       1-192 Application for advance permission to enter as a nonimmigrant:
      •  0MB No. 1615-0023 -       1-485 Application to register permanent residence or adjust status
      •  0MB No. 1615-0067 -       I-589 Application for asylum and for withholding ofremoval
      "  0MB No. 1615-0068 -       1-590 Registration for Classification as a Refugee. This form is only available in
         paper format.
      • 0MB No. 1615-0037 -        1-730 Refugee/Asylee Relative Petition. This form is only available in paper
         fur.mat.
      • 0MB No. 1615-0038 -        I-751 Petition to remove conditions on residence
      -OMB     No. 1615-0045 -     1-829 Petition by entrepreneur to remove conditions on permanent resident
            status




6. Consequences of Not Conducting Collection or Collecting Less Frequently

   Without the information requested, DHS will not be able to adequately determine the eligibility of aliens to
   travel or be admitted to the United States or to receive an immigration benefit from DHS. In addition, without

                                                                                                                      11
                                                       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 135 of 205                                                                                                                                                                                                                                     1489



                                                                          (b)(5)

                                                                                                DRAFT/PREDECISIONAL/FOUO
                                                                                          July 19, .201}I)Eloern-ber13, 2Ql}J\pril ~6_.,2018                                                                                                                                                                                           j Formatted: Strikethrough
                                                                                                                                                                                                                                                                                                                        ····· ·····( Formatted: Not Strikethrough


         the requested information, DHS's ability to identify threats to national security and public safety in an accurate
         and timely manner may be hindered.                                                             1                   .................................................................................................................................................................................•




7. Special Circumstances

         There are no special circumstances.

8. Consultations with Persons Outside the Agency

         In accordance with 5 CFR 1320.8(d), a 60-day notice for public comment was published in the Federal Register
         on Month, Day, Year at XX FR XXXXX; and a 30-day notice on Month, Day, Year at XX FR XXXXX,
         requesting comments from the public.

9. Payment or Gift

         There are no payments or gifts provided to the respondents for providing this information.


10. lconfidentiality I································································································································································································································································•                                ·
                                                                                                                                                                                                                                                                                                                        .····
                                                                                                                                                                                                                                                                                                                          ··.....
                                                                                                                                                                                                                                                                                                                      ........ .....



        No assurance of confidentiality is provided. All data submitted under this collection will be handled in
        accordance with applicable U.S. laws and DHS policies regarding personally identifiable information.

                  A. Public Law 107-347, "E-Government Act of2002," as amended, Section 208 [44 U.S.C. § 3501 note)
                  B. Title 5, United States Code (U.S.C.), Section 552a, "Records maintained on individuals" [The Privacy
                     Act of 1974, as amended).
                  C. Title 6, U.S.C., Section 142, "Privacy officer."
                  D. Title 44, U.S.C., Chapter 35, Subchapter II, "Information Security" [The Federal Information Security
                     Modernization Act of2014 (FISMA)J.
                  E. DHS Directive 047-01, "Privacy Policy and Compliance" (July 25, 2011).
                  F. DHS Instruction 047-01-001, "Privacy Policy and Compliance" (July 25, 2011).


                                                                                                                                                                                                                                                                                                                 12
             Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 136 of 205                                                           1490



                                            (b)(5)

                                DRAFT/PREDECISIONAL/FOUO
                          July 19, .201}I)Eloern-berJ3,2Ql},'-\pril ~6_.,2018                                  j Formatted: Strikethrough
                                                                                                         ····· ·····( Formatted: Not Strikethrough


G. Privacy Policy Guidance Memorandum 2008-01/Privacy Policy Directive 140-06, "The Fair
   Information Practice Principles: Framework for Privacy Policy at the Department of Homeland
   Security." (December 29, 2008).
H. Privacy Policy Guidance Memorandum 2017-01, DHS Privacy Policy Regarding Collection, Use,
   Retention, and Dissemination of Personally Identifiable Information. (April 25, 2017).
o  Refugees and asylees are protected by the confidentiality provisions of 8 CFR 208.6; 8 U.S.C. §
   1103. Aliens in TPS status have the confidentiality protections described in 8 CFR 244.16; 8 U.S.C.
   § 1254a(c)(6). There are no confidentiality assurances for other aliens applying for the benefit.
o The system ofrecord notices associated with this infonnation collection are:
           o DHS/USCIS/ICE/CBP-00 I Alien File, Index, and National File Tracking System of
               Records, September 18, 2017, 82 FR 43556 (all USCIS forms).
           o DHS/USCIS-007 Benefits Information System, October 19, 2016, 81 FR 72069 (Forms N-
               400, 1-131, 1-192, 1-485, 1-590, 1-730, 1-751, 1-829).
           o DHS/USCIS-0IO Asylum Information and Pre-Screening System of Records November 30,
               2015, 80 FR 74781 (Form I-589).
           o DHS/CBP-006 Automated Targeting System, May 22, 2012, 77 FR 30297 (Form I-192).
           o DHS/USCIS-017 - Refugee Case Processing and Security Screening Information System of
               Records October 19, 2016, 81 FR 72075 (Forms 1-730).
           o DHS/CBP Electronic Visa Update System (EVUS) System of Records, September 1, 2016,
               81 FR 60371 (EVUS Form); Final Rule for Privacy Exemptions, November 25, 2016, 81 FR
               85105.
           o DHS/CBP-009 - Electronic System for Travel Authorization (EST A), September 2, 2016, 81
               FR 60713 (ESTA Form); Final Rule for Privacy Act Exemptions, August 31, 2009 74 FR
               45069.
           o DHS/CBP-016-Nonimmigrant Information System March 13, 2015, 80 FR 13398 (Form I-
               94W).
           o DHS/USCIS-015 - Electronic Immigration System-2 Account and Case Management
               System of Records April 5, 2013 78 FR 20673 (Form 1-131).




                                                                                                    13
                        Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 137 of 205                                                                1491



                               (b)(5)


                                                DRAFT /PREDECISIONAL/FOUO
                                          July 19,,2017December13, 2017April 26,. 2018                                              ( Formatted: Strikethrough
                                                                                                                                    [ Formatted: Not Strikethrough




11. !Sensitive Natur~

   There are no guestions of a sensitive nature included in this generic clearance reguest.


  I
12. oat uen 01 1u101111auonconecnon                                                            I
   ~ variety of instruments and platforms will be used to collect information from respondents. The annual burden
   hours requested XXXXXX are based on the number of collections we expect to conduct over the requested
   period for this clearance. I

                                                 £!        fl     C (~AxB)        Q          E(~CxD)          f        (~ExF)
                                                          #.of                  AY&
                                                          Respo                Burden                      £!Y&
       ~             Form Name/ Form
                                                II.of
                                                           nses     # of         pg
                                                                                            Total Annual
                                                                                                           Hourly
                                                                                                                     Total Annual
      Respond en                             Res[Jonden                                      Burden (in               Res[Jcmdent
                          Number                           llli   RCS[lOnscs   RCS[l011SC                  Wage
           !                                     li                                            hours)                     Cost
                                                          Respo                   U_rl                     Rate*
                                                          ndcnt                 hours)
      Individuals   Electronic System for
          QI        Travel Authorization     23 010 000     1     23 010 000    0.383        8,812.830      $33.40   $294.348,522
      households           (ESTA):
      Individuals   l-94W Nonimrnigrant
          QI            Visa Waiver                         1                                               $33.40    $8.394 245
                                              941 291              941 291      0.267         251,325
      households     Arrival/De[Jarture

                                                                                                                           14
                      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 138 of 205                                                                                1492




                                                 DRAFT/PREDECISIONAL/FOUO
                                          J~ly l 9, i!GJ'.i'I;)eeeR1Ber
                                                                     l}, ;!Ql'.i'AQriq6., 2018                                       ....
                                                                                                                                              ...j Formatted: Strikethrough
                                                                                                                                            · ·····( Formatted: Not Strikethrough


                         Record

Individuals
                 Electronic Visa UQdate
    _Q[                                       3 595 904      l      3 595 904     0.417      1499492         $33.40      $50,083,032
                    Sxstem (EVUS}:
households
Individuals
                 N-400 AQQlication for
    _Q[                                        830,673       l      830,673       0.550          456,870     $33.40      $15,259,463
                    Naturalization:
households
Individuals
                 I-131: AQQlication for
    _Q[                                        594 324       l      594 324       0.684          406 518     $33.40      $13,577,688
                    travel document:
households
                 I-192 AQQlication for
Individuals
                 advance r:,ermission to
    _Q[                                         10 448       l       10 448       0.584           6,102      $33.40       $203,795
                        enter as a
households
                     nonimmigrant:
                  I-485 AQQlication to
Individuals
                   register r:,ermanent
    _Q[                                        574 000       l      574,000       0.750          430,500     $33.40      $14378700
                   residence or adjust
households
                          status
Individuals      I-589 Ar:,Qlicationfor
    Q!              asxlum and for             157,372       l       157,372      0.534          84 037      $33.40      $2,806,824
households      withholding of removal
Individuals     I-590, Registration for
    _Q[         Classification as               51 600       l       51 600       0.083           4,283      $33.40       $143 046
households      Refugee
Individuals
                I-730, Refugee /Asxlee
    _Q[                                         6 039        l        6 039       .033             199       $33.40         $6,656
                Relative Petition
households
Individuals
                I-751 Petition to remove
    _Q[                                        159 119       l       159 119      0.550          87 515      $33.40      $2,923,016
                 conditions on residence
households
                    I-829 Petition b)'
Individuals
                 entreQreneur to remove
    Q!                                          3 859        l        3 859       0.567           2,188      $33.40        $73 081
                conditions on r:,ermanent
households
                      resident status




   Total                                                                                     12 374 078                 $413294197
          The                                                                           cs average wage                 a/ions (or
          Insert Other Category from ELS Tab/el of $23.86 times the wage rate benefit multiplier of 1.4 (to account for benefits
          provided) equaling $33.40. The selection of "All Occupations" was chosen as the expected respondents for this collection
          could be expected to be from any occupation.

          The Average Burden per Response for each form ref/eels an aggregate of the estimated time burden pre-response for each
          question being added to the form. Some forms contain one or more o(the questions contained in the Generic Clearance. so
          the total amount listed for each form reflects only that additional burden.



                                                                                                                               15
                    Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 139 of 205                                     1493


                                (b)(5)


                                  DRAFT/PREDECISIONAL/FOUO
                            July 19,.201}I)Eloern-ber 13, 2Ql}i\pril ~6_.,2018                  j Formatted: Strikethrough
                                                                                          ····· ·····( Formatted: Not Strikethrough




 II                                                                              I




13. Costs to Respondents
                                                                                     16
                      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 140 of 205                                                                        1494



                          (b)(5)

                                          DRAFT/PREDECISIONAL/FOUO
                                    July 19, .201}I)Eloern-ber13, 2Ql}i\pri]~6_., 2018                                                   j Formatted: Strikethrough
                                                                                                                            ····· ·····( Formatted: Not Strikethrough




   No additional costs to the public are anticipated.

14. Costs to Federal Government

   These costs will be captured in the specific forms under the 0MB Control Numbers identified above. Its costs
   will be accounted for depending on the number of questions added to each form and the system changes that are
   required to capture that data. We have no estimate for the aggregate costs for system updates for all of the
   subject forms.

                                                                                                                             .       .




15. Reason for Change

   This is a new generic clearance. [his request is being submitted for review and approval to fulfill the
   requirements ofEO 13780 (Section 5) to establish screening and vetting standards and procedures in order to
   enhance DHS's ability to assess an alien's eligibility to travel to, be admitted to, or receive an immigration-
   related benefit from DHS. This data collection also is used to validate an applicant's identity inf01mation and to
   determine whether such travel or grant of a benefit poses a law enforcement or national security risk to the I       /        /

   United States.




16. Tabulation of Results, Schedule, Analysis Plans

   DHS does not intend to employ the use of statistics or the publication thereof
   for this information collection.

17. Display of 0MB Approval Date

   We are requesting no exemption.

18. Exceptions to Certification for Paperwork Reduction Act Submissions

   These activities comply with the requirements in 5 CFR 1320.9.




                                                                                                                  17
                 Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 141 of 205         1495

            Page 2: [1] Comment [A15]           Author




   (b)(5)


                                                                                              s




            Page 3: [2] Comment [CRCL22]         CRCL                    4/27/2018   3:20:00 PM   I


(b)(5)




            Page 4: [3] Comment [CRCL31]         CRCL                    4/27/2018   3:22:00 PM




   (b)(5)
             Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 142 of 205
                                 FOR OFFICIAL USE ONLY                              1541
(b )(7)(e)

                            IP - USCIS SCREENING AND VETTING




                                                                                    1
                                 FOR OFFICIAL USE ONLY
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 143 of 205
                     FOR OFFICIAL USE ONLY                                 1542




                                                                       2
                    FOR OFFICIAL USE ONLY
              Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 144 of 205                          1571
Shirk, Georgette L

From:                         Hinds, Ian G
Sent:                         Wednesday, June 22, 2016 5:02 PM
To:                           Gaffin, Elizabeth S; Forest, Laura L; Gentry, Anthony E
Subject:                      FW: USCISauthority to collect/use social media information relating to the exercise of
                              First Amendment protected activities (draft)

Importance:                   High



See version Dea cleared below. I plan to send to Cristina in the morning.

Ian                                     (b )(5)




                                                       1
             Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 145 of 205                        1711
Shirk, Georgette L

From:                               Gentry, Anthony E
Sent:                               Monday, April 09, 2018 8:13 AM
To:                                 Gaffin, Elizabeth S; Quinn, Kevin T; Brown, Sara C
Subject:                            RE:DHS procurement of SM services in Enhanced Vetting inititative



Regarding the CDT letter ...noted with interest, not much.


        From: Gaffin, Elizabeth S
        Sent: Monday, April 09, 2018 9:00 AM
        To: Quinn, Kevin T; Brown, Sara C
        Cc: Gentry, Anthony E
                                                                                                (b)(5)
        Subject: RE: DHS procurement of SM services in Enhanced Vetting inititative




        t112aoemGamn
        USCISOffice of the Chief Counsel

                          I
        From: Quinn, Kevin T
        Sent: Monday, April 09, 2018 8:55 AM
        To: Gaffin, Elizabeth S; Brown, Sara C
        Cc: Gentry, Anthony E
        Subject: RE: DHS procurement of SM services in Enhanced Vetting inititative




                                                                                           (b)(5)


        K

        Kevin T. Quinn
        USCIS- Fraud Detection and National Security




                                                      (b )(6)




        From: Gaffin, Elizabeth S
        Sent: Monday, April 09, 2018 8:53 AM
        To: Quinn, Kevin T; Brown, Sara C
        Cc: Gentry, Anthony E
        Subject: RE: DHS procurement of SM services in Enhanced Vetting inititative

                                                                1
     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 146 of 205
         ihV'i,
                                                                                                              1712




Elizabeth Gaffin
USCISOffice of the Chief Counsel
                  I     (b )(6)


From: Quinn, Kevin T
Sent: Monday, April 09, 2018 8:39 AM
To: Gaffin, Elizabeth S; Brown, Sara C
Cc: Gentry, Anthony E
Subject: RE: DHS procurement of SM services in Enhanced Vetting inititative
                                                                                           (b)(5)




       - rau    etect1on an
Chief - Social Media Division




                                                   (b )(6)




From: Gaffin, Elizabeth S                                                        (b )(6)

Sent: Monday, Apr ii 9 ?Q18 8·24 AI\/J
To: Brown, Sara C _
Cc: Gentry, Anthony E <I
                                                             ~inn, Kevin T
                                                                        I .__
                                                                             4
                                                                            __________                   _.
Subject: OHS procurement of SM services in Enhanced Vetting inititative


                                                                                               (b )(6)

You are probably already aware of this

Elizabeth Gaffin
USCISOffice of the Chief Counsel

                  I
                                         (b )(6)

                                                             2
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 147 of 205




                                                                       1878
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 148 of 205




                                                                       1879
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 149 of 205




                                                                       1880
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 150 of 205




                                                                       1881
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 151 of 205




                                                                       1882
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 152 of 205




                                                                       1883
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 153 of 205




                                                                       1884
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 154 of 205




                                                                       1885
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 155 of 205




                                                                       1886
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 156 of 205




                                                                       1887
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 157 of 205




                                                                       1888
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 158 of 205




                                                                       1889
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 159 of 205




                                                                       1890
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 160 of 205




                                                                       1891
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 161 of 205




                                                                       1892
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 162 of 205




                                                                       1893
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 163 of 205




                                                                       1894
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 164 of 205




                                                                       1895
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 165 of 205




                                                                       1896
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 166 of 205




                                                                       1897
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 167 of 205




                                                                       1898
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 168 of 205




                                                                       1899
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 169 of 205




                                                                       1900
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 170 of 205




                                                                       1901
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 171 of 205




                                                                       1902
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 172 of 205




                                                                       1903
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 173 of 205




                                                                       1904
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 174 of 205




                                                                       1905
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 175 of 205




                                                                       1906
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 176 of 205                        1920




                                                                          ,/




The HonorabJe Jeanne Shaheen
United States Senate
                                                                               l/
Washington,DC 20510

Dear Senator Shaheen:

       I write in response to your December 15, 2015 _letter. I take this opportunity to
spell out, comprehensively, where the Department of Homeland Security has been, is
now, and is going with regard to the various uses of social media. There is widespread
misunderstanding in this regard.

         I begin by addressing the public claim of a former DHS official, John Cohen, that
 in 2014, I refused to change an existing policy that supposedly forbade reviewing social
-media postings in connection with screening for immigration benefits. That claim is
 false, and Mr. Cohen has not worked at DHS in a year and a half. In fact, since I became
 Secretary, we have expanded the use of social media by the Department.                   l
                                                                                              '1

       At the point at which I became Secretary in December 2013, there was uncertainty
within the Department about the use of social media, despite a written 2012 policy on the
topic. In 2014, in an effort spearheaded by the Deputy Secretary, we resolved that
U.S. Citizenship and Immigration Services (USCIS), in particular, could and should
make use of social media in connection with the consideration of immigration benefits.
Beginning in 2014, we launched three pilot programs that involved consulting the social
media of applicants for certain immigration benefits. One pilot, involving the use of
social media in vetting of Syrian refugees, is ongoing. Aside from these pilots, USCIS is
now conducting a review of the Facebook profiles of Syrian refugee applicants referred
for enhanced vetting, and is reviewing social media information of certain K-1 fiance visa
holders who are currently applying for adjustment of status to lawful permanent resident.                 r.

       Further, within the Department, use of social.media is not limited to USCIS by any
                                                                    1
means. Today, social media is used for over·30 different operational or investigative
purposes by U.S. Customs and Border Protection, U.S. Immigration and Customs
Enforcement, Transportation Security Administration, Federal Emergency Management
Agency, the U.S. Coast Guard, U.S. Secret Service, our Office oflntelligence and
Analysis, and other Components.
               Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 177 of 205                                                                         1921

    \                                                                                                                                                                    /




        The Honorable Jeanne Shaheen
        Page 2                                                (b)(5)

               Finally, we have determin~d to expand the use of social media even further, for
        operational purposes across the Department, consistent with law. We have established a
v                                                                     '
        Social Media Task Force for this purpose.

               -As part of this effort, the Task Force is examining the resource and technical
        challenges involved with more extensive use of social media, as well as its effectiveness
        as a component of the review process for applicants for various immigration benefits.

                With regard to your concern that reports indicated the San Bernardino assailants
        may have posted openly on social media, Federal Bureau oflnvestigation Director
        James Corney stated at a December 16 news conference that the FB I.found no evidence ............··· ... Formatted:
                                                                                                                         ,

                                                                                                                     13 pt
                                                                                                                                   Font: (Default) Times New Roman,

        that either assailant posted on social media ,flbout supporting jihaq. ,.TheFBI. Director ___ ...
                                                                                                                     Formatted: Highlight
        went on to say that the assailants were "sho~~ng signsm theirtomm unicatioil of their           .......·-...
                                                                                                                     Formatted: Font: (Default) Times New Roman,
        joint commitment to jihad and to martyrdom" through private mess ages, rather. than                   \_
                                                                                                                     13 pt, Highlight
         ublicl visible ostin s defer to the FBI for an u dates to the Director's December .......... ,              Formatted: Highlight
                                                                                                                    __
                                                                                                                                                \

        16 comment                                                                        I                          Formatted: Font:'(Default) Times New Roman,


                Thank you for your interest in this important matter. The co -signers of your letter
                                                                                                                    ::!::.
                                                                                                                             .
                                                                                                                                 13 pt, Highlight
                                                                                                                                 Formatted: Highlight
        will receive separate, identical responses. Should you wish to discu ss this matter further,                             Formatted: Font: (Default) Times New Roman,
                                                                                                                                 13 pt
        please do not hesitate to contact me.              ·

                                                 Sincerely,




                                                 Jeh Charles Johnson




                                                                          J
    Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 178 of 205                          1954
                                                                  Secretary·
                             FOR OFFICIAL USE ONLY                U.S. Departmentor HomelandSecurity
                                                                  Washington,DC 20528




                                  February 11, 2016


MEMORANDUM FOR COMPONENT HEADS
-
FROM:                      Secretary Johnson

SUBJECT:-                  Socia] Media Use                          (b)(7)(e) ·


       Social media can provide the Department with critical infonnation related to the.
execution of our mission. The Department uses social media in a number of ways, which
have'expanded during my time as Secretary. Today, social media is used for over 30
different operational or investigative purposes by U.S. Customs and Border Protection,
U.S. Immigration and Customs Enforcement, U.S ..Citizenship and Immigr~tion Services,            ~-
Transportation Security Administration, Federal Emergency Management Agency,
United States Coast Guard, United States Secret Service, Office of Intelligence and
                                                                   1
Analysis and other OHS components and offices.                ,

       I have directed the further expansion of social media use across the Department,
consistent with the law and appropriately protecting civil tights, civil liberties, and
privacy. To that end, on December 15,201.5, the Deputy Secretary and I asked the Under
Secretary for Intelligence and Analysis, Frank Taylpr, to lead a Task Force to.review the
Department's current use of social media and identify options to optimize its use across
the Department.                                 ·
                              •               (         )                          I


         I have reviewed and concur with the Task Force's recommendations based on the.
initial findings of its review.                                           ·




                             FOR OFFICIAL USE ONLY
                                                                 www.dbs.gov
(b )(7)(e)       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 179 of 205                      1955
                                            FOR OFFICIAL USE ONLY




                      The Center of Excellence will be staffed by personnel from across the Department,
               including an individual from each of the oversight offices, who understand their
               Component's authorities. In addition, the Center of Excellence will be led .by a Board of
               Governance, which will act as a steering committee and decision making body and will
             · meet regularly to discuss Department-wide social media issues relating to operational,
               policy, and oversight issues.                  ·

                    To guide the Department's further use of social media, to include executing the
             two priority missions described above, the Task Force developed an Implementation
             Plan, attached herein.

                     I hereby direct Under Secretary Taylor and Department component heads to
              execute this Implementation Plan, and to achieve full operational capability of the Social
             .Media Center ofExcellence by August 1, 2016. I authorize the Task Force Chair and Co-
              Chairs to make amendments to the implementation plan, as necessary. l should be ·
             provided regular updates to ensure these actions are being implemented and to be
              apprised of any necessary amendments to the Implementation Plan.· To be clear, the
             establishment of the Social Media Center of Excellence,  as well as this memorandum, are
             not intended to preclude other appropriate and lawful uses of social media consistent with
             indivJdual Componen.ts' legal authorities.      \


                                                                                                      2
                                           FOR OFFICIAL USE ONLY
                                                              v

                             (
                     (,
      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 180 of 205                         2031
                                                              U.S. Department of Homeland Security
                                                              U.S. Citizenship and Immigration Services
                                                              Office of the Director
                                                              Washington, DC 20529
".)

                                                              U.S. Citizei:iship
                                                              and Immigration
                                                              Services



             . (b)(5)                                                Subject File Number

                                                  (b)(7)(e)


Memorandum




                        UNCLASSIFIED/ /FOR OFFICIAL USE ONLY

                                                              www.uscis~gov
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 181 of 205                               2032
    Use of Social Media for Syrian Refugee Processing
    Page2

    b. Complete all training for the operational use of social media offered by FONS, and.
    acknowledge that they have read and understand the Rules of Behavior for that operational use
    of social media.

    No employee may engage in the operational use of social media unless such use is consistent i
    with this memo and all DHS and USCIS policies governing the operational lise of social media.

    Additionally, employees will limit collection of information related to First Amendment
    protected activities that have taken place in the United States or related to activities undertaken
    by United States Citizens abroad to the in(ormation that is reasonably related to adjudicative,
    .investigative or incident responses matters.

    These FDNS employees must also continue to coordinate with various U.S. Government entities
    currently conducting social media research to evaluate .current procedures and best practices for
    social media research.




                                                                                                          r
                                                                                                          I




                                                                                             /




                            UNCLASSIFIED//FOR OFFICIAL USE ONLY
                                         I




\
     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 182 of 205                                   2087

From:                         Palmer, David                                             (b)(7)(c)

Sent:                         Thursday, December 17, 2015 10:15 AM
To:                                            sacco, Michael; Puchalsky,Brian;

                                                      Dermody, John; Hinds, Ian G; Doolin, Joel; Gentry,
                          '--~:----:--:----:--,,..,I
                               Anthony E; Cox,John; Tonelli, Michelle P;.__,.,.....~---~
Cc:                            Maher, Joseph; Meyer, Jonathan; Mathias, Susan
Subject:                       FW: Social Media Task Force

Importance:                    High

Colleagues:

As Joe Maher advised in the email below, the Department has convened a Social Media Vetting
Task Force, chaired by Undersecretary Taylor, to examine the Department's current and future
use of social media in the OHSvetting process for operational and intelligence purposes. We
will be faced with several tasks in connection with this task, many if not all of which will require
detailed knowledge about how our operational clients use social media in their vetting
processes. You have been named as your Office's POC on this matter.

We have an immediate assignment that requires your input. Undersecretary Taylor has asked
that we conduct a review of all legal authorities for operational and intelligence social media
use across DHS and within each component. Much of this information should already exist,
particularly if your client has filed a DHS Operational Use of Social Media Form with the Privacy
Office. We kindly need your response to this no later than Noon on Monday, December
21. There is unfortunately no flexibility in that deadline.

Please note that this assignment will likely require that you contact your operational
components and those colleagues in your offices who represent those components to identify
their specific statutory and regulatory authorities to carry out their mission. Please note that
this is NOT a Privacy Act analysis, but rather a discussion of our clients' authorities to carry out
their missions and how their using social media falls within those authorities.

Please direct any questions to m~..,_
                                   _____               ___.prto Susan MathiaJ....
                                                                               ______               .....
                                                                                                      lwe
look forward to working with all of you.

Best regards,                                                (b )(6)



David

David J. Palmer
Associate General Counsel
Legal Counsel Division
Office of the General Counsel
Department of Homeland Security
      Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 183 of 205                            2088



                                      (b )(6)



From: Maher, Joseph
Sent: Wednesday, December 16, 2015 2:47 PM
To: OGC Component Managers; OGC HQS Managers
Cc: Palmer, David; Bunnell, Stevan E; Ludtke, Meghan; Meyer, Jonathan; Shahoulian, David; Mathias,
Susan; Kelliher, Brian
Subject: Social Media Task Force
Importance: High

Chief Counsel and AGCs,

Pursuant to the Deputy Secretary's direction, the Department has convened a Social
Media Vetting Task Force with representatives     from each of the components.    Under
Secretary Taylor is heading this task force, with Tom Bush and Kelli Ann
Burriesci/Seth   Stodder leading the task force on a day-to-day basis.   Under Secretary
Taylor convened the first meeting of the task force today and directed some very
aggressive timelines for deliverables that will be used for advising the Secretary and
the White House.

You will undoubtedly be consulted by your clients on various aspects of the social
media review, but OGC will be expected to provide certain deliverables in the coming
days.

OGC's point on this is David Palmer, and he will need your assistance and expertise                  in
the products delivered on behalf of OGC. Please be on the lookout for quick-
request emails from David in the coming days.

Thank you in advance      for your help on this important      project.

Joe

Joseph B. Maher
Principal Deputy General Counsel
U.S. Department of Homeland Security

                            (b )(6)


This communication, along with any attachments, is covered by federal and state law governing
electronic communications and may contain confidential and legally privileged information. If
the reader of this message is not the intended recipient, you are hereby notified that any
dissemination, distribution, use or copying of this message is strictly prohibited. If you have
received this in error, please reply immediately to the sender and delete this message. Thank
you.
     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 184 of 205                                           2258
                                                                                                        Privacy Office
                                                                                  U.S. Department of Homeland Security
                                                                                                Washington, DC 20528
                                                                                            202-343-1717, pia@dhs.gov
                                                                                                  www.dhs.gov/privacy


                                                                                Privacy Threshold Analysis
                                                                                  Version number: 01-2014
                                                                                               Page 1 of12


                            PRIVACY THRESHOLD ANALYSIS (PTA)

                             This form is used to determine whether
                            a Privacy Impact Assessment is required.



Please use the attached form to determine whether a Privacy Impact Assessment (PIA) is required under
the E-Government Act of 2002 and the Homeland Security Act of 2002.

Please complete this form and send it to your component Privacy Office. If you do not have a component
Privacy Office, please send the PT A to the DHS Privacy Office:


                                 Senior Director, Privacy Compliance
                                         The Privacy Office
                                U.S. Department of Homeland Security
                                       Washington, DC 20528

                                         I                        I   (b )(6)


                                             PIA@hq.dhs.gov



Upon receipt from your component Privacy Office, the DHS Privacy Office will review this form. If a
PIA is required, the DHS Privacy Office will send you a copy of the Official Privacy Impact Assessment
Guide and accompanying Template to complete and return.

A copy of the Guide and Template is available on the DHS Privacy Office website,
www.dhs.gov/privacy, on DHSConnect and directly from the DHS Privacy Office via email:


                                               (b )(6)




                        FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                                          SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 185 of 205                    2259
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                    (b )(6)                                         Washington, DC 20528
                               (b )(7)(e)
                                                                202-343-1717, pia@dhs.gov
                                                                      www.dhs gov/privacy




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 186 of 205                    2260
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                                                                    Washington, DC 20528
                                                                202-343-1717, pia@dhs.gov
                   (b)(5)     (b )(7)(e)                              www.dhs gov/privacy




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 187 of 205                    2261
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                                                                    Washington, DC 20528
                                                                202-343-1717, pia@dhs.gov
                                      (b )(7)(e)                      www.dhs.gov/privacy




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 188 of 205                    2262
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                                                                    Washington, DC 20528
                    (b)(5)
                             (b )(7)(e)                         202-343-1717, pia@dhs.gov




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 189 of 205                    2263
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                                                                    Washington, DC 20528
                                   (b )(7)(e)                   202-343-1717, pia@dhs.gov
                       (b)(5)
                                                                      www.dhs.gov/privacy




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 190 of 205                    2264
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                                                                    Washington, DC 20528
                                                                202-343-1717, pia@dhs.gov
                   (b)(5)   (b )(7)(e)                                www.dhs.gov/privacy




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 191 of 205                    2265
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                                                                    Washington, DC 20528
                                                                202-343-1717, pia@dhs.gov
                       (b)(5)      (b )(7)(e)                         www.dhs.gov/privacy




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 192 of 205                     2266
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                                                                    Washington, DC 20528
                     (b)(5)                                     202-343-1717, pia@dhs.gov
                                                                      www.dhs. aov/nrivacv




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 193 of 205                    2267
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                                                                    Washington, DC 20528
                                                                202-343-1717, pia@dhs.gov
                    (b)(5)                                            www.dhs.gov/privacy




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 194 of 205                    2268
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                                                                    Washington, DC 20528
                                                                202-343-1717, pia@dhs.gov
                   (b)(5)    (b )(7)(e)                               www.dhs.gov/privacy




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 195 of 205                    2269
                                                                            Privacy Office
                                                      U.S. Department of Homeland Security
                                                                    Washington, DC 20528
                                                                202-343-1717, pia@dhs.gov
                                    (b )(7)(e)
                     (b)(5)                                           www.dhs.gov/privacy




             FOROFFICIALUSEONLY//LAW ENFORCEMENT
                                               SENSITIVE
                                                             DATE:
                                                                 of9/25/2018
FOR OFFICIAL USE ONLY /FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
   Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 196    205                            2344

                                                               U.S Citizenship and
                                                               Immigration Services
                                                               Refugee Affairs Division




         GUIDANCE FOR USE OF
           SOCIAL MEDIA IN
    SYRIAN REFUGEE ADJUDICATIONS




FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE   DATE: 9/25/2018
                                                                  DATE:
                                                                      of9/25/2018
  FOR OFFICIAL USE ONLY /FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
        Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 197    205                                                             2345


                                                TABLE OF CONTENTS
I.         PURPOSE ................................................................................................................ 3
II.        BACKGROUND ..................................................................................................... 3
III.       PRESENTATION OF SOCIAL MEDIA RESULTS .............................................. 3
IV.        DEROGATORY INFORMATION ......................................................................... 3
V.         CONFIRMING RESULTS RELATE TO THE APPLICANT .............................. .4
VI.        CONFRONTING AN APPLICANT USING SOCIAL MEDIA RESULTS .......... 5
VII.       IMP ACT ON ADruDICA TION ............................................................................. 6
           A.         CREDIBILITY ............................................................................................ 6
           B.         INADMISSIBILITY .................................................................................... 6
           C.         CARRP HOLDS & DISCRETIONARY DENIALs ................................... 7
           D.         OTHER GROUNDS OF INELIGIBILITY ................................................. 7
VIII.      POINTS OF CONTACT: ........................................................................................ 7
IX.  APPENDIX: ADruDICA TIVE AID FOR CASES INVOL YING SOCIAL MEDIA
RESULTS ............................................................................................................................ 8




                                                                 (b )(7)(e)




     FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE                                    DATE: 9/25/2018
                                                                 DATE:
                                                                     of9/25/2018
 FOR OFFICIAL USE ONLY /FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
       Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 198    205                            2346


I.       PURPOSE

         The purpose of this guidance is to provide officers with information and tools to use the
         results of social media checks in the refugee adjudication process.

II.      BACKGROUND

         In early 2016, USCIS began implementing social media checks or searches in a few
         adjudication types. As a result of this effort, in January/February 2016 the Syria
         Enhanced Review Process was expanded to include social media checks on all Syrian
         cases referred to the Fraud Detection and National Security Directorate (FDNS) by the
         Refugee Affairs Division (RAD). In cases where FDNS enhanced review results in
         findings of potentially derogatory information, those results are detailed in a Refugee
         Case Analysis and Threat Summary (RCA TS) document and provided to RAD for use in
         the interview and adjudication process. The RCA TS document includes FDNS results of
         open source, classified and social media research permissible in a For Official Use Only
         format.

III.     PRESENTATION OF SOCIAL MEDIA RESULTS

         Social media findings by FDNS are included in the RCA TS, in the Social Media Results
         section. In this section, FDNS will identify whether they found any indicator of
         potentially derogatory information on social media linked to an applicant, and if so, the
         RCA TS may include screenshots of the social media findings, as well as FDNS analysis
         of why the information is potentially derogatory. Prior to adjudicating a Syrian refugee
         case, the interviewing officer is required to review the entry for that case on the Syria
         Case Profiles ECN, and if a case has an RCA TS attached, the officer will review it to
         inform their lines of questioning and incorporate these findings in the adjudicative
         process, as appropriate. Officers must place on HQ hold all cases where FDNS has
         provided RAD with potentially derogatory information (including from social media
         results). The RAD Security Vetting and Program Integrity (SVPI) unit will review those
         HQ holds and make a final determination on the case. Refer to the Syria Field Resource
         Guide for the most recent guidance on the Syrian review process.

IV.      DEROGATORY INFORMATION

         Generally, derogatory information sourced from social media includes any information
         that could impact the applicant's eligibility for resettlement through the U.S. Refugee
         Admission Program (USRAP). Derogatory social media results may negatively impact
         an applicant's access to the USRAP, whether they meet the refugee definition (including
         persecutor bar), admissibility (including terrorist related and national security grounds),

 FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE     DATE: 9/25/2018
                                                               DATE:
                                                                   of9/25/2018
 FOR OFFICIAL USE ONLY /FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 199    205                            2347

       firm resettlement or credibility. Due to the nature of social media, it may be difficult to
       conclusively determine the intent behind certain aspects of social media activity. Such
       challenges may include definitively attributing the activity to the applicant, determining
       the intent of certain activity, and considering factors such as context, sentiment, or the
       possibility of sarcasm or joking.

       Social media activity will be considered derogatory if it negatively impacts the
       applicant's access, refugee claim, admissibility, firm resettlement or credibility.
       Additionally, if the social media activity implicates an articulable link to a national
       security concern as described in INA 212( a)(3)(A), (B), or (F), the case must proceed
       through the Controlled Application Review and Resolution Program (CARRP) process.

       Examples of potentially derogatory social media activity may include, but are not limited
       to:
          •   Evidence of engaging in terrorist activities as defined in INA 212(a)(3)(B)
          •   Indicates potential support for armed groups/activity or for
              individuals/organizations associated with armed groups/activity, as defined in
              INA 212(a)(3)(B)
          •   Describing past/present/intended actions or affiliations which would make the
              applicant inadmissible under INA 212(a)(3)(B)
          •   Symbols relating to armed activity (photographs, pictures, flags, etc.)
          •   A social media user name that references violence or armed activity
          •   Commentary that references violence or armed activity

       If derogatory information is identified prior to interview, SVPI will review the
       information prior to interview to determine if there is a force protection issue that would
       make the interview of the applicant inadvisable for security reasons, and if so, will inform
       the appropriate RAD Desk Officer and Regional Security Officer (RSO) responsible for
       that region.


V.     CONFIRMING RESULTS RELATE TO THE APPLICANT

       In the Social Media Results section of the RCATS, FDNS will include analysis of how
       they discovered the social media activity, how they attributed it to the applicant, and
       whether there is any ambiguity in the attribution. In some cases, it may not be clear that
       the social media activity can actually be attributed to the applicant. This could occur in
       cases of similar names, shared email accounts, shared phone accounts, or where profile-
       type photos do not appear to be of the applicant.

       In cases where there is uncertainty that the social media account belongs to the applicant,
       the officer must first establish if the social media activity can be attributed to the
       applicant. This may be established by assessing how the account was initially linked to
 FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE    DATE: 9/25/2018
                                                             DATE:
                                                                 of9/25/2018
FOR OFFICIAL USE ONLY /FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
   Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 200    205                               2348

      the applicant (email, phone number, name, etc.) and using lines of questioning to
      determine if the account belongs to the applicant.

      If the applicant testifies that the social media activity is attributable to a different
      individual, then the officer should explore who that individual is and that individual's
      relationship to the applicant. Concerns related to the applicant's relationship with that
      individual should be further explored. If the individual responsible for the social media
      activity raises national security concerns, the extent of the applicant's relationship to the
      individual with national security concerns should be explored, as well as the applicant's
      own activities and attitudes should also be assessed as they related to those of the other
      individual. Officers should further assess any Terrorist Related Inadmissibility Ground
      (TRIG) or national security concerns that arise through the applicant's relationship to the
      individual and follow standard procedure for addressing such issues.

      See Appendix for suggested lines of questioning in cases where attribution is at question.

      If the social media activity is attributable to the applicant, the officer should directly
      confront the applicant with the activity and provide the applicant the opportunity to
      explain. The officer should follow appropriate lines of inquiry to assess potential TRIG
      and national security concerns, and follow standard procedure for addressing such issues.

      See Appendix for suggested lines of questioning in cases where the account clearly
      belongs to the applicant.

VI. CONFRONTING AN APPLICANT USING SOCIAL MEDIA
RESULTS

      An officer must address the potentially derogatory information and its impact on the
      applicant's eligibility by confronting the applicant and giving him/her the opportunity to
      respond. Officers should use discretion in determining how to appropriately confront
      applicants with potentially derogatory information sourced from social media, and may
      consult with their immediate supervisor or team leader on a case-by-case basis.

      An officer may initially let the applicant know that the officer possesses information that
      needs clarification or may contradict information provided in testimony. If appropriate,
      the officer may directly state what concerns were identified on the applicant's social
      media account so that the applicant has the opportunity to fully address the concern. This
      will allow the interviewing and reviewing officers to determine the full impact of the
      potentially derogatory information on the applicant's eligibility. However, the officer
      should never show the applicant a copy of the RCATS itself or the information contained
      in the Social Media Results section, nor disclose how USCIS obtained the information.


FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE    DATE: 9/25/2018
                                                               DATE:
                                                                   of9/25/2018
 FOR OFFICIAL USE ONLY /FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
     Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 201    205                             2349

VII. IMPACT ON ADJUDICATION

       Officers should consider social media results in the totality of the circumstances when
       corning to an adjudicative decision. This includes consideration of testimony, prior
       statements, documentation, and other material elements of the case, as well as the context
       in which the potentially derogatory information was shared on social media. Assessing
       the context of the social media findings might include weighing credible testimony that
       content was posted in jest, or by another user, or that a posting did not constitute sincere
       endorsement of a concerning activity.

       Pursuant to current policy, officers must place on HQ hold for SVPI review all cases
       where FDNS has provided RAD with potentially derogatory information sourced from
       social media. Refer to the Syria Field Resource Guide for the most recent guidance on
       the Syrian review process.

A.     CREDIBILITY

       Pursuant to standard procedure (see RAIO Credibility Lesson Plan), the officer must
       confront an applicant on any material inconsistency, lack of detail, or implausibility
       arising from the social media results. The officer must inform the applicant of the nature
       of the concern and give the applicant an opportunity to explain. Then the officer must
       weigh the explanation in the totality of the circumstances. If an officer finds an
       applicant not credible to a material element of his/her case, then the case should be
       denied per standard procedure.

       For example, if an applicant testified that he/she had never used a weapon, however
       his/her social media results included photographs of the applicant firing weapons, the
       officer would confront the applicant with the inconsistency and allow the applicant an
       opportunity to explain. If the applicant were able to provide a reasonable explanation
       which resolved the inconsistency, then the officer could find the applicant credible and
       place the case on HQ hold for SVPI review per standard procedure. If the applicant were
       unable to resolve the inconsistency with a reasonable explanation, then the case would be
       denied based on an adverse credibility finding that was material to an inadmissibility.

B.     INADMISSIBILITY

       If social media results indicate that an applicant is inadmissible, e.g. images of military-
       type training by, potential current membership in, or evidence of material support to, a
       terrorist organization, and the applicant admits to such activity, then the case should be
       denied due to the applicable inadmissibility, per standard procedure.

       If the applicant denies such activity, in addition to assessing the applicant's credibility,
       the officer will assess whether the applicant has met his/her burden of establishing that
 FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE     DATE: 9/25/2018
                                                                           DATE:
                                                                               of9/25/2018
             FOR OFFICIAL USE ONLY /FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
                 Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 202    205                             2350

                   he/she is not subject to the inadmissibility by the heightened clearly and beyond doubt
                   standard that applies to inadmissibilities. If the applicant cannot meet his/her burden with
(b)(7)(e)          regards to the potential inadmissibility, the applicant may be found inadmissible and, in
                   certain circumstances, also not credible, and the case will be denied.




            D.     OTHER GROUNDS OF INELIGIBILITY

                   If social media results lead the officer to any other adverse findings, for example a
                   finding that the applicant had participated in persecution or was firmly resettled, then the
                   case would be denied in accordance with standard procedure.

            VIII. POINTS OF CONTACT

                   Please direct inquiries regarding RAD social media policy to the RAD Branch Chiefs for
                   Policy and SVPI with the appropriate Regional Operations desk in copy.




             FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE   DATE: 9/25/2018
                                                              DATE:
                                                                  of9/25/2018
 FOR OFFICIAL USE ONLY /FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
    Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 203    205                            2351

IX. APPENDIX: ADJUDICATIVE AID FOR CASES INVOLVING
SOCIAL MEDIA RESULTS

Exploration of potentially derogatory social media findings should not be limited to the
suggested questions in this adjudicative aid. Any additional concerns not identified in this
aid should be thoroughly probed. These questions are not exhaustive and are designed
solely to provide a framework for interviewing officers in particular scenarios. They
should not be asked explicitly in this order, but should flow naturally through the course of
the interview. It is requested that any USCIS personnel that uses this aid not produce hard
copies of this document and keeps it as an electronic copy only.        (b)(7)(e)
                                                                                  (b)(5)




 FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE   DATE: 9/25/2018
            FOR OFFICIAL USE ONLY /FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
                Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 204
(b )(7)( e) (h )( _'))
                                                                                           DATE:
                                                                                              of9/25/2018
                                                                                                 205             2352




           FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE      DATE: 9/25/2018

                                      (b)(5)                                      (b )(7)(e)
                                                             DATE:
                                                                 of9/25/2018
FOR OFFICIAL USE ONLY /FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE
   Case 3:19-cv-00290-EMC Document 109-3 Filed 03/25/21 Page 205    205                            2353
                         (b)(5)                              (b )(7)(e)




FOR OFFICIAL USE ONLY (FOUO) - LIMITED OFFICIAL USE/ LAW ENFORCEMENT SENSITIVE   DATE: 9/25/2018


                                            (b)(7)(e) (b)(5)
